Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 1 of 81




Transcript of the Testimony of Flora, Mark
                    Date: February 19, 2020
                           Volume:

 Case: Mark Flora v. Transocean Drilling (USA), Inc., et al




                                                                        O'Neal Probst Wells
                                                                         Phone:713-521-1314
                             EXHIBIT                                       Fax:713-521-1299
                                        exhibitsticker.com




                                                              Email:depos@opwreporting.com
                                1                            Internet: www.opwreporting.com
              Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 2 of 81

                                                 Flora, Mark            2/19/2020
                                                       [Page 1]                                                                        [Page 3]
                     In the United States District Court               1           A P P E A R A N C E S, continued
                     for the Southern District of Texas                2
                                                                       3    COUNSEL FOR THE DEFENDANT, LLOG EXPLORATION OFFSHORE,
                              Houston Division
      Mark Flora,                                                           LLC:
                                                                       4
          Plaintiff,
                                                                              Mr. Michael G. LemoineTIME: 0:16
      v.                          Civil Action No:     4:19-cv-02328   5      JONES WALKER LLP
      Transocean Drilling (USA), Inc.,                                        600 Jefferson Street
      et al,                                                           6      Suite 1600
                                                                              Lafayette, Louisiana 70501
                                                                       7      Phone: 337.593.7600
          Defendants.
                                                                              Fax: 337.593.7601
      *********************************************************        8      Email: mlemoine@joneswalker.com
                  ORAL AND VIDEOTAPED DEPOSITION OF                    9
                              MARK FLORA                                    VIDEOTAPED BY:
                          FEBRUARY 19, 2020                            10

                               VOLUME 1                                       Mr. Mike Salvato
                                                                       11
                                                                            REPORTED BY:
      *********************************************************        12     Sandi LoCascio, CSR, RPR
                      ORAL AND VIDEOTAPED DEPOSITION of MARK                  Contracted by:
      FLORA produced as a witness at the instance of the               13     O'NEAL, PROBST, WELLS
      Defendant and duly sworn, was taken in the above-styled                 P.O. Box 60769
                                                                       14     Houston, Texas 77205
      and numbered cause on February 19, 2020, from 10:19 a.m.
      to 2:30 p.m., before Sandi LoCascio, CSR, RPR in and for                Phone: 713.521.1314
                                                                       15     E-mail: depos@opwreporting.com
      the State of Texas, by machine shorthand method, at the          16
      offices of Morrow & Sheppard, LLP, 3701 Kirby Drive,             17
      Suite 1000, Houston, Texas 77098, in accordance with the         18
      Federal Rules of Civil Procedure and any stipulations            19
                                                                       20
      hereinafter set forth.
                                                                       21
                                                                       22
                                                                       23
                                                                       24
                                                                       25



                                                       [Page 2]                                                                        [Page 4]
  1              AP PEARANCES                                           1            EXAMINATION INDEX
  2   COUNSEL FOR THE PLAINTIFF:                                        2
  3     Mr. Daniel E. Sheppard    TIME: 0:00
                                                                             THE WITNESS: MARK FLORA
                                                                        3                                             PAGE
            and
  4     Mr. John D. Sheppard      TIME: 0:00                            4    Appearances . . . . . . . . . . . . . . .      2, 3
        MORROW & SHEPPARD                                               5    Examination:
  5     3701 Kirby Drive                                                6
        Suite 1000                                                             By Mr. Meche . . . . . . . . . . . . . .       5
  6     Houston, Texas 77098                                                   By Mr. Lemoine. . . . . . . . . . . . . .      158
        Phone: 1.800.489.2216                                           7      By Ms. Fordyce. . . . . . . . . . . . . .     193
  7     Fax: 713.893.8370                                               8    Further Examination:
        Email: dsheppard@morrowsheppard.com                             9
  8                                                                            By Mr. Meche . . . . . . . . . . . . . .      203
  9   COUNSEL FOR THE DEFENDANT, GRAND ISLE SHIPYARD, LLC:             10    Signature and Changes . . . . . . . . . . . .       205
 10     Ms. Melanie G. FordyceTIME: 0:14                               11    Reporter's Certificate . . . . . . . . . . . .  207
        BROWN SIMS                                                     12
 11     1177 West Loop South
        Tenth Floor                                                                      EXHIBIT INDEX
 12     Houston, Texas 77027-9007                                      13
        Phone: 713.629.1580                                                                                        PAGE
 13     Fax: 713-629.5027                                              14
        Email: mfordyce@brownsims.com
 14                                                                          Exhibit 1 . . . . . . . . . . (marked off record)
 15   COUNSEL FOR THE DEFENDANTS GULF LOGISTICS OPERATING, LLC         15      (1-Page Document, re: Copy of Driver's License)
      and GULF LOGISTICS, LLC:                                         16    Exhibit 2     ...............             61
 16
        Mr. Alan J. Meche           TIME: 4:02
                                                                               (3-Page Document, re: Summary of Professional
                                                                       17       Experience)
 17     ALLEN & GOOCH
        P.O. Box 81129                                                 18    Exhibit 3     ...............             147
 18     Lafayette, Louisiana 70598-1129                                        (6-Page Document, re: Gulf Logistics Operating, Inc.
        Phone: 337.291.1000                                            19
 19     Fax: 337.291.1485
                                                                                Incident Report)
                                                                       20
        Email: AlanMeche@AllenGooch.com
 20                                                                    21
 21                                                                    22
 22
                                                                       23
 23
 24                                                                    24
 25                                                                    25



                                                                                                            [1] (Pages 1 to 4)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 3 of 81

                                        Flora, Mark                 2/19/2020
                                                   [Page 5]                                                           [Page 7]
  1              VIDEOGRAPHER: We're on the record at               1   being recorded in a booklet that you will have the option
  2   10:17 a.m. This is February 19, 2020.                         2   to read and sign, if you want to -- you can discuss that
  3              The court reporter will be swearing in the         3   with your lawyer when we're done. It's obviously being
  4   witness and beginning this deposition.                        4   videotaped as well.
  5                  MARK FLORA,                                    5              During the course of the deposition, sir,
  6   having been first duly sworn, testified as follows:           6   if I ask you anything, or any lawyer here asks you
  7               EXAMINATION                                       7   something that you don't understand 100 percent I need your
  8   BY MR. MECHE:                                                 8   agreement that you're not going to answer the question,
  9     Q Good morning, Mr. Flora. How are you?                     9   you're going to ask that it be reasked or rephrased until
 10     A Good morning. I'm doing okay. How about                  10   you are on the same page with the questioner before
 11   yourself?                                                    11   answering. Okay?
 12     Q I'm doing fine, sir. Thank you for being here            12      A Okay.
 13   today.                                                       13      Q So at the end of today's process, we know that
 14     A Thank you.                                               14   you understood every question 100 percent before you
 15     Q Can you give us your full, complete name for the         15   answered.
 16   record, sir?                                                 16      A Okay.
 17     A Yes. Mark Alan Flora.                                    17      Q Can we have that agreement?
 18     Q And what is your current phone number?                   18      A Yes.
 19     A 832-767-7527.                                            19      Q Okay. If you need to take a break today, sir,
 20     Q Is that a cell phone or a home phone?                    20   for any reason at any time, just say so. This is not an
 21     A Cell phone.                                              21   endurance contest.
 22     Q Do you have a home phone?                                22      A Okay.
 23     A No.                                                      23      Q We'll probably be here for a few hours. We're on
 24     Q Is that the same cell phone number that you had          24   your schedule, so let us know if you need to take a break.
 25   on the day of the incident that we're here to talk about?    25      A Okay. Thank you very much.

                                                   [Page 6]                                                           [Page 8]
  1      A No.                                                      1      Q During the course of the deposition, I am
  2      Q Do you recall the phone number that you had --           2   probably going to ask you questions that you're going to
  3      A I do not.                                                3   think, you know, that lawyer knows this. He's got has a
  4      Q -- on May 25, 2017?                                      4   stack of paper, he knows my Social Security number, those
  5      A No, not from three years ago.                            5   sorts of things.
  6      Q Who is your cell carrier currently?                      6              You understand that we have to ask some of
  7      A AT&T.                                                    7   those questions that may be obvious from the paperwork we
  8      Q Okay. Do you know whether you had AT&T back at           8   have, because if it's not on the record today, it didn't
  9   the time of the incident or not?                              9   happen.
 10      A I don't think so.                                       10      A I understand.
 11      Q All right. Mr. Flora, you understand that we're         11      Q You understand that you are under oath here
 12   here to take your deposition concerning your lawsuit,        12   today, sworn to tell not only the truth, but the whole
 13   describing an incident that happened on May 25th, 2017? Do   13   truth regarding anything that gets asked today?
 14   you understand that?                                         14      A Yes.
 15      A Yes.                                                    15      Q Okay. During the course of the deposition the
 16      Q Have you ever given a deposition before?                16   lawyers may object to a question I ask or someone else
 17      A Not to my recollection, no.                             17   asks; they may object to the way you answered your
 18      Q Okay. All right. The court requires us to               18   question. Understand, sir, that the court requires the
 19   follow -- the lawyers and the witnesses follow certain       19   lawyers to put certain objections on the record to preserve
 20   rules, and I want to go over a few of them with you on the   20   a legal defect that they think the questioner or the answer
 21   record. I recognize that you may have had an opportunity     21   might have. You're still allowed to answer the question,
 22   to talk to your lawyer before we started, but I want to      22   unless your lawyer instructs you not to. Okay?
 23   make sure that this is all on the record. Okay?              23      A Okay.
 24      A Okay.                                                   24      Q All right. Mr. Flora, in getting ready for
 25      Q Mr. Flora, everything that we say here today is         25   today's deposition have you reviewed any documents?


                                                                                               [2] (Pages 5 to 8)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 4 of 81

                                       Flora, Mark                2/19/2020
                                                  [Page 9]                                                       [Page 11]
  1      A Yes.                                                   1              MR. SHEPPARD: So it wasn't what he
  2      Q Okay. Tell us what documents you reviewed.             2   actually completed.
  3      A I reviewed the application for DOT physical.           3              MR. MECHE: I understand.
  4      Q Okay. And what else?                                   4      Q (BY MR. MECHE:) The application for DOT physical
  5      A That's it.                                             5   that you completed roughly a month and a half ago for your
  6      Q That's the only document you reviewed?                 6   Coast Guard license, do you have a copy at home?
  7      A Yes.                                                   7      A No.
  8      Q Okay. When did you -- did you review that this         8      Q Who would you have provided that information with
  9   morning?                                                    9   -- so you take the physical?
 10      A Yes.                                                  10      A Uh-huh.
 11      Q Okay. All right. With the application for DOT         11      Q You fill out the application.
 12   physical, when was that DOT physical done?                 12      A Correct.
 13      A I do one every year.                                  13      Q I'm assuming you get a medical record or
 14      Q Okay. This is the Coast Guard?                        14   something back?
 15      A Coast Guard, and also for commercial driver's         15      A Yes. They -- after it's approved by the Coast
 16   license.                                                   16   Guard, if it's approved, they'll send you a card to put on
 17      Q Okay. The application for DOT physical,               17   your license, or in your license, stating that you passed
 18   obviously relates to your CDL license, correct?            18   the physical.
 19      A Yes -- well, there's -- they're separate, but         19      Q Okay. Did you pass the physical?
 20   they're very similar.                                      20      A Yes, I did.
 21      Q Okay.                                                 21      Q Did you have any restrictions on the physical
 22      A I have to do one every two years for each             22   that were transmitted to the Coast Guard?
 23   profession, so they're staggered.                          23      A None.
 24      Q The application for the DOT physical, that            24      Q Do you have any paperwork at home that would
 25   document that you reviewed today, when was that physical   25   identify the specific clinic where that was done?


                                                [Page 10]                                                        [Page 12]
  1   done?                                                       1      A I might have a receipt from paying for it.
  2      A The last one was done, oh, about a month and a         2      Q Okay. And roughly, what does one of those cost
  3   half ago.                                                   3   these days?
  4      Q Okay. Where was that physical done?                    4      A Oh. About 150 bucks, in that ballpark.
  5      A Here in Houston.                                       5      Q Okay. Do you recall how you paid for it -- cash,
  6      Q What clinic and doctor?                                6   credit card, check?
  7      A I believe the clinic is Concerta.                      7      A I don't recall.
  8      Q Okay.                                                  8      Q Were you required to provide the results of that
  9      A On Gulf Freeway by Monroe, and I don't recall the      9   to your current employer?
 10   doctor's name.                                             10      A The card itself.
 11      Q And in conjunction with what employer or              11      Q Just the card itself?
 12   employment was that DOT physical done?                     12      A Yes.
 13      A It's for my Coast Guard license, my captain's         13      Q Not the results?
 14   license.                                                   14      A Yes, that's correct.
 15      Q Okay. So the one you went over this morning did       15      Q All right. And we'll get -- we'll talk some more
 16   have to do with the Coast Guard license?                   16   about your -- about the medical aspects as we move along.
 17      A Yes.                                                  17             What is the last four of your Social
 18      Q Okay.                                                 18   Security?
 19               MR. SHEPPARD: If you want me to clarify,       19      A 8088.
 20   it wasn't the actual application. It was like a form.      20      Q Do you have a Texas driver's license?
 21               MR. MECHE: Okay. Has that be produced?         21      A I do.
 22               MR. SHEPPARD: I don't have the                 22      Q Okay. Do you have a copy of it with you today?
 23   application, we looked at a form online.                   23      A I don't have a copy of it, I have the actual
 24               MR. MECHE: Okay. You looked at something       24   license.
 25   online. Okay. All right.                                   25      Q You have the actual license today?


                                                                                          [3] (Pages 9 to 12)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 5 of 81

                                       Flora, Mark                2/19/2020
                                                [Page 13]                                                         [Page 15]
  1      A Yes. Yes, I do.                                        1      Q What's the name on your Facebook? Is it
  2      Q Okay. What I would like to do at our first             2   Mark Flora?
  3   break, I would like to mark that as Exhibit Number 1.       3      A Yeah.
  4               MR. MECHE: Daniel, if you'll agree with         4      Q Do you have a Twitter account?
  5   that.                                                       5      A No.
  6               MR. SHEPPARD: All right.                        6      Q Instagram?
  7      Q (BY MR. MECHE:) Is it current right now, your          7      A No.
  8   driver's license?                                           8      Q If you had to give the court and the jury an
  9      A Yes.                                                   9   estimation, how often you get on Facebook?
 10      Q Has your Texas driver's license ever been             10      A Well, it depends on when I have service. I work
 11   suspended or revoked?                                      11   offshore a lot. I was out of the country nine months last
 12      A No.                                                   12   year, and the majority of the time I didn't have it. When
 13      Q Have you ever had a driver's license of any other     13   I'm up home, I like to play Candy Crush and communicate
 14   state, other than Texas?                                   14   with friends every now and then.
 15      A I don't think so.                                     15      Q Okay. When you do that, Mr. Flora, do you do it
 16      Q Other than the name you've already put on the         16   on a phone, a cell phone, a smart phone, or do you do it on
 17   record, do you have any aliases or nicknames?              17   a laptop or desktop?
 18      A No.                                                   18      A Both. Both.
 19      Q You know, most people offshore have a nickname,       19      Q Okay. You have a desktop at home?
 20   right?                                                     20      A Oh. A laptop.
 21      A Yeah, they do.                                        21      Q And who is the internet service provider at home?
 22      Q All right.                                            22      A AT&T.
 23      A I'm one of the few without one.                       23      Q All right. So you talked earlier, you have a
 24      Q Okay. Good deal.                                      24   Merchant Marine card, right?
 25      A Yeah.                                                 25      A Yes.


                                                [Page 14]                                                         [Page 16]
  1      Q Are you on any medication today, Mr. Flora, that       1      Q Okay. Other than your driver's license and your
  2   might affect your ability to understand questions and/or    2   Merchant Marine card, any other kind of licenses that you
  3   sit here for a deposition?                                  3   normally carry -- a hunting license, fishing license, that
  4      A No.                                                    4   sort of thing?
  5      Q When is the last time that you had a prescription      5      A No, sir.
  6   for any medication that you believe has something to do     6      Q With respect to the incident that we're here to
  7   with the injuries you allege in this lawsuit?               7   talk about -- and you know when I say "the incident," I
  8      A Prescriptions for the injury for the lawsuit?          8   mean May 25th of 2017, right?
  9      Q Yes, sir. How long ago did you have an active          9      A Is it the 25th or 27th?
 10   prescription? A months ago? A year ago? Two years ago?     10      Q I -- in looking at the incident report that has
 11      A I don't recall ever having one.                       11   been exchanged in this case, and, I believe, a handwritten
 12      Q Okay. All right. Based on your best knowledge         12   statement of yours, the date that's on those documents, and
 13   and memory, you don't remember ever having an actual       13   we'll go over them, is May 25th of 2017.
 14   prescription for anything having to do with the injuries   14      A Okay.
 15   that are alleged in the lawsuit?                           15      Q Okay. So when I say "the incident" today, we're
 16      A That's correct.                                       16   on the same page, right?
 17              MR. SHEPPARD: Objection, form; asked and        17      A Yes, sir.
 18   answered.                                                  18      Q With respect to the incident, and any time you
 19      Q (BY MR. MECHE:) What part of Houston do you live      19   were on a Gulf Logistics vessel thereafter, did you take
 20   in, sir?                                                   20   any photographs of anything with your phone?
 21      A The south side.                                       21      A Not that I recall.
 22      Q How long was your drive here this morning?            22      Q Okay. Do you have any photographs currently,
 23      A About 45 minutes, traffic.                            23   either on your phone or on your computer, regarding any
 24      Q Do you have a Facebook account?                       24   Gulf Logistics vessels?
 25      A I do.                                                 25      A No.


                                                                                        [4] (Pages 13 to 16)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 6 of 81

                                       Flora, Mark                 2/19/2020
                                                [Page 17]                                                        [Page 19]
  1      Q At the time of the incident that we're here to          1     Q     What's your date of birth?
  2   talk about, and any time after on that hitch, did you        2     A     8-28-69.
  3   exchange text messages with anybody?                         3     Q     I'm 8-28-70 vintage.
  4      A I -- I -- probably so, but I don't recall.              4     A     Oh, is that right?
  5      Q Okay. Did you keep those?                               5     Q     Same day, different year.
  6      A No.                                                     6              MR. SHEPPARD: 8-28, what year?
  7      Q Okay. what about -- do you remember the location        7              THE DEPONENT: '69.
  8   where this incident occurred?                                8      Q (CONTINUED, BY MR. MECHE:) Roughly, what year
  9      A Yeah, approximately. South of the Mississippi           9   did you divorce Ms. Roberts -- or you said it was not an
 10   around 60 miles, I believe, to the southwest.               10   actual legal marriage?
 11      Q I've seen some notations in the file, Green            11      A Well, it was common law, but there is a child
 12   Canyon 390. Does that ring a bell?                          12   involved.
 13      A It does.                                               13      Q Okay.
 14      Q Okay. If I'm at Green Canyon 390 on a Gulf             14      A And I was divorced. I didn't even know I was
 15   Logistics vessel, does text messaging work?                 15   married.
 16      A I don't recall.                                        16      Q Surprise?
 17      Q Okay.                                                  17      A Yeah.
 18      A Yeah.                                                  18      Q Do you still keep in contact with Ms. Roberts?
 19      Q How about emailing? I mean, if you're out there        19      A Very seldom.
 20   and you have your smart phone and you have reception, are   20      Q Do you know where she lives?
 21   you able to email if you want to?                           21      A I think she's in Kingwood. Kingwood, Texas.
 22      A If you have service, yes.                              22      Q Okay. Did you and Ms. Roberts have any children
 23      Q Okay. And is that something periodic you have in       23   together?
 24   that area?                                                  24      A We had a child.
 25      A Sporadic, and I don't recall that specific area.       25      Q Okay. And what's the child's name and age?


                                                [Page 18]                                                        [Page 20]
  1      Q Okay.                                                   1      A    Adam Zachary Flora, and he's 29.
  2      A It changes daily offshore.                              2      Q    And where does Adam live?
  3      Q Understood.                                             3      A    Austin, Texas.
  4      A Yeah.                                                   4      Q    And what does he do?
  5      Q And so as you sit here today, you're unaware of         5      A    I'm not sure.
  6   any text messages, photographs, or emails that you still     6      Q    Okay. Do you communicate with Adam?
  7   have regarding the incident that might have been             7      A    Unfortunately, no.
  8   transmitted or taken at that time?                           8      Q    Understood.
  9      A Yes.                                                    9              Any other marriages, other than Nanette
 10      Q Is that correct?                                       10    Roberts?
 11      A All right. Can you say that again, please?             11      A No.
 12      Q You're not aware of any --                             12      Q Do you have any other biological children, other
 13      A No, no, I'm not.                                       13    than Adam?
 14      Q All right. Are you married, sir?                       14      A No.
 15      A No.                                                    15      Q Have you ever been under a court order for child
 16      Q Have you ever been married?                            16    support?
 17      A Divorced.                                              17      A Yes.
 18      Q Okay. And what was your former wife's name?            18      Q Okay. Is that court order still pending?
 19      A Nanette Roberts. Nanette Roberts.                      19      A No.
 20      Q Can you give us the approximate year you were          20      Q Okay. Did you have any arrearages during that
 21   married?                                                    21    period of time that you had a court order for child
 22      A Oh, goodness. I was 20 years old. It was common        22    support?
 23   law. We lived together for about a year. And I was 20.      23      A Yes.
 24      Q How old a man are you now?                             24      Q Have those been cleared?
 25      A 50.                                                    25      A Yes.


                                                                                         [5] (Pages 17 to 20)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 7 of 81

                                       Flora, Mark                2/19/2020
                                                [Page 21]                                                         [Page 23]
  1                                                               1      Q (CONTINUED, BY MR. MECHE:) Which do you like?
         Q And in what county in Texas was the custody
  2   and/or child support adjudicated?                           2      A Well, so far I like the truck, and I miss the
  3                                                               3   motorcycle, it's not running now.
         A Harris.
  4      Q Where do you currently reside, sir?                    4      Q Oh. The Dodge dually is the weapon of choice of
  5      A 4162 Erie Street, Houston, Texas.                      5   the vehicles?
  6      Q Is that a home that you own or rent?                   6      A Yes, it is. I bought it as a tool for work, and
  7      A Own. Own.                                              7   now I'm work offshore more, so now I'm stuck with a 1 ton
  8      Q It's a home?                                           8   diesel dually getting groceries.
  9      A Yes.                                                   9      Q Okay. I understand.
 10      Q All right. And how long have you lived there?         10      A I want to sell it.
 11      A About 20 years.                                       11      Q The diesel dually, you said it was work -- my
 12      Q Where did you live before the Erie Street             12   understanding is that there was a period of time after this
 13   address?                                                   13   incident that you were doing clean-up work for Hurricane
 14      A In the Heights.                                       14   Harvey. Is that --
 15      Q Okay. Was that at a parent's house, or just a         15      A That's --
 16   place you were renting or...                               16      Q -- what the truck was for?
 17      A A fiancee and myself, we rented.                      17      A No.
 18      Q Do you recall the street address of that place in     18      Q Okay.
 19   the Heights?                                               19      A No. Hotshot. I have class A CDL and a 44-foot
 20      A I do not.                                             20   gooseneck trailer and I would work with hotshot companies,
 21      Q The home that you currently own, is it one story      21   and they would find work and I'd drive all over the
 22   or two?                                                    22   country, taking oilfield supplies, all over. Ike --
 23      A One.                                                  23   whatever.
 24      Q Is there anyone who lives there with you?             24      Q Okay. What years did you do hotshot work?
 25      A I have a guest house, and I rent that out.            25      A The last two.


                                                [Page 22]                                                         [Page 24]
  1       Q Okay. You have a renter?                              1       Q From where we sit today, the last two years?
  2       A Yes.                                                  2       A Yes.
  3       Q Okay. And did you have a renter at the time of        3       Q Okay. All right. When you did hotshot work,
  4   the incident that we're here to talk about?                 4   were you basically your own boss?
  5       A Probably.                                             5       A Yes.
  6       Q Have you ever been a resident of any other state      6       Q Did you have a company name, or it was just
  7   in the United States for more than 90 days, other than      7   Mark Flora, you did it out of your house so to speak?
  8   Texas?                                                      8       A Out of my house.
  9       A Can you repeat that, please?                          9       Q Okay.
 10       Q Have you lived anywhere else in this country         10       A Subcontract to another company.
 11   other than Texas for more than 90 days?                    11       Q What was the name of that other company?
 12       A Well, I work out of the country frequently. I        12       A Gilbreath.
 13   was in Cartagena for over 90 days last year.               13       Q Ah, Gilbreath. Okay.
 14       Q I'm talking about living somewhere, like you         14       A Gilbreath.
 15   might have lived in Louisiana?                             15       Q All right. We'll talk about that -- we have some
 16       A As a -- as a resident?                               16   information that's been provided regarding Gilbreath.
 17       Q Yes, sir, a resident.                                17       A Okay.
 18       A No, sir.                                             18       Q When you were doing hotshot, did you say you did
 19       Q What vehicles do you currently own, sir?             19   it for about -- was it for two years or just in the last
 20       A Too many. 2010 Dodge diesel dually;                  20   two years?
 21   '98 Astrovan; '95 Virago motorcycle; motor home, I think   21       A It was within that time period. One time I did
 22   it's a '92; catamaran sailboat, 18 foot; and about nine    22   it for three months in a row. And then, went offshore for
 23   bicycles.                                                  23   a few months and came back, worked a little bit, went back
 24       Q All right. I won't ask you --                        24   offshore. But mostly, I was working offshore.
 25                MR. LEMOINE: That's quite a collection.       25       Q Okay. So when not working onshore, you were on


                                                                                         [6] (Pages 21 to 24)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 8 of 81

                                         Flora, Mark                 2/19/2020
                                                   [Page 25]                                                         [Page 27]
  1   the beach for a while, and it was something you could do to    1      Q Okay. Where is that located?
  2   earn extra money?                                              2      A It was in Waco. I don't know if it still is.
  3      A Yes.                                                      3      Q Okay. Were you living in Waco at the time?
  4      Q Do you still do hotshot work today when you have          4      A Yes.
  5   time?                                                          5      Q Okay. So this is before you lived at the Erie
  6      A I haven't this year.                                      6   Street address?
  7      Q Okay.                                                     7      A Yes. I was 17, I believe.
  8      A But we'll see.                                            8      Q All right. What course of instruction did you
  9      Q Yeah. How about in 2019? Hotshot work in 2019?            9   seek in that TS --
 10      A Some.                                                    10      A Culinary arts.
 11      Q Okay. Now, when you file income tax runs, do you         11      Q Did you complete that?
 12   -- do you file your returns with respect to the income you    12      A Did not.
 13   made on hotshot -- you file that with your normal return?     13      Q Okay. A&M Galveston, what you did you do there?
 14      A Yeah.                                                    14      A Classes for my captain's license, water survival,
 15      Q Okay.                                                    15   I think, was over there.
 16      A Yeah.                                                    16      Q Describe for the court and jury what specific
 17      Q Where did you go to high school, sir?                    17   captain's license -- licenses you have today?
 18      A I went to several. Let's see. The last one, I            18      A I have a 1600-ton oceans master with zero
 19   believe, was Alvin High School, Alvin, Texas.                 19   restrictions; a towing master endorsement on that, zero
 20      Q Did you graduate, or maybe you can tell us the           20   restrictions; DP unlimited; vessel security officer
 21   highest grade you achieved there?                             21   endorsement.
 22      A Ninth grade.                                             22      Q When you worked for Gulf Logistics right around
 23      Q Ninth grade?                                             23   the time of the incident that we're here to talk about, is
 24      A Yes, sir.                                                24   that the same licensure that you had then?
 25      Q Okay. Did you earn a G.E.D. thereafter?                  25      A I had my 1600-ton oceans master, but since then

                                                   [Page 26]                                                         [Page 28]
  1      A Yes, I did.                                               1   I've acquired several other endorsements.
  2      Q Okay. Did you ever attend any vocational                  2      Q What was the earliest year that you achieved your
  3   schools, technical schools, or college?                        3   1600-ton master's license?
  4      A Several.                                                  4      A Oh, let's see. 2014. Around there. I'm not for
  5      Q I'm sorry?                                                5   sure.
  6      A Several.                                                  6      Q If you had -- we're going to go through your
  7      Q Okay. Can you tell us which ones you remember?            7   employment in greater detail. But if you had to give the
  8      A H.C.C.                                                    8   court and jury an estimate of how many years you have been
  9      Q Okay.                                                     9   a captain on any boat, how many years would that be?
 10      A TSTI. As far as maritime schools, let's see.             10      A 18, something like that.
 11   There's A&M Galveston. Houston in Houston, Houston in New     11      Q The other schooling that you mentioned in New
 12   Orleans. Oh, my goodness, several. Fletcher Academy in        12   Orleans and Fletcher, are those all tied to your license
 13   Houma, and probably four or five more.                        13   or --
 14      Q Okay. Well, let's start with H.C.C. What course          14      A Yes.
 15   of instruction were you working towards?                      15      Q Okay. That is a process of upgrading your
 16      A Just basics.                                             16   license and getting additional endorsements?
 17      Q Okay. How long did you go there?                         17      A Yes.
 18      A About a year.                                            18      Q And the -- that information would certainly be in
 19      Q Did you earn any kind of certificate or...               19   your Coast Guard file, right?
 20      A No.                                                      20      A Oh, yes.
 21      Q Okay. Fair enough.                                       21      Q All right. You mentioned living in Waco, Texas.
 22      A Became a father and had to work full-time.               22   Let me -- let me ask you, other than living in Houston,
 23      Q Understood.                                              23   what other cities in Texas have you lived for more than
 24              TSTI, what did they do there?                      24   three months?
 25      A Vocational school.                                       25      A Alvin, Texas.


                                                                                           [7] (Pages 25 to 28)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 9 of 81

                                        Flora, Mark                 2/19/2020
                                                  [Page 29]                                                         [Page 31]
  1      Q Okay. And how about Waco? Were you living in             1      A Approximately.
  2   Waco at the time?                                             2      Q Can you give us a summary of what you got the CDL
  3      A Yes.                                                     3   for and what you've used it for, other than the hotshot
  4      Q How long?                                                4   you've already talked about?
  5      A Well, I was going to school there, but coming            5      A Just for that purpose.
  6   home on the weekends at my mother's house, but, I guess, I    6      Q Okay. So you have been hotshotting for about 20
  7   could say I lived there. I also worked there as well.         7   years?
  8   About nine months.                                            8      A I have had the license to do it for that long.
  9      Q And --                                                   9      Q Okay. Is that license still current?
 10      A About nine months.                                      10      A It is.
 11      Q Nine months?                                            11      Q Has it ever been suspended or revoked?
 12      A Approximately.                                          12      A No.
 13      Q Any other cities in the state of Texas that you         13      Q Mr. Flora, what I would like to do is ask you
 14   lived and worked in for more than three months?              14   some questions about your employment history, and I'm going
 15      A Danbury.                                                15   to try to work backwards.
 16             MR. LEMOINE: Connecticut?                          16      A Okay.
 17             THE DEPONENT: No. By Liverpool in south            17      Q Where are you currently employed?
 18   -- by Alvin. Not Connecticut.                                18      A Smith Maritime.
 19      Q (BY MR. MECHE:) How long did you live in                19      Q And where are they out of?
 20   Danbury?                                                     20      A They are out of Green Cove Springs, Florida.
 21      A About nine months.                                      21      Q Okay. And how long have you worked for Smith
 22      Q And what did you do when you were there?                22   Maritime?
 23      A I was a kid.                                            23      A About two and a half years.
 24      Q Okay.                                                   24      Q How long after the incident that we're here to
 25      A Young. Parents.                                         25   talk about did you hire on with Smith Maritime?

                                                  [Page 30]                                                         [Page 32]
  1      Q In addition to the licenses that you've talked           1      A Oh, I think it was in October. So what's that,
  2   about, that are maritime-related, do you have any other       2   five months?
  3   types of licenses like welding certificates or welding        3      Q Okay. So this incident happened in May. You
  4   credentials?                                                  4   started with Smith Maritime in October of '17?
  5      A No.                                                      5      A October or November.
  6      Q Carpentry?                                               6      Q Okay. And we'll get -- we'll get the additional
  7      A No.                                                      7   information. If you don't know the exact date, that's
  8      Q Electrical?                                              8   certainly okay.
  9      A No.                                                      9              What were you hired at Smith Maritime to
 10      Q HVAC?                                                   10   do?
 11      A No.                                                     11      A Mate on an oceangoing tugboat.
 12      Q What about rigging? I'm sure you're rigging             12      Q Had you ever worked for Smith Maritime before
 13   certified?                                                   13   October of '17?
 14      A Yes.                                                    14      A Yes.
 15      Q Okay. What about certifications to operate a            15      Q Okay. And how long did you work for Smith
 16   crane? Do you have any certifications, or have you had any   16   Maritime the first time?
 17   certifications to operates a crane?                          17      A About a year.
 18      A No.                                                     18      Q Okay. And what was your position then?
 19      Q Any other type of license or certification for a        19      A Mate.
 20   particular trade or area of interest that you can tell us    20      Q And why did you leave the first time?
 21   about that we didn't --                                      21      A To go to another company.
 22      A Yes. Class A CDL.                                       22      Q Okay. Can you give the court and jury a
 23      Q All right. How long have you had a class A CDL?         23   description of what a mate does on an oceangoing tug for
 24      A 25 years.                                               24   Smith Maritime?
 25      Q Okay.                                                   25      A Yeah. A lot of navigation, driving from point A


                                                                                          [8] (Pages 29 to 32)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 10 of 81

                                        Flora, Mark                 2/19/2020
                                                 [Page 33]                                                          [Page 35]
  1   to point B. Mostly distance trips, so you're at the wheel     1      A Yes. But I'm still looking at getting more
  2   for eight to twelve hours a day. Assisting in tying up the    2   experience as a master.
  3   vessel or making sure the vessel is safe. Mostly, in          3      Q Uh-huh.
  4   charge of a lot of safety stuff. Fire equipment. And then     4      A So I'm still in training for that.
  5   there is cooking, if you can cook, you know.                  5      Q Okay. You mentioned you had a towing endorsement
  6      Q Yeah.                                                    6   unlimited?
  7      A Like, galley work. Like, everybody pitches in.           7      A I do.
  8      Q How many different vessels have you been on for          8      Q Is that part of what you do?
  9   Smith Maritime?                                               9      A It is.
 10      A Oh, maybe four.                                         10      Q Okay. When you got the job at Smith Maritime
 11      Q Okay. Can you give us an estimate of what size          11   roughly in October or so of 2017, did you take a
 12   these oceangoing tugs are?                                   12   pre-employment physical?
 13      A They vary. One -- the small one is like 75 foot.        13      A No.
 14      Q Okay.                                                   14      Q No physical whatsoever required by the company?
 15      A But I think the biggest one is around 160.              15      A Well, it was done over the phone. A friend of
 16      Q How big is the crew, the typical crew on the            16   mine worked there, and I worked with him in the past, and
 17   vessel you're currently serving on?                          17   they needed some help. And they were already aware of my
 18      A The last crew I worked with, there was five of          18   credentials and my past work history with them, so they're
 19   us.                                                          19   in a bind and they needed me on a boat right away, so
 20      Q Okay. What are the positions on that boat?              20   that's what I did.
 21      A Master, mate -- sometimes two mates --                  21      Q Okay.
 22      Q Okay.                                                   22      A I flew in.
 23      A -- depending on the distance that we're                 23      Q So they didn't require you to go see a doctor?
 24   traveling. An engineer, and a QMED.                          24      A No.
 25      Q And a what?                                             25      Q Okay.

                                                 [Page 34]                                                          [Page 36]
  1              COURT REPORTER: And a what?                        1      A Not initially.
  2      A QMED.                                                    2      Q When you reported for duty with Smith Maritime,
  3      Q (BY MR. MECHE:) Oiler?                                   3   were you capable of doing that job full duty with no
  4      A Basically.                                               4   restrictions?
  5      Q Is it okay to interchangeably use the word mate          5      A I was capable, yes.
  6   and relief captain? Do some companies do that?                6      Q Okay. Full duty, no restrictions?
  7      A It varies.                                               7      A Yes.
  8      Q Okay.                                                    8      Q Okay.
  9      A If -- Smith is really good about not putting you         9      A It wasn't easy, it wasn't painless, but I did it.
 10   in a position that you're not comfortable with.              10      Q I understand.
 11      Q Okay.                                                   11              You still had a valid Coast Guard license
 12      A Now, oceangoing towing is very dangerous, you           12   at the time, right?
 13   know. So there's -- working with big barges, it's            13      A Yes.
 14   different conditions. It's not something you want to put     14      Q And whatever your most recent U.S. Coast Guard
 15   on someone without a lot of experience.                      15   physical, that you had before going to work with Smith
 16      Q Particularly -- I'm sorry. Go ahead.                    16   Maritime, was still active, true?
 17      A That's it.                                              17      A Yes.
 18      Q You mentioned that you might be on a vessel with        18      Q Okay. And if you would have had any condition or
 19   two different mates. I'm assuming that means you have a      19   problem that you felt as a master mariner would invalidate
 20   senior mate, and somebody that's lower ranking?              20   your license, that's something that you would have cleared
 21      A Yes.                                                    21   up before you went to work for Smith Maritime?
 22      Q Okay. Like the credentials that you had and that        22      A Yes.
 23   you described for us a moment ago, would that qualify you    23              MR. SHEPPARD: Objection, form;
 24   by licensure and experience to actually be the master of     24   speculative.
 25   this oceangoing tug that we're talking about?                25      Q (BY MR. MECHE:) I mean, you wouldn't go to work


                                                                                          [9] (Pages 33 to 36)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 11 of 81

                                        Flora, Mark                  2/19/2020
                                                  [Page 37]                                                          [Page 39]
  1   with -- with the type of license you have and all of the       1      A That might be up for debate (LAUGHING).
  2   qualifications in that license, you wouldn't go to work for    2      Q If you had to make a phone call regarding your
  3   a boat company, especially something as dangerous as what      3   job -- hey, I can't go out on this next job, you know, for
  4   you've just described if you had any physical impediment       4   these reasons -- who do you have to clear that with?
  5   that did not -- that put you lower than the qualification      5      A I guess, primarily, that would be Bob -- what's
  6   you had when whether you got your Coast Guard physical?        6   his last name? Well, Latham Smith is the owner, and he's
  7      A No. I wouldn't put myself or my crew at risk.             7   very personable, and he works on the boats as well. He's
  8              MR. SHEPPARD: Objection, speculative.               8   80 years old, or close to it, and I don't like to bother
  9      Q (BY MR. MECHE:) Understood.                               9   him all the time, even though he likes -- he likes to talk.
 10              During the course of your time at Smith            10   Bob Reamer -- Remmer, R-e-m-m-e-r. That's operations
 11   Maritime, from the time you hired on in '17 until today,      11   manager, salesperson.
 12   how many times have you had to renew your Coast Guard         12      Q Okay. Operations manager.
 13   physical? You told us earlier you did one about a month       13              MR. SHEPPARD: Can we take a quick break?
 14   and a half ago.                                               14              MR. MECHE: Sure.
 15      A Yeah.                                                    15              MR. SHEPPARD: Thanks.
 16      Q Was there maybe one more in that time period?            16              VIDEOGRAPHER: Off the record at 10:53 a.m.
 17      A It would have been two years prior.                      17              (OFF THE RECORD.)
 18      Q Okay. And where would that particular physical           18              VIDEOGRAPHER: Back on the record 11:14
 19   have been done?                                               19   a.m.
 20      A That one was done -- the one two years prior was         20      Q (BY MR. MECHE:) All right. Mr. Flora, we took
 21   done in Green Cove Springs.                                   21   our first break. Are you ready to proceed, sir?
 22              MR. LEMOINE: Two years prior to what?              22      A Yes.
 23              THE DEPONENT: To a month and a half ago.           23      Q All right. Do you stand by all the testimony
 24              MR. LEMOINE: Thank you.                            24   you've already given us?
 25              THE DEPONENT: You're welcome.                      25      A Yes.


                                                  [Page 38]                                                          [Page 40]
  1      Q (BY MR. MECHE:) In Green Cove Springs?                   1       Q All right. When you worked with Smith Maritime
  2      A Yes.                                                     2    beginning in and around October 2017, are you a W-2
  3      Q Do you know where?                                       3    employee?
  4      A No, I don't.                                             4       A Yes.
  5      Q Is that information something that your employer         5       Q And what is your pay rate when you started?
  6   would have, where you went to get your U.S. Coast Guard       6       A 350 a day.
  7   physical?                                                     7       Q 350 a day.
  8      A Yes.                                                     8               Any benefits come with that?
  9      Q When you -- when you went to that particular U.S.        9       A Medical.
 10   Coast Guard physical, did you get a full and complete bill    10      Q Okay.
 11   of health?                                                    11      A Dental.
 12      A Yes.                                                     12      Q Any other per diems, or any other things that get
 13      Q Okay. Did you have any restrictions on your              13   added onto your day rate with respect to your compensation?
 14   physical activities that was noted in your license?           14      A No.
 15      A No.                                                      15      Q Other than medical, did you have any other
 16      Q So again, at that point in time you were fit for         16   benefit, like 401K, or anything like that?
 17   full duty, no restrictions?                                   17      A No. I did receive a bonus and a Christmas bonus.
 18      A That's correct.                                          18      Q Okay. All right. What is your current day rate
 19      Q Who is your --                                           19   with Smith Maritime?
 20              MR. SHEPPARD: Object as misleading, the            20      A 425.
 21   last question.                                                21      Q And when you started, you were a mate and you're
 22      Q (CONTINUED, BY MR. MECHE:) -- who is your                22   still a mate today, correct?
 23   supervisor at Smith Maritime?                                 23      A Yes.
 24      A I'm sorry?                                               24      Q In the pecking order of things for Smith
 25      Q Who is your direct supervisor at Smith Maritime?         25   Maritime, on any given shift offshore, how many people do


                                                                                         [10] (Pages 37 to 40)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 12 of 81

                                        Flora, Mark                  2/19/2020
                                                  [Page 41]                                                          [Page 43]
  1   you have working underneath you?                               1      Q I'm familiar with it?
  2      A If we have an AB onboard --                               2      A And they are in Amelia, Louisiana.
  3      Q Okay.                                                     3      Q Okay. And who is your contact there?
  4      A -- he would be considered underneath.                     4      A Carl Parfait is the lead captain. And I only did
  5      Q What about -- do y'all have deckhands even if             5   like six days there. You know, it's just a fill-in job.
  6   they're not ABs?                                               6      Q How do you spell his last names?
  7      A Very seldom.                                              7      A Parfait, P-a-r-f-i -- f-a-i-t.
  8      Q Okay. How many ABs would you normally have on a           8      Q Oh, okay. Parfait. All right.
  9   shift?                                                         9              Is there any maybe shore-based person that
 10      A Varies. One, possibly two.                               10   if you had to return a call to Cashman about a job, and you
 11      Q Okay. What about ordinary seaman? Do you have            11   had to call the office?
 12   those?                                                        12      A I just talk with Carl.
 13      A Not very often.                                          13      Q Fair enough.
 14      Q Okay. And so underneath the mate, you would have         14              So when you're on the beach, Cashman Tugs
 15   AB or multiple ABs, if that's what you have?                  15   and hotshot, any other employer in the period of time
 16      A Uh-huh.                                                  16   between October on '17 until the present?
 17      Q Is that correct?                                         17      A No.
 18      A Yes.                                                     18      Q Tell me about Cashman Tugs. What kind of vessels
 19      Q Okay. And they would answer to you as the mate,          19   were you operating?
 20   correct?                                                      20      A It's very similar to Smith Maritime, oceangoing
 21      A Yes.                                                     21   tugs.
 22      Q What is your typical hitch offshore or Smith             22      Q Okay. And what position did you have for those
 23   Maritime?                                                     23   six days with Cashman?
 24      A It varies greatly.                                       24      A Mate.
 25      Q Okay.                                                    25      Q And what was your rate of pay?

                                                  [Page 42]                                                          [Page 44]
  1      A Most of the oilfield industry is 28/14, but Smith         1      A 650.
  2   is not primarily oilfield. Last year I worked six months       2      Q Okay. 650 a day?
  3   straight.                                                      3      A That's correct.
  4      Q All right. Let me ask you this, Mr. Flora,                4      Q And any other per diems, add-ons, or anything
  5   because I've got -- is it a situation where if you go          5   else that would make up your total compensation?
  6   offshore for Smith Maritime and you want to stay six months    6      A No.
  7   out there, they'll keep you working?                           7      Q Were you W-2 employee or independent contractor?
  8      A If the work is there, yes.                                8      A Independent.
  9      Q Okay. And if you are on a stretch of let's say            9      Q Now, when you do work as an independent
 10   three months or six months and you're ready to come home      10   contractor, do you have a little company, Mark Flora, Inc.
 11   to, you know, check on the house, so to speak --              11   or just --
 12      A Yeah.                                                    12      A No.
 13      Q -- you can take some time off?                           13      Q All right.
 14      A Yes.                                                     14              All right. During the period of time that
 15      Q So there is no set schedule or set hitch with            15   you worked for Cashman did they require you to get a
 16   Smith Maritime, but if the work is there you can stay out     16   pre-employment physical?
 17   there as long as you want?                                    17      A No.
 18      A That's correct.                                          18      Q During the period of time that you were working
 19      Q During the period of time that you worked for            19   for Smith Maritime from October of 2017 until the present,
 20   Smith Maritime, October '17, roughly to the present, is       20   were you ever involved in any accident or incident that
 21   there any other employment that you've had when you are       21   required you to seek medical attention of any kind or lost
 22   home, other than hotshot, because you've already told us      22   time from work?
 23   about that?                                                   23      A Yes.
 24      A Yes. Cashman, I believe is the name of the               24      Q Okay. How many times did that happen?
 25   tugboat company.                                              25      A Once.


                                                                                         [11] (Pages 41 to 44)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 13 of 81

                                        Flora, Mark                 2/19/2020
                                                 [Page 45]                                                        [Page 47]
  1      Q Okay. And were you working for Smith at the             1       A I don't.
  2   time?                                                        2       Q The street?
  3      A Yes. But let me go back to that question.               3       A I'm sorry, I don't.
  4              I was injured, but I did not lose any time.       4       Q What did they do for you there?
  5      Q Okay. That's fair enough.                               5       A They took an X-ray.
  6              Tell me what happened to you and how.             6       Q Okay. Anything else?
  7      A I injured my back, a herniated disc.                    7       A No. We just discussed what we thought was the
  8      Q What level?                                             8    problem.
  9      A Lower. Lower lumbar.                                    9       Q Okay. And what -- what did the doctor think was
 10      Q Okay. When did this occur?                              10   the problem?
 11      A Oh, boy. It was in Jamaica. About a year and a          11      A The conclusion was for both him and I that I
 12   half ago.                                                    12   herniated a disc.
 13      Q Okay. And tell the court and jury what happened         13      Q Okay.
 14   that resulted in you injuring your back?                     14      A Did not rupture.
 15      A We were rigging up a barge, connecting it to our        15              MR. LEMOINE: Did not rupture?
 16   tow cable, and the barge had -- the bridle of the barge      16              THE DEPONENT: Did not rupture.
 17   that we were connecting our tow cable to was made out of     17      Q (BY MR. MECHE:) Do you recall the doctor's name
 18   chain. It was very heavy, like 80 pounds per link.           18   that you were seeing?
 19      Q Yeah.                                                   19      A I do not.
 20      A And we were -- we weren't at the dock when we did       20      Q What did the doctor recommend you do once it was
 21   it. We were actually going in the stern propulsion about a   21   identified that there was a herniated disc?
 22   knot, and the barge is getting towed by the aft of the       22      A I had a belt, like a support belt, and just to
 23   barge, and we were just staying in sync with it, trying to   23   take it really easy.
 24   connect it at the same time. It's a very difficult           24      Q Okay.
 25   procedure.                                                   25      A Just let it heal.

                                                 [Page 46]                                                        [Page 48]
  1      Q Okay. And so you injured your low back as a              1      Q All right. Did you ever seek any additional
  2   result. What was the name of the vessel?                      2   treatment after that day where the X-ray was taken?
  3      A I think -- I think that was the RHEA, R-E -- I'm         3      A No.
  4   sorry, R-H-E-A.                                               4      Q So just one visit?
  5      Q Okay. And that's a Smith Maritime vessel?                5      A That's correct.
  6      A Yes.                                                     6      Q Okay. Is your back still bothering you at all?
  7      Q Owned by them?                                           7      A No.
  8      A Yes.                                                     8      Q Did you get any prescription medication as a
  9      Q Operated by them?                                        9   result of that?
 10      A Yes.                                                    10      A I believe ibuprofen. And maybe Tylenol --
 11      Q Who was the captain at the time of your injury?         11   Tylenol 4, possibly. But I'm certain ibuprofen, yes.
 12      A Well, Carl was on that boat, but I don't think he       12      Q Did you lodge any claim or file a lawsuit arising
 13   was running master. On that job -- oh, I worked with him     13   out of that injury?
 14   briefly. I can't remember his name right now.                14      A No.
 15      Q Did you testify earlier that you didn't miss any        15      Q Other than that, during the period of time
 16   work because of that?                                        16   between October of 2017 until the present, while employed
 17      A Yes.                                                    17   by Smith Maritime, did you ever sustain an accident or
 18      Q Okay.                                                   18   incident that made you seek medical attention of any kind
 19      A I did not miss any work because of that.                19   or lost time from work?
 20      Q Did you receive medical attention for that injury       20      A No.
 21   anywhere?                                                    21      Q What about hotshot? During the years since the
 22      A I did.                                                  22   incident that we're here to talk about, did you ever
 23      Q What locations did you get --                           23   sustain an accident or incident while being a hotshot
 24      A It was a hospital in Morgan City, Louisiana.            24   driver?
 25      Q Do you recall the name of the hospital?                 25      A No.


                                                                                        [12] (Pages 45 to 48)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 14 of 81

                                         Flora, Mark                 2/19/2020
                                                  [Page 49]                                                          [Page 51]
  1      Q All right. Same question with respect to                  1   doing. So it's not a cookie cutter form. Specifically, we
  2   Cashman. Any injuries while working for Cashman?               2   talk about, before we do a job, a game plan.
  3      A No, none.                                                 3      Q Okay.
  4      Q Now, with respect to Cashman, for example, if             4      A A plan of attack, if you will.
  5   work slowed down with Smith Maritime today, and you wanted     5      Q What would you call that meeting at Smith
  6   to go back to work, do you still have a relationship with      6   Maritime? Do y'all call it a toolbox, or just a safety
  7   Cashman where you can pick up the phone, and assuming they     7   meeting?
  8   have work, you go back to work for them?                       8      A Yeah, toolbox meeting.
  9      A Yes.                                                      9      Q Okay. Do you fill out a form?
 10      Q Okay. Do you have a written contract with                10      A Sometimes, yes.
 11   Cashman when you do work?                                     11      Q Okay. As a mate, do you conduct those or does
 12      A I did some paperwork with them, and I believe it         12   someone else conduct the meetings with the rest of the
 13   was just for tax purposes.                                    13   crew?
 14      Q Okay. Maybe to set up the idea that you were an          14      A It varies. Sometimes the master will. But
 15   independent contractor, not an employee?                      15   usually the master will want to get us all on the same
 16      A If I remember correctly, yes, that's all it was          16   page.
 17   about.                                                        17      Q Okay.
 18      Q You don't have any kind of contract that says,           18      A He's the one that oversees all the job specifics.
 19   here's what I'm going to do for you, here's not what I'm      19   depending -- like the accident that happened when I hurt my
 20   going to do for you, that sort of thing?                      20   back. You know, we talked about it before we got going,
 21      A No.                                                      21   and being that the master was overseeing everything, he's
 22             COURT REPORTER: Can I have just one moment          22   the one that did the toolbox meeting for that.
 23   please?                                                       23      Q Okay. All right.
 24             MR. MECHE: Yes.                                     24      A But mundane stuff, chipping and painting,
 25             (TEMPORARY PAUSE IN PROCEEDING.)                    25   cleaning, that kind of stuff, that's something that I would

                                                  [Page 50]                                                          [Page 52]
  1      Q (BY MR. MECHE:) All right. With respect to your           1   handle.
  2   job as a mate for Smith Maritime, one of the things that       2      Q And you would also handle that with respect to
  3   you talked about that you were responsible for -- and I        3   the lower deck crew that might be on the boat --
  4   don't want to put words in your mouth -- did you say           4      A Yes.
  5   primarily responsible for was safety?                          5      Q -- the ordinary seaman if you have --
  6      A Mates are generally in charge of safety.                  6      A Yes.
  7      Q Okay. All right. And can you give the court and           7      Q -- or AB --
  8   jury kind of a little bit more of an explanation of what       8      A Yes.
  9   you actually do on a day-to-day basis with regard to safety    9      Q -- you would conduct those meetings to teach the
 10   in your role as a mate?                                       10   younger guys?
 11      A Well, there's lots of safety equipment that needs        11      A Exactly. Keep them safe. Teach them.
 12   to be checked on. It's pretty much scheduled like the         12      Q And that would be part of the oversight role of a
 13   EPIRB, lifeboats, life rings, making sure that, if we're      13   mate with respect to lower ranking crew?
 14   doing a job on the back deck working, that the guys have      14      A Yes.
 15   their gear on for job specific, whatever we're doing.         15      Q At Smith Maritime, did you guys have a policy or
 16   Drills.                                                       16   procedure manual, every -- like every company calls them
 17      Q Okay. You're familiar with the term JSA, right,          17   something different, but --
 18   safety meeting -- job safety analysis?                        18      A Yes.
 19      A Yes.                                                     19      Q -- the big book --
 20      Q On the oceangoing tugs with respect to Smith             20      A Yeah.
 21   Maritime, is that what you guys call your safety meetings,    21      Q -- that has all of your safety policies?
 22   JSA meetings, or is there some other term?                    22      A Yes, of course.
 23      A Well, depending on the job, there are very few           23      Q Okay. What does Smith Maritime call that?
 24   things that we do in repetition. Things change frequently,    24      A Oh, my goodness.
 25   depending on the scope or the nature of the work we're        25      Q Just your safety manual?


                                                                                         [13] (Pages 49 to 52)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 15 of 81

                                         Flora, Mark                 2/19/2020
                                                  [Page 53]                                                          [Page 55]
  1      A Safety manual.                                            1     Q     Yes, sir.
  2      Q Okay. Do you have a copy at home?                         2     A     No.
  3      A I do not.                                                 3              MR. LEMOINE: Oh, I'm sorry. I was
  4      Q Okay. Do they keep them on the boats for                  4   mistaken.
  5   everybody to have access to?                                   5      Q (BY MR. MECHE:) And so, we're going to get back
  6      A Yes, they do.                                             6   to your employment with Gulf Logistics, but before you went
  7      Q Is there more than one safety manual at Smith             7   to work for Gulf Logistics, who were you employed by?
  8   Maritime, or is it all in one book?                            8      A Edison Chouest.
  9      A I believe it's vessel specific.                           9      Q Okay. How long did you work for Edison Chouest?
 10      Q Okay. 12-hour watches at Smith Maritime?                 10      A Right at a year.
 11      A Sometimes.                                               11      Q And why did you leave?
 12      Q Is it sometimes six-hour watches?                        12      A I didn't want to leave, I was laid off like so
 13      A Eight.                                                   13   many others.
 14      Q Eight?                                                   14      Q Work slowed down?
 15      A Or six. It varies, depending on what we're doing         15      A Tremendously. They went from 250 vessel to 87
 16   and how many people we have onboard.                          16   vessels worldwide. It was just...
 17      Q All right. Before we move on to other employment         17      Q Devastating.
 18   before Smith Maritime, in the period of time between the      18      A It was devastating.
 19   incident that we're here to talk about, May 25th, 2017,       19      Q What was your position with Edison Chouest?
 20   until October of '17 when you started with Smith Maritime,    20      A I was a mate on a 1600-ton DP supply vessel.
 21   did you work for anyone, whether formally or informally       21              MR. LEMOINE: Does that mean, DP?
 22   during that period of time -- May of '17 to October of '17?   22              THE DEPONENT: Dynamic position.
 23      A No.                                                      23      Q (BY MR. MECHE:) How long was that vessel, was
 24      Q Okay. I thought there was some information --            24   the size roughly?
 25   correct me if I'm wrong. Did you do any work for Hurricane    25      A 240.

                                                  [Page 54]                                                          [Page 56]
  1   Harvey -- cleanup, any kind of clean-up work with equipment    1      Q Okay. Now, the vessel that you were working on
  2   or anything like that?                                         2   for Gulf Logistics at the time of this incident, the
  3      A No. I did with Smith, I took several loads of             3   MAGGIE A, how big of a vessel was that?
  4   equipment to Puerto Rico, when they were decimated by the      4      A I believe it was, like, 205.
  5   hurricane. Generators.                                         5      Q Okay. And that was a supply vessel as well?
  6      Q Okay.                                                     6      A A crew boat.
  7      A Work trucks. Thousands of telephone poles.                7      Q A crew boat.
  8      Q That may be what we're thinking about.                    8      A Aluminum hull.
  9              And that was all through Smith Maritime,            9      Q Okay.
 10   correct?                                                      10      A Not steel.
 11      A Yes.                                                     11      Q All right. Going back to Edison Chouest, what
 12      Q Okay. So between May and October, you were not           12   was your day rate with them?
 13   employed and working anywhere?                                13      A 770.
 14      A Between May and --                                       14      Q And who was your direct supervisor at Edison
 15      Q May 25th, the time of the incident, and when you         15   Chouest?
 16   got the job with Smith Maritime, you weren't working          16      A Oh, boy. I don't remember his name.
 17   anywhere else?                                                17      Q Your duties for Edison Chouest, would it be safe
 18      A I was working at Gulf Logistics.                         18   to they were the same at Smith Maritime, or did you have
 19              MR. LEMOINE: Yeah.                                 19   different duties in your capacity as mate?
 20      Q (BY MR. MECHE:) Okay. And I -- it was probably           20      A Generally, it was the same.
 21   a very poor question.                                         21      Q Okay. Including safety?
 22              I'm trying to understand, during that same         22      A Yes.
 23   period of time, May to October, if there were any other       23      Q When you went to work for Edison Chouest, you
 24   employers?                                                    24   took a pre-employment physical?
 25      A Besides Gulf Logistics?                                  25      A I did.


                                                                                          [14] (Pages 53 to 56)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 16 of 81

                                        Flora, Mark                  2/19/2020
                                                  [Page 57]                                                          [Page 59]
  1      Q Okay. And where did that occur?                          1               THE DEPONENT: You lose your license.
  2      A In Lockport, Louisiana.                                  2               MR. SHEPPARD: Yeah.
  3      Q Do you know the name of the clinic or anything           3       Q (BY MR. MECHE:) I think some people apparently
  4   like that?                                                    4    get around it. I don't know how.
  5      A I don't. I'm not even sure if it was an                  5               All right. So before you went to work on
  6   independent clinic or if they were owned by Edison Chouest.   6    for Edison Chouest, where did you work?
  7      Q Okay. Fair enough.                                       7       A I believe it was Abdon Callais.
  8              When you went and attended that physical,          8       Q Okay. And what do you for Abdon Callais?
  9   did you tell the truth and the whole truth about your         9       A I was a third captain on a mini-supply boat.
 10   medical condition as it existed at that time?                 10      Q What size?
 11      A At Edison Chouest?                                       11      A I believe that was 250 as well, steel hull.
 12      Q Yes, sir.                                                12      Q And how long did you work for Abdon Callais?
 13      A Oh, yes.                                                 13      A About a year.
 14      Q Okay. What was the typical crew on this 240-foot         14      Q And do you recall what your rate was?
 15   supply vessel?                                                15      A At Abdon, I think I left there at 385.
 16      A Varied. Eight. Somewhere around there. Eight             16      Q Okay. Any accident or incidents while at Abdon
 17   to ten.                                                       17   Callais?
 18      Q Would you usually have two deckhands on duty with        18      A No.
 19   you?                                                          19      Q Other than the back injury you told us about and
 20      A Yes.                                                     20   the injury that we're here to talk about today, have you
 21      Q Would you also have a QMED?                              21   ever been injured on the job for any employer that you had
 22      A Yes.                                                     22   to seek medical attention or lost time from work?
 23      Q Anyone else lower than you on the typical watch          23      A Yes.
 24   on that particular vessel -- two deckhands, a QMED.           24      Q Okay. How many -- how many such incidents are we
 25      A I don't really consider the QMED to be underneath        25   going to talk about?

                                                  [Page 58]                                                          [Page 60]
  1   me. They would be underneath the engineering department.      1       A One.
  2      Q Okay.                                                    2       Q And what incident was that?
  3      A Just a different --                                      3       A Hernia, lower abdominal hernia, and I had to get
  4      Q A separate --                                            4    surgery for that.
  5      A Yeah.                                                    5       Q Okay. And what employer was that?
  6      Q -- separate branch of the tree?                          6       A That was Seabulk Offshore.
  7      A Exactly.                                                 7       Q And how long did you work for Seabulk?
  8      Q So underneath you as the mate on this particular         8       A Three and a half years.
  9   vessel you just have two deckhands?                           9       Q Can you tell me roughly what year that happened
 10      A During my watch, but there could be four all             10   in?
 11   together onboard.                                             11      A Maybe '99.
 12      Q Okay.                                                    12      Q Do you recall where you sought medical attention
 13      A A cook, I guess would be the answer to it.               13   or had surgery?
 14      Q During your time that you worked at Edison               14      A I had surgery in the med center here in Houston.
 15   Chouest did you ever have an accident or incident that        15      Q Do you recall which hospital, Ben Taub or...
 16   required either medical attention or lost time from work?     16      A It might have been Ben Taub, I really don't
 17      A No.                                                      17   remember.
 18      Q Mr. Flora, have you ever failed a drug screen for        18      Q How long were you out of work as a result of that
 19   any employer?                                                 19   surgery?
 20      A No.                                                      20      A A month.
 21              MR. SHEPPARD: I bet you get blacklisted            21      Q Okay. Was is there any particular thing that
 22   for a year if you do that.                                    22   caused the hernia? Were you lifting something heavy? Was
 23              MR. MECHE: What's that?                            23   there some work accident that you can describe for us?
 24              MR. SHEPPARD: I bet you get blacklisted            24      A It was work-related. I was tightening down the
 25   for a year if you did that.                                   25   stuffing boxes on the rudder posts in the lazerette, and a


                                                                                         [15] (Pages 57 to 60)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 17 of 81

                                         Flora, Mark                 2/19/2020
                                                   [Page 61]                                                         [Page 63]
  1   four-foot or three-foot wrench -- and it's an awkward          1   were all mates; is that correct?
  2   position to be in, putting full force on it, and I just        2      A Yes, but again, depending on the scope of the
  3   tore my lower abdomen.                                         3   work, I might run as captain, I might not.
  4      Q So other than -- other than that incident, the            4      Q Okay. So can we rely on -- in Exhibit Number 2,
  5   herniated disc you told us about, and the incident that        5   your resume, those employers that you do list captain, can
  6   we're here to talk about today, any other accidents or         6   we rely on the fact that at least at some point in time
  7   incidents that have occurred while you were on the job for     7   during that employment you were the captain?
  8   any employer?                                                  8      A Yes.
  9      A I don't think so.                                         9      Q All right. Hamza Brothers in Egypt; Fugro in
 10              (EXHIBIT NUMBER 2 MARKED.)                         10   Patterson; CAL Dive International -- those are all listed
 11      Q (BY MR. MECHE:) Mr. Flora, I'm going to hand             11   also as captain.
 12   this to you. I apologize, I've only got one copy of it. I     12      A Yes.
 13   would like for you to identify this for me, and maybe just    13      Q All right. And with respect to Seabulk
 14   hand it back. I don't think I'm going to go through every     14   International, you started off as an ordinary seaman?
 15   employer.                                                     15      A That's correct.
 16      A Okay.                                                    16              MR. SHEPPARD: You want to pass it down?
 17      Q But this has been produced as your resume as it          17   Those things tend to get mixed up, and we won't lose them.
 18   existed at the time you were hired on with Gulf Logistics.    18              MR. MECHE: Yeah.
 19      A (LOOKING AT DOCUMENT.) Yeah, that's it.                  19              MR. SHEPPARD: I'll try to make a pile over
 20      Q Okay. Do you maintain a resume in your computer          20   here.
 21   to this day?                                                  21      Q (BY MR. MECHE:) And you testified earlier kind
 22      A No.                                                      22   of the total number of years that you have been either a
 23      Q Okay. If we were to update your resume, that             23   mate or a captain, it was approximately 18 years?
 24   particular resume that you used to hired on with Gulf         24      A I believe so, yes.
 25   Logistics, the only thing we would have to add to it is the   25      Q Let's move on and talk a little bit about Gulf


                                                   [Page 62]                                                         [Page 64]
  1   Smith Maritime?                                                1   Logistics.
  2      A Besides Gulf Logistics?                                   2              How was it that -- how did it come to pass,
  3      Q Yes, and Gulf Logistics, of course.                       3   sir, that you found out about working at Gulf Logistics and
  4      A I might put in that I worked as a hotshot driver          4   came to them for employment?
  5   as well.                                                       5      A I was looking for work in Louisiana, and driving
  6      Q Okay. Let me take a look at that, if you don't            6   up and down the bayou, several times. I believe it was my
  7   mind, sir, when you're done with it.                           7   fourth or fifth or maybe sixth trip to Louisiana looking
  8      A Sure. (COMPLYING.)                                        8   for work, and it was after the thousands of layoffs in the
  9              MR. MECHE: Off the record for just a                9   Gulf of Mexico. Very difficult to find work. And I just
 10   second.                                                       10   walked in and spoke with them.
 11              THE DEPONENT: Sure.                                11      Q And who did you deal with at Gulf Logistics with
 12              VIDEOGRAPHER: Off the record 11:44 a.m.            12   respect to your employment?
 13              (OFF THE RECORD.)                                  13      A Oh, I don't remember his name offhand.
 14              VIDEOGRAPHER: Back on the record at                14      Q Ralph Lagarde?
 15   11:44 a.m.                                                    15      A Ralph sounds familiar.
 16      Q (BY MR. MECHE:) All right. Just looking at your          16      Q Randy Whittaker, maybe?
 17   resume, Mr. Flora, I'm going to call out some of the          17      A Maybe, I think Ralph.
 18   employers: Edison Chouest, Abdon Callais, Abe's Boat          18      Q Based on your memory -- we have your records --
 19   Rentals, T.D.I. Brooks, Reservoir Geo Services,               19   how long did you work for Gulf Logistics?
 20   K&K Offshore. All of those have you listed as being           20      A Less than a year.
 21   captain as opposed to mate described in your resume; is       21      Q Okay. And do you recall what your rate of pay
 22   that correct?                                                 22   was?
 23      A Yes.                                                     23      A It was low. It was 150, maybe 175.
 24      Q Okay. And with respect to Rainbow Marine,                24      Q And this is after the oil and gas economy tanked,
 25   Dolphin Marine, Smith Maritime the first time, those you      25   right?


                                                                                         [16] (Pages 61 to 64)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 18 of 81

                                        Flora, Mark                  2/19/2020
                                                  [Page 65]                                                           [Page 67]
 1        A Yes.                                                     1      Q Okay. Did you, in fact, do that?
 2        Q And my understanding, sir, correct me I'm wrong,         2      A I bought the equipment, and I still needed funds
 3    you hired on as a deckhand because there was no opening for    3   to finish getting all the -- getting it operational, and I
 4    a captain at the time?                                         4   ran out of funds.
 5        A Yes.                                                     5      Q And that's when you went to Smith Maritime?
 6        Q And is it also true that what generally would            6      A Yes.
 7    happen in that situation is if you take a position as a        7      Q Okay. When you say bought the equipment, what
 8    deckhand, once a captain's position opens up and if you get    8   equipment were you looking to gather at the time that you
 9    it, then you just move over into that position?                9   left Gulf Logistics in order to further your hotshot
 10       A Yes.                                                    10   business?
 11       Q Okay. And as I understand your records, that in         11      A The one ton diesel dually.
 12   fact, happened before you left their employment?              12      Q Okay.
 13       A That's correct.                                         13      A And rigging it with the gooseneck and everything
 14       Q Okay. You were a captain aboard the                     14   necessary to haul heavy cargo.
 15   MS. ALISSA?                                                   15      Q Okay.
 16       A I believe that is the name of that small utility        16      A And also, the trailer itself.
 17   boat.                                                         17      Q And that's what you were in the process of
 18       Q Other than that particular vessel, did you              18   putting together when you decided to go to work with Smith?
 19   captain any other vessel for Gulf Logistics?                  19      A Yes.
 20       A No.                                                     20      Q All right.
 21       Q Do you recall what your rate of pay was as a            21      A I bought used equipment, and I had to do a lot of
 22   captain before you left Gulf Logistics?                       22   the work to --
 23       A Maybe two and a quarter, 250 something like that.       23      Q To get it ready?
 24       Q Did you take a pre-employment physical in getting       24      A -- get it going again. Yeah.
 25   the job for Gulf Logistics?                                   25      Q If you had to give the court and jury an estimate

                                                  [Page 66]                                                           [Page 68]
 1       A I don't remember, but I probably did.                     1   of how much time in either days or weeks or months,
 2       Q Okay.                                                     2   whatever your testimony is, for you to not only put the
 3       A Yes, I did.                                               3   equipment together in terms of gathering the equipment, but
 4       Q Okay. Do you recall where you took the physical?          4   like you said, getting it ready, repairing it refurbishing,
 5       A If I recall correctly, it was the same clinic             5   getting it ready for the hotshot business, how much time
 6    that the nurse practitioner that examined my arm -- my         6   would that be?
 7    shoulder, rather, from the accident.                           7      A And financing it, too. From the time that I
 8       Q Does the name Complete Occupational ring a bell?          8   started negotiating for the truck to the time that I went
 9       A It does.                                                  9   to go work with Smith, maybe three weeks, something like
 10      Q I think we have some medical records, and we'll          10   that.
 11   go over those in a minute.                                    11      Q What kind of work, specific work, did you have to
 12              Ultimately after -- after whatever the             12   do to get the trailer set up or get the truck running or
 13   period of employment was for Gulf Logistics, how did your     13   anything like that? Can you describe that for the court?
 14   employment end? Did you get laid off? Did you quit? Were      14      A Yes. I had to buy new tires for the trailer,
 15   you terminated, or how does that work out?                    15   eight of them. I had to get the truck and trailer DOT
 16      A At Gulf Logistics.                                       16   inspected. I had to have gooseneck connecter installed in
 17      Q Yes, sir.                                                17   the truck. Beefed up the suspension to the truck.
 18      A I think I just quit.                                     18      Q When you say beefed up the suspension, you added
 19      Q Okay. Did you have other employment lined up at          19   some lead springs or shocks?
 20   the time?                                                     20      A I added airbags.
 21      A I was looking to go back working hotshot.                21      Q Okay. Is that something you did yourself or you
 22      Q Okay. And so at the time that you left Gulf              22   had somebody do?
 23   Logistics, it was your intention, at least at that time, to   23      A I did myself.
 24   go back to doing hotshot work?                                24      Q And you said these are airbags?
 25      A That's correct.                                          25      A Yes.


                                                                                          [17] (Pages 65 to 68)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 19 of 81

                                        Flora, Mark                 2/19/2020
                                                 [Page 69]                                                          [Page 71]
  1      Q Do you recall what brand airbags you got to...           1      A That's correct.
  2      A No.                                                      2      Q Okay. When you worked for Gilbreath, how long
  3      Q All right. All right. What else did you do to            3   did that employment last, or is it still going?
  4   get the equipment ready?                                      4      A I recently quit.
  5      A I bought an auxiliary fuel tank.                         5      Q Okay.
  6      Q Okay.                                                    6      A Yeah.
  7      A Straps, binders, chains.                                 7      Q Okay. And why did you quit Gilbreath?
  8      Q Everything you need to haul a load?                      8      A It wasn't fair to them or to Smith Maritime to
  9      A Yeah.                                                    9   moonlight.
 10                                                                10      Q Yeah.
         Q Once you had all that equipment, Mr. Flora, what
 11   I'm trying to understand is, how does one go about getting   11      A You know, I needed to commit --
 12                                                                12      Q Yeah.
      the work? You testified earlier that maybe you had someone
 13                                                                13      A -- to one or the other. So I went with Smith.
      that was providing you work, or that you were subbing
 14                                                                14      Q How did you get paid with Gilbreath? Was it a
      under?
 15                                                                15   day rate, mileage rate, or how did you get --
         A Yeah. There is a company, Jayway, and -- Jayway.
 16                                                                16      A A percentage per the load.
         Q Jayway?
 17                                                                17      Q Okay. Did you have to take a pre-employment
         A Jayway. Jayway Delivery, I believe.
 18                                                                18   physical to go to work for them?
         Q How do you spell that? I mean...
 19                                                                19      A Yes.
         A J-a-y-w-a-y.
 20                                                                20      Q Okay. And do you recall where that occurred with
         Q Okay.
 21                                                                21   respect to Gilbreath?
         A Way.
 22                                                                22      A No. I don't know the name of the place, but it
         Q All right. And what does that company do?
 23                                                                23   happened in Houston.
         A It's a hotshot company.
 24                                                                24      Q In Houston?
         Q Okay. And you had a relationship with those
 25                                                                25      A Yeah.
      folks where they would send you some business?

                                                 [Page 70]                                                          [Page 72]
  1      A I found them on the Internet.                           1       Q Did you ever have an accident or incident while
  2      Q All right. Good.                                        2    doing hotshot work for Gilbreath?
  3      A Yeah. And they work with Gilbreath under their          3       A No.
  4   license.                                                     4       Q If you chose to go back to doing that kind of
  5      Q Okay. Now, at some point after you left your            5    work, that's something that would probably be available to
  6   employment relationship with Gulf Logistics did you apply    6    you?
  7   for work at Gilbreath?                                       7       A Yes.
  8      A No.                                                     8               MR. SHEPPARD: Object to form; speculation.
  9      Q Okay.                                                   9       Q (BY MR. MECHE:) Who did you talk to or
 10      A Sorry. I did, but not before Smith.                     10   communicate with at Jayway in order to get work, your point
 11      Q Okay. You applied -- you ultimately applied for         11   of contact?
 12   employment at Gilbreath after you started working with       12      A Jason. I don't remember his last name.
 13   Smith?                                                       13      Q Where are their offices located?
 14      A That's correct.                                         14      A North -- northwest Houston.
 15      Q Okay. Was that intended to be additional                15      Q Do you know what street?
 16   employment or replacement employment for Smith?              16      A I'm sorry, I don't remember the address.
 17      A A plan B.                                               17      Q Make sure I understand, after you left the
 18      Q Understood. Totally understood.                         18   employment of Gulf Logistics, the hotshotting that you did
 19             Did you end up getting along with                  19   through Jayway, was that your actual first employment? The
 20   Gilbreath? Did they hire you?                                20   first work that you did after -- after separating from Gulf
 21      A Yes.                                                    21   Logistics?
 22      Q Did you ever actually go to work for them?              22      A It was not.
 23      A I did.                                                  23      Q Okay.
 24      Q Okay. And am I to understand that the work you          24      A It was the second.
 25   did with Gilbreath was when you were off duty with Smith?    25      Q Okay. Which was the first?


                                                                                        [18] (Pages 69 to 72)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 20 of 81

                                       Flora, Mark                 2/19/2020
                                                 [Page 73]                                                         [Page 75]
  1     A     Smith.                                              1      Q     Fired?
  2     Q      Okay. I wanted to make sure I had that straight.   2      A     Fired?
  3              So you go to Smith Maritime somewhere            3      Q     Yes, sir.
  4   around October. And then, you started doing the hotshot     4      A     Sure.
  5   work.                                                       5      Q     Let me ask a better question, Mr. Flora.
  6      A Afterwards.                                            6               Have you ever been terminated from a job
  7      Q And then ultimately --                                 7    where you had a position on a boat?
  8      A Several months.                                        8       A Yes.
  9      Q -- you applied at Gilbreath?                           9       Q Okay. What company was that?
 10      A Yes.                                                   10      A That was Fugro.
 11      Q All right. Gotcha.                                     11              COURT REPORTER: Who?
 12      A Yes.                                                   12              THE DEPONENT: Fugro, F-u-g-r-o.
 13      Q All right. Mr. Flora, we have some employment          13      Q (BY MR. MECHE:) How long ago was that?
 14   Bates records that were provided by Gulf Logistics, and     14      A Oh, goodness. Maybe ten years.
 15   there's a -- there's a termination report or separation     15      Q What was the reason that they gave you that they
 16   report when an employee leaves the company. It describes    16   were terminating your employment?
 17   the reason as: Quit, found other employment.                17      A I had to go do a physical, I was hurt, I was
 18              Would you agree that that's accurate?            18   injured, and I went to Lafayette, Louisiana. I was off the
 19      A May I see that?                                        19   boat for over 24 hours. Prior to going and doing the
 20      Q Yes, absolutely. (COMPLYING.)                          20   physical the next day, I was in a hotel room, and I drank
 21      A I quit, but I didn't find other employment. I          21   alcohol and it showed up on the physical the following day,
 22   just quit.                                                  22   200 miles away from the boat.
 23      Q When you separated from Gulf Logistics, you did        23      Q You mentioned something about being injured.
 24   not yet have other employment?                              24   What injury did you have when you went to Lafayette for the
 25      A I did not have a lock, no.                             25   physical?

                                                 [Page 74]                                                         [Page 76]
  1      Q Okay.                                                   1      A We were hit by another vessel, a collision.
  2      A No. I had the intention of moving forward with          2      Q Okay.
  3   hotshot.                                                     3      A While we were at the dock. And I was just sore,
  4      Q Okay. All right.                                        4   and I mentioned that to the safety guy, and he said well,
  5      A Okay. Thank you. (RETURNING DOCUMENT.)                  5   we need to get you checked out.
  6      Q Before we get into the details of the accident, I       6      Q What body parts were sore or...
  7   just want to ask you a few other general questions about     7      A Just muscle soreness. Like, middle of my back.
  8   your background, sir.                                        8   You know, nothing -- nothing real serious.
  9             Have you ever filed a lawsuit in your life,        9      Q Did you seek medical attention at any location
 10   other than the one that we're here to talk about?           10   other than where you got the physical?
 11      A A lawsuit?                                             11      A No.
 12      Q Yes, sir.                                              12      Q Have you ever filed any sort of workers'
 13      A A bankruptcy.                                          13   compensation claim in your life?
 14      Q Okay. And how many years ago was that?                 14      A Workman's comp?
 15      A Oh, just shortly after my layoff at Edison             15      Q Any type of claim against your employer alleging
 16   Chouest. So maybe five years ago.                           16   that you were hurt and were entitled to benefits?
 17      Q Okay. Do you recall what court, where that was         17      A Maybe that would be included when I had my
 18   pending? Here in Houston?                                   18   surgery for my hernia.
 19      A It was in Harris County, Houston.                      19      Q Okay. Anything else?
 20      Q Any other lawsuit besides the bankruptcy lawsuit       20      A Not that I recall.
 21   and the case that we're here to talk about?                 21      Q Other than your hernia repair, have you ever had
 22      A Not that I recall.                                     22   any surgery in your life, other than that?
 23      Q All right. Have you ever been terminated from          23      A Maybe stitches, minor, when I was a kid but no
 24   any employment?                                             24   broken bones --
 25      A Terminated?                                            25      Q Any other --


                                                                                       [19] (Pages 73 to 76)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 21 of 81

                                        Flora, Mark                 2/19/2020
                                                  [Page 77]                                                        [Page 79]
  1      A -- besides my shoulder.                                  1   from work?
  2      Q I'm sorry. I didn't mean to interrupt you.               2      A I had a shoulder injury, but I don't remember if
  3      A That's okay.                                             3   it was my left or my right. And it was years ago before
  4      Q Any other -- any overnight hospitalizations in           4   working offshore.
  5   your life for any reason?                                     5      Q Okay. How did you injure your shoulder those
  6      A Several, when I was a kid.                               6   years ago?
  7      Q Okay. Anything as an adult?                              7      A I was involved in a car accident.
  8      A Well, that back injury; I went to the hospital to        8      Q Okay. And where did that car accident occur?
  9   get X-rayed.                                                  9      A Here in Houston.
 10      Q Okay.                                                   10      Q Okay. Can you give us a description, what
 11      A I've had two MRIs on my shoulder.                       11   happened?
 12      Q Okay. And we're going to -- we're going to talk         12      A A dump truck overturned on I-10, and the gear oil
 13   in detail about the lawsuit injury in a minute. Right now    13   leaked all over the highway, and I went through the oil
 14   I'm trying to figure out what -- about everything else.      14   slow, but it was like going over ice. There was a tow
 15      A Okay. Not to my recollection, on my body.               15   truck on the feeder, and I hit it with the front of my
 16      Q Mr. Flora, who historically has been your family        16   truck.
 17   doctor? You've lived in the same place in Houston for        17      Q Okay. Other than a shoulder injury, what other
 18   20-plus years. If you had to go get a flu shot, if you had   18   body parts were injured or you had pain in as a result of
 19   a cold or something where you had to see a family doctor?    19   that accident?
 20      A I don't have anybody specific. I have been very         20      A That was it.
 21   fortunate.                                                   21      Q Okay.
 22      Q Good for you.                                           22      A Neck.
 23      A Yeah, yeah. I was very lucky.                           23      Q All right. Where did you go for treatment?
 24      Q Have you ever have a family doctor as an adult          24      A I don't recall.
 25   that you remember the doctor's name?                         25      Q Were you taken to the hospital by ambulance, or


                                                  [Page 78]                                                        [Page 80]
  1      A As a child?                                              1   did you drive there yourself?
  2      Q No, as an adult.                                         2      A I drove there myself.
  3      A As an adult, no.                                         3      Q Okay. You don't recall what hospital?
  4      Q Okay. If -- from where you live in Houston, if           4      A Well, I didn't seek treatment that day.
  5   you had to go to the emergency room for some reason, what     5      Q Okay.
  6   hospital do you go to?                                        6      A Yeah. It was the next day, I was very sore.
  7      A I don't even know. Wherever they would take me.          7      Q Okay. Were you living at the Erie address at the
  8      Q Wherever they would take you. All right.                 8   time?
  9      A Yeah. Oh, I'm sorry. I just jogged my memory,            9      A No.
 10   that I did go to the hospital. I was hit by a drunk          10      Q Where were you living?
 11   driver.                                                      11      A Oh, possibly in the Heights.
 12      Q Okay.                                                   12      Q Okay.
 13      A That was a bad drunk driver.                            13      A Maybe West University.
 14      Q When did that happen?                                   14      Q And you don't recall where you went for medical
 15      A About 17, 18 years ago.                                 15   attention?
 16      Q Okay. What parts of your body were injured?             16      A No.
 17      A My lower back.                                          17      Q Can you at least tell us was is it a hospital or
 18      Q Anything else?                                          18   did you go to some walk-in clinic or do you know?
 19      A No. Just scrapes, bruises.                              19      A It was a walk-in clinic, I believe.
 20      Q Okay. It's your left shoulder that we're here to        20      Q And as you sit here today and you think back to
 21   talk about today, correct?                                   21   that, you don't recall whether it's your left or right
 22      A Yes.                                                    22   shoulder?
 23      Q Prior to the incident that's described in your          23      A No.
 24   lawsuit, have you ever injured your left shoulder in your    24      Q Is it possible it could be your left shoulder?
 25   life, where you had to seek medical attention or miss time   25      A I suppose.


                                                                                        [20] (Pages 77 to 80)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 22 of 81

                                         Flora, Mark                 2/19/2020
                                                   [Page 81]                                                         [Page 83]
  1             MR. SHEPPARD: Objection, speculation.                1      A Yes.
  2      Q (BY MR. MECHE:) Any other time in your life that          2      Q And it had to do with the injury to your neck and
  3   you injured your left shoulder -- and I understand your        3   one of your shoulders that you described earlier?
  4   testimony is that you're not sure on this particular...        4      A Yes.
  5   Any other injury to your left shoulder in your life that       5      Q All right. Do you recall how long you treated
  6   you had to seek medical attention or miss time from work?      6   for that problem after the car wreck?
  7      A Not that I recall. Oh. And that -- that jogged            7      A Several times, but maybe a dozen. I really don't
  8   my memory. As far as lawsuit, I had a lawyer that had a        8   recall. It was a long time ago.
  9   lawsuit on that case, for the -- that accident for the         9      Q Do you recall who your employer was at the time
 10   shoulder -- I mean, for the neck.                             10   that that occurred?
 11      Q Okay. The one that you just described for us?            11      A I don't know if I had any lost time, possibly.
 12                                                                 12   But the employer, maybe, City Courier.
         A Yeah, yeah, yeah, yeah, yeah. Yeah.
 13                                                                 13      Q Okay.
         Q Do you recall what lawyer it was is? Was it the
 14                                                                 14      A Maybe. That was -- that was a long time ago.
      Texas Hammer?
 15                                                                 15      Q All right.
         A It was one of those television guys.
 16                                                                 16      A 28 years ago, something like that.
         Q Yeah.
 17                                                                 17      Q I understand, sir.
         A One of those guys.
 18                                                                 18                As I understand the claims that are made in
         Q You don't recall who it was?
 19                                                                 19   this lawsuit, and the records that have been provided to
         A Jim Adler? I don't know.
 20                                                                 20   us, is it fair to say that the only body part that you have
         Q That's the Texas Hammer.
 21                                                                 21   had active treatment of since the time of the incident on
         A One of those guys. It could have been him.
 22                                                                 22   the MAGGIE A until you stopped treating, if you stopped
         Q Okay.
 23                                                                 23   treating, is your left shoulder?
         A Yeah.
 24                                                                 24      A The back injury at Smith.
         Q Do you recall what court your lawsuit was filed
 25                                                                 25      Q Let me rephrase it.
      in?

                                                   [Page 82]                                                         [Page 84]
  1      A No.                                                      1       A I'm sorry.
  2      Q Would it have been Harris County?                        2       Q Yeah, because it was a long question.
  3      A Oh, yeah, it should have been.                           3       A Maybe I -- I'm sorry.
  4      Q Because you were living there, right?                    4       Q I'm trying to find out with respect to your
  5      A Yeah. Should be.                                         5    incident on the MAGGIE A, is it correct to say that the
  6      Q How did that claim, that lawsuit pan out? Did            6    only thing that you've actively treated on was the left
  7   you settle the case?                                          7    shoulder?
  8      A Yes.                                                     8       A Yes.
  9      Q Okay. Do you recall how much you recovered?              9       Q Okay. You haven't received any neck treatment as
 10               MR. SHEPPARD: Oh. Just to be careful, I           10   a result of the May 2017 incident?
 11   don't want him -- I don't know if there is some kind of       11      A I was examined. I injured my foot.
 12   confidentiality agreement he would have with that, so --      12      Q Okay.
 13               MR. MECHE: Well, he doesn't know.                 13      A My back was sore. My neck was sore. My head was
 14               MR. SHEPPARD: I don't want to -- I doubt          14   hurt.
 15   if anyone is going to come back, but if this is going to be   15      Q Okay.
 16   something, like a confidential settlement, I don't know if    16      A But as far as actual treatment for that, just
 17   he can get into it. I didn't even know about it. I'm just     17   examination.
 18   -- just saying --                                             18      Q Okay. So the initial examination focused on all
 19      A I don't recall the amount. But it was -- it was          19   the areas that you just described that you had pain or
 20   nothing very significant.                                     20   limitation in; is that correct?
 21      Q (BY MR. MECHE:) And I appreciate you -- if               21      A Yes.
 22   something jogs your memory, and you want to throw it in       22      Q After that initial treatment, the remainder of
 23   there, we appreciate the information.                         23   your treatment was for left shoulder?
 24               Okay. So you had a lawsuit, likely in             24      A That's correct.
 25   Harris County that got resolved short of trial?               25      Q All right. We were talking about your -- about


                                                                                         [21] (Pages 81 to 84)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 23 of 81

                                         Flora, Mark                 2/19/2020
                                                  [Page 85]                                                         [Page 87]
  1   whether you had a family doctor or emergency room of           1   sea time?
  2   choice. What about pharmacies? If you had to fill a            2      A MAGGIE A.
  3   script from where you live, is there a particular pharmacy     3      Q Okay. Before you left Gulf Logistics, did you
  4   you go to? Walmart, Rite-Aid, or...                            4   complete the required amount of sea time that you needed
  5      A I had a tooth pulled recently.                            5   for DP2?
  6      Q Okay.                                                     6      A Yes.
  7      A And I went to C.V.S. across, maybe five blocks            7      Q All right. Back in May of 2017, on the MAGGIE A
  8   from my house.                                                 8   what hitches were you guys working and what watches?
  9      Q Okay. What street is that C.V.S.?                         9      A Generally 28/14. And we were working 12 to 12,
 10      A It's on Broadway and Bellfort. Bellfort.                 10   12-hour shifts.
 11      Q All right. So you hired on with Gulf Logistics.          11             MR. LEMOINE: What did you say, 24 what?
 12   You have an impressive resume of a lot of positions as mate   12             THE DEPONENT: 28/14.
 13   and captain for a whole bunch of other companies. But as I    13             MR. LEMOINE: Thank you. I'm sorry.
 14   understand your earlier testimony, what we were talking       14             THE DEPONENT: Sure.
 15   about is, there was no captain job available. You were        15      Q (BY MR. MECHE:) Which shift were you working?
 16   looking for work because the economy had slowed down          16      A It varied.
 17   tremendously.                                                 17      Q Okay. My understanding is that the incident that
 18      A Yes.                                                     18   we're here to talk about occurred around 7 o'clock in the
 19      Q You're coming from Texas to look for work down           19   morning; is that correct?
 20   the bayou in Louisiana.                                       20      A Yeah.
 21      A That's correct.                                          21      Q Okay. So would it be fair to say at the time of
 22      Q And you find a position that the deckhand job is         22   the incident you were working the midnight to noon --
 23   open, and the thought was you were going to take that         23      A Yeah.
 24   position and just take the next captain job, if one became    24      Q -- hitch -- excuse me, shift?
 25   available?                                                    25      A Yes.

                                                  [Page 86]                                                         [Page 88]
  1      A Yes. And another thing that made that job                 1      Q Okay. Do you recall who was on duty with you
  2   attractive was that they have several vessels that are         2   that day?
  3   DP2 certified.                                                 3      A The captain at the time of the incident?
  4      Q Okay.                                                     4      Q Yes, sir.
  5      A Which is an endorsement that I wanted to                  5      A Was Lester. Lester James.
  6   complete.                                                      6      Q Okay.
  7      Q Okay.                                                     7      A And the OS deckhand that was with me on the deck,
  8      A It's a very long process to get that endorsement,         8   I don't remember his name.
  9   and really important for my license to have that               9      Q There are some records that suggest it might have
 10   endorsement.                                                  10   been a fellow by the name of Bruce Bolt.
 11      Q Did you ultimately get that endorsement?                 11      A Yes. Yeah, I believe so.
 12      A I did.                                                   12      Q Did you have any problems with either the captain
 13      Q Did you get it through Gulf or through Smith?            13   or the deckhand during your time with Gulf Logistics?
 14      A They were -- they helped me with my sea time,            14      A Yes.
 15   which was part of our agreement, that if a position became    15      Q Okay. Tell me about that?
 16   available on a vessel that's DP2 certified, that I would      16      A It was with the captains, the lead captain and
 17   work on that vessel and get DP sea time --                    17   the relief captain.
 18      Q Okay.                                                    18      Q Okay. What was -- is Lester James, is he the
 19      A -- to help acquire that.                                 19   relief captain or the head captain?
 20      Q Is that part of how you got to the vessel,               20      A He's the relief captain.
 21   ALISSA?                                                       21      Q Okay. And who's the other captain?
 22      A No.                                                      22      A Oh, goodness. It starts with a D. You know I'm
 23      Q Was the ALISSA DP2?                                      23   really glad I forgot his name, because he was terrible to
 24      A No.                                                      24   work with.
 25      Q Which vessel for Gulf Logistics did you get DP2          25      Q Okay. Well, tell me about the captain that you


                                                                                         [22] (Pages 85 to 88)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 24 of 81

                                        Flora, Mark                 2/19/2020
                                                  [Page 89]                                                         [Page 91]
  1   were on duty with at the time of the incident. What -- did    1      Q Okay. If you had to give the court and the jury
  2   you have problems with him?                                   2   your best estimation of how long you had been complaining
  3      A Yes.                                                     3   to the captain and nothing was being done, how much time
  4      Q Okay. Tell me about those.                               4   would you tell us?
  5      A He was unsafe.                                           5      A 45 days.
  6      Q Okay. And how so?                                        6      Q Okay.
  7      A What comes to mind, for several months I had             7      A Yes. And the reason that the other guys wouldn't
  8   mentioned to him -- one of our duties as a deckhand is to     8   report it, because everybody was job scared working with
  9   make engine room watches. There is no designated engineer     9   those two captains.
 10   onboard. So every 30 minutes we go down there and we look    10      Q Okay.
 11   at the engines and make sure there are no leaks or fires.    11      A They were notorious for going through deckhands
 12   And -- the generator room, a separate compartment, was --    12   left to right.
 13   the exhaust fans going into the generator room was sucking   13      Q Okay.
 14   in exhaust from the main engines being expelled on the       14      A Terrible reputation.
 15   deck, making it very difficult to breathe, if not            15      Q Let me make sure I understand. You said 45 days
 16   impossible to breathe while we were underway and inspect     16   but I think earlier you said several months.
 17   that.                                                        17      A Well, like, minimum 45 days.
 18              I would hold my breath when I opened that         18      Q Okay. So somewhere between 45 days and several
 19   hatch and try to do the inspection without breathing. But    19   months?
 20   my eyes would burn before I would leave that compartment,    20      A Yes.
 21   or pass through it to go to another compartment farther      21      Q Okay. In that period of time, Mr. Flora, did you
 22   back. And very unsafe, very unhealthy. Toxic.                22   ever fill out anything in the logs regarding the problem
 23              After looking at the set up, the exhaust          23   that existed and the fact that the captain wouldn't fix it?
 24   fans, and seeing that they should have been blowing or       24      A No. I did my job making verbal report to the
 25   sucking in a different position, and letting Lester know     25   captain.

                                                  [Page 90]                                                         [Page 92]
  1   this several times, he refused to do anything about it.       1      Q Okay. Did you ever make any phone calls to
  2      Q Okay.                                                    2   someone shore-based at Gulf Logistics regarding that issue?
  3      A Until the senior deckhand said he was getting            3      A No.
  4   headaches and eyes were burning.                              4      Q Okay. Did you have complete any form that Gulf
  5      Q And who was the senior deckhand; do you recall?          5   Logistics had regarding this problem that you just
  6      A I don't recall.                                          6   described?
  7      Q Was it -- was it the same other deckhand besides         7      A I was scared to do so.
  8   Bruce Bolt that was on the boat on the day of your            8      Q And I understand, sir. But that wasn't my
  9   accident?                                                     9   question.
 10      A No.                                                     10             My question was: Did you ever fill out a
 11      Q Do you recall that senior deckhand's nickname?          11   form for Gulf Logistics regarding that incident?
 12   Could you describe him for us?                               12      A No.
 13      A Offhand, no. Oh, yeah, I could describe him.            13      Q Did you ever send any email to anyone in the
 14      Q Okay.                                                   14   company describing that situation of the serious health
 15      A I'd say he's in his late twenties, probably             15   concerns that you had --
 16   5'10", 5'9", something like that. A black -- dark skinned.   16      A No.
 17   Average weight.                                              17      Q -- and the fact that the captain would not
 18      Q All right. So if I understand your testimony,           18   respond to you?
 19   sir, that's something, I think you said for several months   19      A No.
 20   you had been complaining to Captain Lester James about,      20      Q Okay. Did you ever send any text messages to
 21   what you just described, and he refused to do anything to    21   anyone in the company, or really anyone outside of the
 22   fix it, until the senior deckhand complained about it.       22   company regarding this whole thing?
 23      A That's correct.                                         23      A Not that I recall.
 24      Q Was it -- was it repaired after that?                   24      Q Okay. Did you ever fill out a report of any kind
 25      A Yes.                                                    25   or character [sic] regarding the equipment problems that


                                                                                         [23] (Pages 89 to 92)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 25 of 81

                                        Flora, Mark                  2/19/2020
                                                  [Page 93]                                                           [Page 95]
  1   led to this exhaust situation that you just described?         1   would berate me on that.
  2       A I don't recall.                                          2      Q Okay. The example you gave, can you describe
  3       Q All right. So that's one example.                        3   what kind of cargo? Was it tote tanks or baskets or that
  4               Is there any other example that you can            4   sort of thing?
  5   tells us about regarding problems that you had with the        5      A Yes, the normal stuff you take to a drilling rig.
  6   relief captain, Captain Lester James?                          6      Q Yeah.
  7       A Yes.                                                     7      A Pipe, Conex boxes, grocery boxes, large steel
  8       Q Okay. Tell us, sir.                                      8   boxes, mostly.
  9       A It's rare, in my 22 years offshore, to work with         9      Q The type of cargo that's taken offshore and
 10   a captain with such disregard for his crew. Abuse of his      10   brought back day in and day out, correct?
 11   authority is the best description I could -- I could give     11      A Yes.
 12   Lester James.                                                 12      Q Okay. And would it be fair to say, Mr. Flora,
 13       Q Okay. And I want to make sure that I understand,        13   that anybody who is rigger certified, that's the kind of
 14   if there is a difference between a personnel issue where      14   thing that they work with a ton in the Gulf of Mexico,
 15   there is abuse of authority versus a specific incident.       15   because that's the kind of equipment that gets moved?
 16   For example, sir, you just described to us some equipment     16      A Well --
 17   that you believe was malfunctioning that was endangering      17              MR. SHEPPARD: Objection, speculation.
 18   people's health --                                            18      A (CONTINUED:) -- every vessel is different.
 19       A Yes.                                                    19   Again, this is an aluminum hull vessel. They're lighter.
 20       Q -- that maybe impeded the operation of the              20   They don't haul as much cargo as supply boats do, which I'm
 21   vessel.                                                       21   very familiar with. Weight is a big factor. The position
 22       A Yes.                                                    22   that the cargo is loaded is a big factor, as far as the
 23       Q You testified that you reported it to the captain       23   trim of the vessel. It's more difficult to adjust that,
 24   for a period of time, and he didn't fix it until someone      24   after the fact; you know, almost impossible on those crew
 25   else reported it --                                           25   boats. So it's very important. The preference of the crew

                                                  [Page 94]                                                           [Page 96]
  1      A That's correct.                                           1   -- what's the standard operating procedures on that vessel?
  2      Q -- or complained about it.                                2   You know, it varies. You know, even a seasoned deckhand
  3      A That's right.                                             3   would want to do it the same way that they are accustomed
  4      Q Is the abuse of authority that you're describing          4   to doing it.
  5   in this next thing, is that something that's more              5              So I didn't think what I was asking for was
  6   personality related?                                           6   unreasonable. As a matter of fact, it was in the JSA that
  7      A No.                                                       7   we have radio calls to do that.
  8      Q Okay. Can you give us a specific example or some          8      Q Okay.
  9   specific examples of his abuse of authority that you just      9      A And being a captain prior to that, in training
 10   described?                                                    10   all kinds of people, I was honestly asking for help and
 11      A Yes.                                                     11   advising me where things should go.
 12      Q Go ahead.                                                12      Q Okay.
 13      A When I first started working on that vessel,             13      A Yeah.
 14   and mind you, I haven't worked on a crew boat for almost      14      Q Is it your testimony today, Mr. Flora, that with
 15   20 years at that point, and things change over a course of    15   all of the experience that you had in this industry up
 16   that many years anyway, procedures change, from when I've     16   until that point that you needed the captain to show you
 17   worked on a crew boat back in '98 to 2001. And we're          17   how you to rig up the cargo?
 18   rigging up cargo go on the back deck, and I've never rigged   18      A Again, this is a crew boat. I have been working
 19   on that vessel before with that crew, that type of cargo.     19   on steel hull vessels.
 20   You know, I just haven't done it before. And I wanted         20      Q I understand the material that makes up the boat
 21   instruction from Lester James. I wanted communication via     21   is different.
 22   radio, and for him to supervise me loading the cargo and      22      A Yes.
 23   have communication. He refused to have a radio. And if he     23      Q But that's not my question.
 24   did have a radio at any time it wasn't turned on. And then    24      A Yeah.
 25   after loading the cargo, if it was done incorrectly, he       25      Q My question is simply: Is it your testimony


                                                                                          [24] (Pages 93 to 96)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 26 of 81

                                        Flora, Mark                  2/19/2020
                                                  [Page 97]                                                             [Page 99]
  1   today, are you telling this jury that with all of the          1      Q    Okay. All right. Is it your testimony -- strike
  2   experience that you had up until that point, how to hook up    2   that.
  3   to the cargo was something that you needed the a captain's     3             You weren't fired from Gulf Logistics
  4   assistance?                                                    4   because of a confrontation with any captain, were you?
  5      A I can hook up to the cargo.                               5      A No.
  6      Q Okay.                                                     6      Q You weren't fired for stopping a job along the
  7      A But how it's loaded and the preference of the             7   lines of what you described?
  8   captain, it's not up to me, it's up to the captain.            8      A No. In my opinion, the lead captain should have
  9      Q Okay. And your testimony is because he refused            9   been fired.
 10   to have radio communication with --                           10      Q Okay.
 11      A He refused to follow the guidelines of the JSA.          11      A For his behavior.
 12      Q Okay.                                                    12      Q Did you ever communicate those concerns to anyone
 13      A Refused several times.                                   13   shore-based?
 14      Q All right.                                               14      A Yes.
 15      A And berate me, if I did it incorrectly.                  15      Q Okay. And it was by voice?
 16      Q I understand.                                            16      A Yes.
 17      A That is an abuse of authority.                           17      Q Okay. Never in writing?
 18      Q When that happened, is there any place that you          18      A No.
 19   e-mailed, texted, called, filled out a form, put something    19      Q All right. Who did you talk to?
 20   in the logs -- is there anything documented about those       20      A The ops manager, and I'm sorry, I don't recall
 21   things that occurred?                                         21   his name. It could have been Ralph. When -- when Berry
 22      A No.                                                      22   continued this explosive hostility for no reason
 23      Q All right. Fair enough.                                  23   whatsoever, when that continued, I absolutely could not
 24              Did you have occasion when something like          24   work with him any longer, and that's when I called to get
 25   that happened, did you try to stop the job at any time?       25   me off that boat.

                                                  [Page 98]                                                           [Page 100]
  1      A I did.                                                    1      Q Okay. What boat was that by the way?
  2      Q Okay. And what happened with that?                        2      A I think it was the MAGGIE A, the big one, 205.
  3      A Shrugs. Maybe derogatory remarks. At one                  3      Q Okay. Was that before or after the incident that
  4   instance, I thought I was going to be in a physical            4   we're here to talk about?
  5   confrontation. Another captain was cursing me at the           5      A That was after.
  6   highest volume he had in his capacity for calling an           6      Q Okay. So sometime after the incident that the
  7   all stop on a job, in lightening storm offshore.               7   lawsuit is based on is when you called the ops manager and
  8      Q Okay. And what captain was that?                          8   told him about the issues that you had with Berry and that
  9      A Barry.                                                    9   you wanted off the MAGGIE A?
 10      Q Barry?                                                   10      A Yeah, it was -- it was after that, and it was the
 11      A Yeah.                                                    11   day that I got the sea time required to get that. I wasn't
 12      Q B-e-r-r-y?                                               12   going to let that type of person keep me from achieving my
 13      A Yeah, nicknamed The Bear.                                13   goal of getting that major endorsement.
 14      Q Okay.                                                    14      Q Okay.
 15      A I think it's Berry, the other -- the lead                15      A And I suffered through it. And forgive me, but I
 16   captain.                                                      16   feel nauseous just rethinking that experience. It was
 17      Q Okay. Is that the lead captain that you were             17   horrible.
 18   trying to find the name of earlier, or is this a third        18      Q I understand. I'm just here to get your
 19   captain?                                                      19   testimony, sir.
 20      A I think it was Berry.                                    20              All right. So you talked to the operations
 21      Q Is it possible that we're talking about three            21   manager. What boat did you go to when you left the MAGGIE
 22   people and not two?                                           22   A?
 23      A There are three captains onboard.                        23      A If I remember correctly, I went directly to the
 24      Q Okay.                                                    24   ALISSA.
 25      A But the third captain, no problems whatsoever.           25      Q And in the position of a captain, correct?


                                                                                        [25] (Pages 97 to 100)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 27 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 101]                                                        [Page 103]
  1      A Yes.                                                      1      Q Okay. What is that third captain's name?
  2      Q And how long did you work on the ALISSA as a              2      A God bless. I don't recall his name. I would
  3   captain?                                                       3   have to look on my phone or something, but I don't have my
  4      A A few months.                                             4   phone with me.
  5      Q If you had to quantify, sir, the number of                5      Q Was he the third captain on the MAGGIE A?
  6   incidents, run-ins, whatever you want to call it between       6      A Yes.
  7   you and Captain Berry, and you and Captain James, how many     7      Q Was he the third captain on the MAGGIE A on the
  8   would that be?                                                 8   hitch when this incident occurred that we're here to talk
  9              MR. SHEPPARD: Object to vague.                      9   about?
 10              You can answer.                                    10      A He was.
 11      A Run-ins?                                                 11      Q Okay. So we can just go to the logs or whatnot
 12      Q (BY MR. MECHE:) You've described a couple of             12   and find his name?
 13   incidents that you had with these men. I'm trying to find     13      A Now, the day of the incident, yeah, he was on the
 14   out how many more?                                            14   vessel.
 15      A These -- it seemed their objective was to                15      Q Okay. On the date of the incident?
 16   create/cause as much conflict as possible. Not that I         16      A Yes.
 17   indulged them in that. It's water to a duck for the most      17      Q Okay. And that captain recommended that you not
 18   part. But run-ins from them? Towards anybody in the crew?     18   serve aboard the MAGGIE A?
 19   It was a daily thing. It was an hour-by-hour thing. The       19      A He warned me of the other two captains'
 20   were just horrible towards us.                                20   reputation.
 21      Q I guess that's what I'm trying to understand. Is         21      Q Okay.
 22   it your testimony -- you're telling the court and jury that   22      A He warned me of that. And I was, you know,
 23   for the entire time you worked for Gulf Logistics up until    23   determined to get my DP unlimited, so I took the chance. I
 24   the time you transferred to the MISS ALISSA, that you had     24   worked with difficult people before, but these are very
 25   problems with both Captain Berry and Captain James for        25   special people. (LAUGHING.)

                                                 [Page 102]                                                        [Page 104]
  1   things like what you've already testified to?                  1      Q During your employment with Gulf Logistics, did
  2      A Yes.                                                      2   you ever have any type of incident of -- where there was
  3      Q Okay. Any other captains that you had problems            3   discipline, paperwork-type stuff done as between you and a
  4   with or other crew members you had problems with other than    4   captain, where some form was filled out that -- we're
  5   Lester James and the Bear Berry?                               5   complaining about Mark Flora, because he did this, or I'm
  6      A No.                                                       6   complaining about Captain James because he did that?
  7      Q All right. And again, I'm not criticizing, but I          7      A No.
  8   want to make sure we're clear on the record. Is there any      8      Q And you're sure about that?
  9   shred of paper or digital evidence of you communicating        9      A I'm pretty sure about that.
 10   those things to anyone in the company --                      10      Q You understand that lawyers want paper.
 11      A No.                                                      11      A Yeah.
 12      Q -- or outside of the company?                            12      Q I'm trying to find the paper?
 13      A No.                                                      13      A Yeah, yeah.
 14      Q All right.                                               14      Q As far as you know, there is no paper like that?
 15      A But it's well-known that they go through                 15      A Not that I could -- that I can recall.
 16   deckhands like crazy. I was warned prior to getting on        16               MR. SHEPPARD: About ready for a break
 17   that vessel not to go --                                      17   or... It's been about an hour. Just need to run to the
 18      Q Okay.                                                    18   restroom.
 19      A -- but I was determined to get my DP unlimited.          19               MR. MECHE: Sure. Absolutely.
 20      Q And who warned you not to go on that vessel?             20               MS. FORDYCE: Do you want to break for
 21      A The third captain, as a matter of fact, who I            21   lunch at all or...
 22   worked with prior.                                            22               MR. MECHE: That's what I was going to ask
 23      Q You worked at prior to Gulf Logistics or prior           23   you guys.
 24   to --                                                         24               MR. SHEPPARD: If y'all want to that's fine
 25      A Prior to that vessel.                                    25   by me.


                                                                                     [26] (Pages 101 to 104)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 28 of 81

                                        Flora, Mark                  2/19/2020
                                                [Page 105]                                                          [Page 107]
  1            VIDEOGRAPHER: Off the record at 12:34 p.m.            1   of the Conex boxes. I believe they were four-point slings,
  2            (OFF THE RECORD.)                                     2   four-point harness -- four, two -- I believe there was four
  3            VIDEOGRAPHER: Back on the record at                   3   harness. And we connect the hook on the stinger to the
  4   1:28 p.m.                                                      4   D-ring, and that's how they lift it, you know, after we had
  5      Q (BY MR. MECHE:) All right, Mr. Flora. We took a           5   the tag lines on. Sometimes we connected them, put the tag
  6   short lunch break. Are you ready to proceed, sir?              6   lines, depending on the situation.
  7      A Yes, sir.                                                 7                And as I was hooking the D-ring to the
  8      Q All right. Before we took a lunch break, I                8   hook, it was -- it was difficult to do that, because the
  9   think we were about ready to start talking about the           9   weight of the hook and the hook wasn't lowered far enough
 10   May 25th, 2017, incident aboard the MAGGIE A.                 10   and the D-ring had the slings pulling it down, so I had to
 11              Mr. Flora, can you tell the court and the          11   lift one while I'm trying to manhandle the other to connect
 12   jury, in your own words, what happened?                       12   them -- and to do this as quick as possible to get out of
 13      A Okay. We were offshore, working with I believe           13   that tight position.
 14   it was WEST NEPTUNE, drillship, pretty good distance          14                And as I was doing that, I felt a
 15   offshore, south of the Mississippi River. And it was          15   tremendous weight come down and knock my hard hat off, and
 16   morning, and we're unloading cargo, a full load of deck       16   it felt like it just crushed my left side. And I went into
 17   cargo, tall Conex boxes, if I recall correctly. They were     17   a little bit of a shock, I think. The hook fell on my foot
 18   grocery boxes, maybe six foot square and eight-to-ten foot    18   and hurt like hell. The hard hat flew off towards the
 19   tall. We were alongside the drillship, close proximity on     19   stern, and then all of a sudden I'm surrounded by steel
 20   DP, and the ship was as well, on DP. The -- there is          20   cable and a headache ball, which isn't really a ball; it's
 21   another rigger with, me and I remember the face, but not      21   like a three-foot steel cylinder that's maybe ten inches or
 22   the name -- Bruce.                                            22   a foot in diameter. It's several hundred pounds plus the
 23      Q Bruce Bolt.                                              23   weight of all the cable, and I'm surrounded with it.
 24      A Bruce. It was Bruce, is his name.                        24                And the first thing that went through my
 25              The weather was not that great, not that           25   mind at that time is, the crane is coming with it, to get


                                                [Page 106]                                                          [Page 108]
  1   good; not that horrible, even. The visibility was fair,        1   out of the way, something else is coming down. And I
  2   being in the morning. Lester was on the stern controls in      2   stumbled to get my hard hat, and I started to make my way
  3   the aft part of the wheelhouse. And we were doing deck         3   back to the forward part of the deck, going towards the
  4   cargo operations, transferring cargo from our vessel to the    4   wheelhouse, and I took maybe ten steps, and was nauseated
  5   drillship.                                                     5   with pain. I was just trying not to vomit or pass out, my
  6              We did a few -- we did a few lifts prior to         6   shoulder was hurting so bad. And I laid down on the deck.
  7   the incident, if I recall. There was a few lifts that were     7               And I had radio coms with the crane
  8   done prior to that. And I guess we were about halfway          8   operator, and he said that -- he said that -- he said that
  9   through cargo operations, and I was working in a position      9   he's going to get a longer stinger, because that was
 10   at the time of the incident that was in-between the deck      10   obviously too short. And I laid there and I asked Bruce to
 11   cargo and the bulwarks, which is the side of the vessel. I    11   get Jody. Jody is the third captain on that vessel. We
 12   believe it was the portside. Really tight area.               12   got along really well. And he was asleep. Jody was
 13              There is a colored walkway that is painted         13   asleep.
 14   on the wooden deck that's supposed to be kept clear, so we    14               And at that point, I'm assuming Lester saw
 15   could move around the deck cargo, and also have a means of    15   me laying down on the deck and all the cable on the deck.
 16   escape if needs be, and also do the job necessary, to not     16   I'm assuming that, but I didn't want Lester to be in charge
 17   have to climb over cargo. And it was -- it was really         17   of that situation, because Lester never had my best
 18   tight. It should have been about two feet, but I think it     18   interest at heart, and I was hurt. So I wanted another
 19   was closer than that; it was really a tight spot. You         19   captain to be there to check me out, you know.
 20   could hardly pass through it walking with your shoulders      20               And at that point, I got up and I made my
 21   out.                                                          21   way onto the bridge, if I remember correctly, and Jody, the
 22              And Bruce was hooking up the tag lines, and        22   third captain who was off duty, came upstairs and helped me
 23   I had the D-ring, which is a -- it's pretty                   23   take off my shirt, and looked at my shoulder. Pretty
 24   self-explanatory. It's like a steel loop, approximately       24   scarred up still. It didn't actually cut me; it crushed my
 25   eight, ten inches, that's connected to metal slings on top    25   skin between the steel and my bones. I had two shirts on,


                                                                                     [27] (Pages 105 to 108)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 29 of 81

                                        Flora, Mark                  2/19/2020
                                                [Page 109]                                                          [Page 111]
  1   and it didn't rip my shirt at all. So that's never             1      A Well, I haven't given it much thought as far as
  2   happened before.                                               2   those details of the day, as far as all the days to
  3              But anyway, I asked Lester, you know, to            3   remember, those aren't the details I recollect. I
  4   help me with a report, to write out an incident report,        4   recollect the painful ones. (LAUGHING.)
  5   because I was obviously hurt, and we had to stop               5      Q Fair enough. Exactly.
  6   operations. And then we filled out our reports, and I went     6              If there were passengers that were
  7   off duty at that point.                                        7   offloaded or onloaded onto the MAGGIE A, that's the kind of
  8      Q Okay. All right. Let me -- are you done?                  8   thing that would be documented in the logs, right?
  9      A I guess that's about the gist of it.                      9      A Should be.
 10      Q We'll have plenty more questions. I want to kind         10      Q Should be.
 11   of go through a lot of things that you've talked about.       11              MR. SHEPPARD: Speculation.
 12              The MAGGIE A was servicing a drillship             12      Q (CONTINUED, BY MR. MECHE:) So you guys had been
 13   called the WEST NEPTUNE?                                      13   servicing the WEST NEPTUNE in, I believe, it was Green
 14      A I believe that was the name of the drillship,            14   Canyon 390. Does that ring a bell?
 15   yes.                                                          15      A It does ring a bell.
 16      Q Mr. Flora, do you recall on the day that your            16      Q My understanding from the documents is this
 17   incident happened, were you working 14 to 14, or 28 and 14,   17   happened somewhere around 7 o'clock in the morning. Is
 18   or something else?                                            18   that pretty accurate?
 19      A Either -- one of those. Either one of those.             19      A I reckon so.
 20      Q Do you recall how many days you were into your           20      Q In May, would you agree with me, that it's --
 21   hitch when the incident happened?                             21   full daylight is 7 o'clock in the morning?
 22      A Okay. It was 28-day hitch, and it was early in           22      A Yeah, good visibility.
 23   that hitch. Maybe the first week.                             23      Q You were talking about the cargo. You guys were
 24      Q Okay. All right. Had the MAGGIE A with your              24   unloading from the MAGGIE A to go to the drillship?
 25   crew been servicing this drillship on a daily basis, or       25      A Yes.


                                                [Page 110]                                                          [Page 112]
  1   multiple times a day, or what was going on?                    1      Q Okay. Were you also back-loading anything?
  2      A It was pretty regular.                                    2      A That's -- it's pretty normal to do that, to
  3      Q Okay.                                                     3   back-load.
  4      A Like every other day, every couple of days.               4      Q And that would have happened after your incident,
  5      Q And were you bringing out both passengers and             5   though, right?
  6   cargo?                                                         6      A Yes.
  7      A Not at that particular trip, but we have.                 7      Q It only make sense that you're going to offload
  8      Q Okay. So on the hitch that you were working               8   cargo first?
  9   where you were injured, were there any passengers aboard       9      A Yeah, usually, depending on the type of cargo,
 10   the MAGGIE A?                                                 10   depending on the ops, the priorities of that particular
 11      A You know, I don't recall, but it's possible.             11   job.
 12   Because we were doing groceries. Sometimes they --            12      Q I think you testified, and correct me if I'm
 13      Q Do grocery on a crew-change day?                         13   wrong, sir, that your characterization of the back deck of
 14      A Yeah, because they want fresh groceries for a            14   the MAGGIE, that it had a full load of cargo?
 15   fresh crew. It's possible but --                              15      A At the time when the incident happened, it was
 16      Q Okay.                                                    16   not a fully loaded.
 17      A -- really, I don't remember.                             17      Q Okay.
 18      Q Do you remember any personnel basket transfers           18      A About a half deck, maybe less.
 19   that were -- of personnel that were done either before or     19      Q Okay. Half deck. All right.
 20   after your incident while at the WEST NEPTUNE on May 25th?    20      A But if I remember correctly, we unloaded some
 21      A It's possible.                                           21   prior to that.
 22              MR. SHEPPARD: Object to vague.                     22      Q Yeah, you -- you testified that there were a
 23      A (CONTINUED:) It's possible. It's possible.               23   number of loads -- you didn't quantify. If you had to give
 24      Q (BY MR. MECHE:) You just don't recall one way or         24   us your best guess on how many transfers of cargo had taken
 25   another?                                                      25   place before your accident --


                                                                                      [28] (Pages 109 to 112)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 30 of 81

                                        Flora, Mark                 2/19/2020
                                                [Page 113]                                                         [Page 115]
  1      A Uh-huh.                                                  1      A Maybe.
  2      Q -- what number would you give us?                        2      Q That's helpful.
  3      A Again, my recollection is pretty much limited to         3      A Yeah. Maybe eight at the time of the incident.
  4   the moments surrounding the incident.                         4      Q Okay. So there were six to eight of these
  5      Q Okay.                                                    5   Conexes; your best estimate --
  6      A Because I've done -- I've done so many deck              6      A Uh-huh.
  7   cargo --                                                      7      Q -- six by six by eight to ten feet tall?
  8      Q Since then --                                            8      A Something like that.
  9      A -- before, and a few after. But I remember               9      Q All right. And you guys were offloading those to
 10   vaguely how it was at the time of the accident.              10   the drillship at the time that the incident occurred?
 11      Q Okay. So again, your memory is there was about          11      A That's correct.
 12   half deck worth of cargo at the time of the incident.        12      Q Now, as I understand your testimony, did these
 13              MR. SHEPPARD: Vague, form; asked and              13   conexes, were they already pre-slung?
 14   answered.                                                    14      A Yes.
 15      A I believe so.                                           15      Q Okay. So on the four corners of the top of the
 16      Q (BY MR. MECHE:) Do you have a recollection, sir,        16   box you have a cable from each corner going to the D-ring?
 17   that when the MAGGIE A left whatever dock it left in order   17      A Yeah, shackled in to the Conex box.
 18   to go out to the WEST NEPTUNE was the MAGGIE A -- did it     18      Q Okay. And so the thought is, the box is already
 19   have a full load, a half load, or something in-between?      19   pre-slung --
 20      A When we left the dock?                                  20      A Yes.
 21      Q Yes, sir.                                               21      Q -- and someone in your position would take the
 22      A Well, I would guess we left the dock at dark. It        22   crane's hook --
 23   would have been dark when we left the dark. Maybe            23      A Uh-huh.
 24   three-quarter of a deck. But this is -- this is just a       24      Q -- and hook it up to the D-ring, and then the
 25   guess.                                                       25   transfer can take place?

                                                [Page 114]                                                         [Page 116]
  1      Q Okay. Fair enough. And you described the -- you          1      A Yes.
  2   talked about grocery boxes and Conexes and I want to make     2      Q Okay. Describe for me what process you used on
  3   sure that we kind of define that for the jury. when I         3   the date of this incident in order to hook up the D-ring to
  4   think of a Conex, I think of those --                         4   the crane's hook.
  5      A 18-wheeler boxes --                                      5      A Okay. In my left hand, I had the D-ring, and in
  6      Q -- the 18-wheeler boxes?                                 6   the right I had the hook. The hook was a little bit high,
  7      A -- coming off the ships?                                 7   and the D-ring was a little bit low. And I'm trying to
  8      Q Exactly. That's what I would call a Conex.               8   make them meet. So I was forcing my left arm up, and my
  9      A Yes.                                                     9   right arm over, and trying to hook it. But I was lifting
 10      Q Is that the same thing you're talking about?            10   at the time when I got hit. I was forcing my arm up under
 11      A That's what they are, and they come in different        11   strain to try to connect it to the stinger.
 12   sizes. Not all of them are 40 foot or 20 foot or 10 foot.    12      Q Okay. As I appreciate your testimony, Mr. Flora,
 13      Q Okay.                                                   13   -- okay. The cables, the rigging that are on top of these
 14      A Different sizes. Sometimes they're a bit taller         14   Conex boxes --
 15   or shorter or wider.                                         15      A Uh-huh.
 16      Q Okay. You were describing the ones on the back          16      Q -- you can't stretch that, can you?
 17   deck of the MAGGIE A as six-foot-by-six-foot-by-eight to     17      A No.
 18   ten foot tall?                                               18      Q All right.
 19      A Yeah, in that -- in that general...                     19      A No.
 20      Q Okay. I mean, were they all generally that size         20      Q What you can do is, is if you need more line from
 21   or did you have the some 20-foot Conex boxes?                21   the crane, that's where you would get extra rope so to
 22      A Not at that time, not I don't recall.                   22   speak, right?
 23      Q Okay.                                                   23      A Correct. But at that -- in those circumstances,
 24      A I believe we had, maybe, six on deck at the time.       24   the D-ring was lower than the hook. So I could lift the
 25      Q Okay.                                                   25   D-ring.


                                                                                    [29] (Pages 113 to 116)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 31 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 117]                                                         [Page 119]
  1      Q Okay.                                                     1   that you were in when you got hurt, the crane operator
  2      A Okay? I wasn't pulling down and stretching the            2   needed to put a longer stinger underneath the headache
  3   cable. I was lifting the excess from the sling to meet         3   ball?
  4   where the hook was.                                            4      A Yeah, that was -- that, obviously, was his
  5      Q Okay.                                                     5   assumption and mine too after the incident.
  6      A And the hook wasn't coming down anymore.                  6      Q Because again you described pretty clearly how,
  7      Q And that's -- I guess, that's what I'm driving            7   in manipulating the D-ring, you needed a little more slack?
  8   at. You're able to lift the D-ring as much as physically       8      A Yeah. I needed the hook to come down further.
  9   is allowed with the cable.                                     9      Q Correct.
 10                                                                 10      A Or be positioned closer to the D-ring. I needed
         A Yes.
 11                                                                 11   the -- I needed it to be positioned closer to the D-ring.
         Q But -- and again, correct me if I'm wrong -- as I
 12                                                                 12      Q Being in radio communication, tell the court and
      understood under your testimony, you didn't have enough
 13                                                                 13   jury, did you communicate to the crane operator, hey, can
      slack from the cable coming down from the crane that had
 14                                                                 14   you give me more slack? And he responded back saying, I
      the hook. You were trying to put them together and you
 15                                                                 15   need to put a bigger stinger, a longer stinger? Or how did
      needed more slack?
 16                                                                 16   that play out, specifically?
         A I -- I -- yes.
 17                                                                 17      A Well, specifically, I had the hook in one hand
         Q Okay.
 18                                                                 18   and a D-ring in another.
         A I needed more slack.
 19                                                                 19      Q Okay.
         Q Did I understand you correctly, that you were on
 20                                                                 20      A And they were close together. As I was
      radio communication with the crane operator?
 21                                                                 21   attempting -- and this didn't happen in a couple of
         A Yes.
 22                                                                 22   minutes, it happened in a couple of seconds -- as I was
         Q Okay. And I think I wrote this down, there was
 23                                                                 23   attempting to hook it up, I noticed that the hook wasn't
      some communication that you had with the -- with the crane
 24                                                                 24   moving at all. So I tried to bringing the cable up.
      operator, where he said something to the effect that he
 25                                                                 25      Q Okay.
      needed to put on a longer stinger?

                                                 [Page 118]                                                         [Page 120]
  1       A That's correct.                                          1      A The D-ring to hook it up. And at that moment
  2       Q Okay. Can you explain to the court and jury what         2   that's when everything went haywire.
  3   a stinger is, and whether they can be swapped out. I'm         3      Q Okay. What I'm trying to understand is, what
  4   assuming from his --                                           4   prompted the crane operator to tell you, I need to put a
  5       A Yes. Okay. So you have a headache ball, that's           5   longer stinger on? Did y'all have a conversation after, or
  6   at the end of a cable working with cranes, that have a lot     6   do you know whether he could perceive what was happening
  7   of cable. A headache ball is there to stabilize the cable.     7   from --
  8       Q Okay.                                                    8      A Well, it's my understanding that these
  9       A You don't want to work around the headache ball.         9   knuckleboom cranes --
 10   It's several hundred pounds. It -- you're not going to        10              COURT REPORTER: These what?
 11   push it around; it's going to push you around or hurt you.    11              THE DEPONENT: Knuckleboom cranes.
 12   So a stinger hooks onto a hook that's underneath the          12      A (CONTINUED:) -- on the drillships have cameras
 13   headache ball. It does not have a headache ball on it.        13   where the cable comes down from the top, so they could see
 14   It's just a single strand of cable with a hook on it that     14   -- they could see birds-eye directly.
 15   allows you to easily maneuver, rather than working with the   15      Q (BY MR. MECHE:) Okay.
 16   headache ball, which you cannot.                              16      A Not just from their controls, but also from there
 17       Q So if we were fishing, it's that piece of line          17   -- I believe that's what they have.
 18   underneath the lead weight?                                   18      Q And we're going to talk to the crane operator.
 19       A There you go.                                           19   But based on your testimony and what you understood in your
 20       Q Okay. And so underneath the headache ball, there        20   conversation with that crane operator is that he felt he
 21   is a length of cable --                                       21   needed to put a longer stinger at the end of his headache
 22       A Yes.                                                    22   ball in order to complete this job?
 23       Q -- with a hook that's commonly called a stinger?        23      A Yes.
 24       A That's correct.                                         24              MR. SHEPPARD: Objection, asked and
 25       Q And from what I'm understanding is the situation        25   answered.


                                                                                     [30] (Pages 117 to 120)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 32 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 121]                                                         [Page 123]
  1     A      (CONTINUED:) Just prior to --                         1      A Yes.
  2               MR. SHEPPARD: Speculation.                         2      Q Whereas, what you're telling us is that your
  3      A (CONTINUED:) -- just prior to making that                 3   understanding is that the WEST NEPTUNE was doing their own
  4   attempt, I noticed that the headache ball, it seemed a lot     4   deck cargo operations, and with crane on their own
  5   closer than usual. It just seemed closer to the deck than      5   vessel --
  6   usual. Not, you know, about to hit my head, but a lot          6      A Yes.
  7   closer than usual. And in that position of the vessel, the     7      Q -- it would make sense for them to have the
  8   bulwarks rise up for some engine ventilation. There's          8   shorter stinger?
  9   maybe 15, 20 feet to where the bulwarks go from maybe five     9      A Yes.
 10   and a half feet to seven feet, or in that area, seven and a   10      Q All right.
 11   half feet. And I noticed that the headache ball was --        11      A Yes.
 12   every now then, was tapping that, would tap that, and that    12      Q All right. Let me ask you about -- I want to
 13   -- it didn't seem right to me.                                13   make sure I understand your testimony about the weather and
 14      Q Okay. And it -- it would seem to make sense if           14   sea state.
 15   the crane operator was correct --                             15      A Okay.
 16      A Uh-huh.                                                  16      Q You said it was not great, not good, but not
 17      Q -- that he needed a longer stinger, that seems to        17   horrible.
 18   make sense with what you're saying. Your perception was       18      A Yes.
 19   that headache ball is a little closer to me than it usually   19      Q And the visibility was fair.
 20   is --                                                         20      A Uh-huh.
 21      A Yeah.                                                    21      Q You're not taking a position in this lawsuit, are
 22      Q -- as if he has a shorter stinger than he                22   you, Captain Flora, that operating, doing cargo operations
 23   normally would have.                                          23   in the sea state that existed at the time of your incident
 24      A Yes. And if I remember correctly, they were              24   was wrong because of the size of the waves?
 25   doing dead cargo ops on the WEST NEPTUNE prior to us          25      A I say it was -- it was borderline. It was


                                                 [Page 122]                                                         [Page 124]
  1   showing up. So they have a tighter area to work in.            1   definitely something to take into consideration under the
  2   They're not 200 feet above a deck. They're eye level with      2   circumstances.
  3   the deck, they need to have a shorter stinger in order to      3       Q Okay. But my question to you is: Do you believe
  4   do their on deck operations --                                 4   that cargo operations being conducted in the sea state that
  5      Q All right.                                                5   existed at the time was safe or unsafe?
  6      A -- for the most part.                                     6       A Well, in combination with everything that
  7      Q Just to make sure that we're clear for the                7   happened that day, the equipment that we were working with,
  8   court and jury when they watch this, when you say the          8   the lack of preparation, I'd say in that instance, it was
  9   WEST NEPTUNE, your understanding was that they were doing      9   unsafe.
 10   deck operations. They were moving thing, cargo, on their      10       Q Okay. Because I want to make sure. I'm going to
 11   own deck using --                                             11   tell the court and the jury that a man with your
 12      A Yes.                                                     12   experience, all the big boats you have been on in your
 13      Q -- using their own crane?                                13   career -- you see where I'm going with this?
 14      A Yes.                                                     14       A Yes.
 15      Q In your situation with your accident, you've got         15       Q And I don't want to mischaracterize your
 16   a crane that's about how high up from the MISS MAGGIE A?      16   testimony?
 17      A Oh, goodness. High?                                      17       A May I -- may I clarify my answer?
 18      Q A hundred feet?                                          18       Q You can say whatever you want.
 19      A Yeah.                                                    19       A Pretty much repeating what I just said. I've
 20      Q Okay. So you've got roughly a hundred foot               20   worked in worse conditions than that, but with the right
 21   distance between the crane on the WEST NEPTUNE and the deck   21   equipment and different crew. This all makes a difference.
 22   of the MAGGIE A, and it would make sense to have a long       22   It's a team effort, and you have to have the right tools
 23   stinger?                                                      23   for the job and the right people to do the job as well.
 24      A A longer stinger, yes.                                   24       Q Okay.
 25      Q A longer stinger?                                        25       A And sea states will vary with that. You have to


                                                                                      [31] (Pages 121 to 124)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 33 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 125]                                                         [Page 127]
  1   know the capacity of what you're working with. You have to     1              MR. SHEPPARD: Object, asked and answered.
  2   know what you're working with, whether it's a five-foot        2      A (CONTINUED:) -- for the seas that we were
  3   stinger or a 20-foot stinger. You have to know if the guy      3   having, it seemed like it was a little bit rough, you know.
  4   that is supposed to be watching you is watching you, has       4   And if I remember correct -- and again, when the vessel is
  5   got the birds-eye view. You've have got to know that the       5   alongside another vessel, seas will build in-between the
  6   cargo was loaded in a specific way. You have to know these     6   two. And I could have been catching seas from the port
  7   things and take that into consideration with the weather.      7   coming over the bulwarks.
  8   It might be flat calm, and somebody could get crushed, or      8      Q I understand. Right now I'm just asking about
  9   it might be ten foot seas and no problem whatsoever,           9   the position of the MAGGIE A, and if you're not sure, tell
 10   depending on the equipment you're working with and the crew   10   us you're not sure.
 11   you're working with.                                          11              MR. SHEPPARD: Objection, asked and
 12      Q Okay. Is it -- is it fair to say that your               12   answered.
 13   opinion in that regard is something that you're evaluating    13      A I don't recall, specifically.
 14   now in hindsight?                                             14      Q (BY MR. MECHE:) Okay. All right. What
 15      A Oh, absolutely. Hindsight is always 20-20.               15   equipment on the MAGGIE A, if we could go back in time or
 16      Q Okay. Because, again, I don't want to                    16   maybe it's still recorded right now, what equipment can we
 17   mischaracterize what you say, sir.                            17   pull off of the MAGGIE A to determine that, exactly what
 18              Let me ask it to you this way. When you            18   position it was in on a given day and time?
 19   guys first arrived at the WEST NEPTUNE on the MAGGIE A,       19      A The DP console.
 20   when you first arrived there how much time elapsed before     20      Q Okay. And so you were telling us that the sea
 21   this incident occurred?                                       21   state in and of itself was not unsafe for this job, but in
 22      A I don't recall. There -- there is guidelines for         22   conjunction with other factors that you described, you felt
 23   approaching, on dynamic positioning, that you're supposed     23   it was unsafe?
 24   to follow, and the average is 45 minutes from within a        24      A In retrospect, I think it was a factor.
 25   500 meter zone, 45 minutes to an hour and a half to set up    25      Q Okay. And in retrospect it was a factor, but am

                                                 [Page 126]                                                         [Page 128]
  1   properly.                                                      1   I to understand your testimony that prospectively, when you
  2               Now, to set up properly it -- in my                2   were out there arriving at the WEST NEPTUNE, getting ready
  3   experience and education, you're supposed to put the bow,      3   to do this job with every condition that existed in the
  4   if at all possible into the elements, the seas, the            4   weather and every condition that existed with the two
  5   current, the wind. As I recall, that's not what happened.      5   vessels, did you feel like this job was unsafe at the
  6   He set up with the stern at the seas, if I recall.             6   get-go?
  7      Q And are you sure about that, or is that just your         7      A No.
  8   best guess?                                                    8      Q You were testifying as to the placement of the
  9      A Well, I remember catching spray. I'm pretty sure          9   cargo, which you said about a half deck worth of cargo and
 10   it was coming off the stern. I'm pretty sure.                 10   you were describing for the court and jury the pathway
 11      Q And again, because you understand, sir, that             11   between the bulwarks and where the cargo is actually
 12   we're going to have -- we're going to have other              12   placed. You referenced two feet. Is that what you would
 13   testimony --                                                  13   generally want, or is that what existed at the time of your
 14      A Uh-huh.                                                  14   accident?
 15      Q -- we're going to have other documents --                15      A It was approximately that.
 16      A Uh-huh.                                                  16      Q Okay.
 17      Q -- and we're going to have weather data.                 17      A Being that it was a tall box, and the D-ring was
 18      A Okay.                                                    18   in-between that and the bulwarks, it needed to be more. It
 19      Q And again, I just want to be fair with you, if           19   needed to be more space for that D-ring to be there.
 20   you're telling the court and the jury that you know that      20      Q Okay. That brings me to -- something I wanted to
 21   the vessel was stern to and should have been bow to --        21   talk to you about. These Conex boxes that are pre-slung,
 22      A Uh-huh.                                                  22   is this a situation where the D-ring is on top of the box
 23      Q -- then tell us that. But if you're not sure, I          23   waiting for you to attach it, or is it hung over the side
 24   want to know that you're not sure.                            24   so to speak?
 25      A Well --                                                  25      A Being that the box is so tall, it would be


                                                                                     [32] (Pages 125 to 128)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 34 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 129]                                                        [Page 131]
  1   hanging over the side.                                         1      Q Did you have time to get out of the way?
  2      Q Okay. So you were standing next -- on the side            2      A No.
  3   of a Conex box trying to hook up the D-ring to the hook on     3      Q Did you have an escape route?
  4   the stinger, and you've already described that.                4      A Did I have an escape route? I didn't know which
  5      A Yes.                                                      5   way to go. But yes. Yeah.
  6      Q Take me back to that moment where you felt the            6      Q You did?
  7   hook hitting you on the shoulder.                              7      A Yeah.
  8              My question to you, Mr. Flora, is: Do you           8      Q But quite frankly, you didn't even have time to
  9   know what happened in terms of -- was there additional         9   escape is what you're telling me.
 10   slack let out, or were you in the process of judging the      10      A No.
 11   movement of the waves in terms of how you were hooking up,    11      Q You had the route, just not enough time to use
 12   or how did that play out?                                     12   it?
 13              MR. SHEPPARD: Objection to the                     13      A Yes.
 14   mischaracterization.                                          14      Q Okay. You weren't at a pinch point?
 15                                                                 15      A Yes, I was. I was in a pinch point. If that
         A When the headache -- headache ball hit me, it was
 16                                                                 16   lift lifted while I was between the two, I would be in bad
      followed by yards of cable.
 17                                                                 17   danger.
         Q (BY MR. MECHE:) Okay.
 18                                                                 18      Q Okay. But -- meaning if you had more time, you
         A Yards.
 19                                                                 19   would have had an avenue to get out of the way?
         Q What does that tell you?
 20                                                                 20      A Yes.
         A That it was slacked way, way too much, or the
 21                                                                 21      Q Okay. Because this happened so fast, you
      crane is coming down.
 22                                                                 22   couldn't react to get out of the way?
         Q Okay.
 23                                                                 23      A No.
         A It wasn't gradual. It was instant.
 24                                                                 24      Q True?
         Q The amount of cable that came down with the
 25                                                                 25      A I didn't have the opportunity.
      headache ball can't be explained by the length of a wave is

                                                 [Page 130]                                                        [Page 132]
  1   what you're telling me; there was a lot more cable.            1      Q It happened so fast, the captain couldn't have
  2      A Oh. Very much so.                                         2   moved the boat out of the way in time, could he?
  3      Q Okay. So -- again, I don't want to put words in           3      A No.
  4   your mouth.                                                    4      Q Am I correct?
  5      A Yeah.                                                     5      A Well, if he was watching it. If he could see
  6      Q But am I to understand that to mean for whatever          6   what was happening, he could.
  7   reason a whole bunch of cable had been let out of the          7      Q Okay.
  8   crane?                                                         8      A He could make a comment because he was supposed
  9      A Yes.                                                      9   to be the eyes between the cargo, me, and the crane
 10      Q Okay. Is there anything that you perceived               10   operator. This works as a triangle. This is a team
 11   before being struck by the headache ball that could explain   11   effort, and when one of those elements are out of it, it's
 12   what might have happened?                                     12   dangerous.
 13      A No.                                                      13      Q I understand. I understand what you're saying
 14      Q I mean, did you hear something? Did you see              14   about the team effort.
 15   something? Did you feel something else before the impact      15      A Yes.
 16   with the headache ball?                                       16      Q But here's what I'm driving at. Are you telling
 17      A No. I just had an uneasy feeling when I saw the          17   the court and the jury that you, while you're standing
 18   headache ball was closer than usual. It just didn't seem      18   there on your feet, you don't have a split second to get
 19   like standard operating procedures.                           19   out of the way before the headache ball hits you and the
 20      Q Okay. Didn't that whole thing happen in a split          20   spooling of the cable happens, but the captain could have
 21   second?                                                       21   maneuvered the boat out of the way?
 22      A When the --                                              22      A Well --
 23      Q The impact with the headache ball and the                23              MR. SHEPPARD: Objection, asked and
 24   spooling of all of the extra cable?                           24   answered.
 25      A (SNAPPING FINGERS.) Like that.                           25      Q (BY MR. MECHE:) in that split second?


                                                                                     [33] (Pages 129 to 132)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 35 of 81

                                        Flora, Mark                  2/19/2020
                                                 [Page 133]                                                         [Page 135]
 1                MR. SHEPPARD: Asked and answered.                  1      Q All right. When the headache ball hit you, you
 2       A It shouldn't have gotten to that point. It                2   said it hit you on the hard hat. What I'm trying to
 3    shouldn't -- the captain should be seeing -- and I don't       3   understand is, did that piece of equipment impact your head
 4    see how this could happen any other way, than that headache    4   as opposed to just the hat?
 5    ball getting hung up on the bulwarks, and the crane            5      A Oh, it was what we call offshore an allision, not
 6    operator continually spool out the cable, the captain not      6   a collision.
 7    seeing it happen.                                              7      Q Okay.
 8       Q (BY MR. MECHE:) Okay.                                     8      A It struck the brim of my hard hat.
 9       A I don't see any other way that's possible.                9      Q Okay.
 10      Q I understand you can't figure out a way.                 10      A And knocked it off as it was going straight
 11      A Yeah.                                                    11   through my shoulder.
 12      Q But my question is this: Did you actually see            12      Q All right. When you presented to the first
 13   the headache ball hang up on another piece of equipment, or   13   doctor you saw, did you have any cuts or bruises on your
 14   is that just what you think happened?                         14   head?
 15      A I recall it touching the headache -- the headache        15      A Not that I recall.
 16   rack.                                                         16      Q All right. Did you have cuts on your shoulder?
 17      Q You still didn't answer my question, though. I           17      A Yes.
 18   want to know, because I want to be able to tell the jury      18      Q Bleeding?
 19   this.                                                         19      A Yes.
 20      A Okay.                                                    20      Q Okay. Bruises?
 21      Q Are you telling the jury that you didn't have a          21      A Yes.
 22   split second to move out of the way, but that the captain     22      Q All right. When you were impacted by the
 23   could have moved the boat in that same amount of time?        23   headache ball, sir, what happened to the rest of your body?
 24               MR. SHEPPARD: Objection, asked and                24   Did you not fall, or can you explain that to the jury?
 25   answered.                                                     25      A The headache ball knocked my hard hat off and

                                                 [Page 134]                                                         [Page 136]
  1      A     It shouldn't have gotten to that point.               1   continued down going through my shoulder and to the deck.
  2      Q     (BY MR. MECHE:) That's not my question.               2   Boom. Loud. Cable falling. Instant. The hook, when that
  3                I understand your testimony, it shouldn't         3   was happening, the hook was forced downward out of my hand
  4   have gotten to that point, but we can talk to the jury         4   and onto my right foot.
  5   about all the things Captain Lester did wrong --               5      Q Okay. And if I understood your earlier
  6       A The standard operating procedure of a situation          6   testimony, other than the initial appointment that you had
  7   like that is for the person supposed to be watching that       7   where these things were evaluated, you haven't had any
  8   say, hey, lift your cable, my guy is underneath that. This     8   treatment to your right foot?
  9   isn't right.                                                   9      A That's correct.
 10                This -- that's the JSA that we filled out        10      Q All right. So based on what you just described,
 11   prior to that, he's supposed to be in visual and audio        11   you didn't fall to the deck and get laid out for --
 12   communications. He's supposed to see what's going on.         12   unconscious for any period of time, did you?
 13   That's his job.                                               13      A No, I was not unconscious.
 14       Q I understand all of that. But still, that's not         14      Q Do you have a recollection of what happened to
 15   my question. You have got all of that on the record.          15   the headache ball, the hook, and all the cable that was
 16                My question is simply this: If you didn't        16   down with you after your incident occurred? I mean, did it
 17   have time in that split second, are you telling the jury      17   get slacked up, or do you have a --
 18   that he did?                                                  18      A I went to pick up my hard hat, which was thrown
 19                MR. SHEPPARD: Objection, asked and               19   towards the stern, maybe 10 or 15 feet away. And as I was
 20   answered.                                                     20   walking towards that, I was looking up to see if there was
 21       A It's impossible to avoid that when it's falling.        21   anything else coming down, and all I could see is all of
 22   It's impossible. If you're underneath it, and it's falling    22   this on the deck. And after that, shock started setting in
 23   no one could avoid it.                                        23   and really I walked -- I believe I walked past that mess
 24       Q (BY MR. MECHE:) That's what I'm driving at.             24   that was still on the deck. I walked between the two, if I
 25       A Yeah, that's correct.                                   25   recall properly, and then I went in the center of the back


                                                                                     [34] (Pages 133 to 136)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 36 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 137]                                                         [Page 139]
 1    deck and laid down.                                            1   a particular side that it should be on so that you can
 2       Q Did Captain James communicate with you at all             2   position yourself differently when you're hooking up?
 3    after this happened, and say, hey, Mark, what's going on?      3      A Absolutely.
 4       A No, not that I recall.                                    4      Q Okay. Where was the D-ring positioned with
 5       Q You don't recall any communication?                       5   respect to the boat -- you know, starboard, port, bow,
 6       A Not with James.                                           6   stern?
 7       Q Was he on radio communication along with you and          7      A It was facing the port beam.
 8    the crane operator at the time?                                8      Q Okay. So it was on the port side hanging over
 9       A I hope so.                                                9   the Conex on the port side?
 10      Q Okay. You don't know?                                    10      A That's correct.
 11      A I don't know.                                            11      Q And where -- in your opinion, where was it
 12      Q All right.                                               12   supposed to be hung?
 13      A Yeah, as I mentioned earlier he had an aversion          13      A Forward facing towards the aft part of the
 14   for using the radio and communications with me on the deck.   14   wheelhouse. It should have been facing forward, facing
 15                                                                 15   towards the bow, not towards the port.
         Q Okay. Did you have any additional communication
 16                                                                 16      Q All right. You mentioned that when these
      with the crane operator after the incident occurred?
 17                                                                 17   operations take place, obviously, there's a certain
         A Yes.
 18                                                                 18   distance that the drillship and the MAGGIE A maintain
         Q Okay. What communication did you have with the
 19                                                                 19   themselves --
      crane operator? Tell us about that.
 20                                                                 20      A Uh-huh.
         A When I was laying down on the deck, and this was
 21                                                                 21      Q -- and this particular vessel had DP?
      maybe a minute or two after the incident, I said -- I said
 22                                                                 22      A Yes.
      -- he said -- I believe, he spoke first -- that he's going
 23                                                                 23      Q Was there ever any collision or bumping between
      to put a longer stinger on the headache ball. And at that
 24                                                                 24   the two vessels during this process?
      point, I just wanted to go lay down inside, and, well, see
 25                                                                 25      A Not that I recall.
      Jody first and have him check me out, and do whatever

                                                 [Page 138]                                                         [Page 140]
  1   paperwork we needed to do. And I think I told the crane        1      Q Okay.
  2   operator that I'm okay.                                        2      A That's pretty rare.
  3      Q Okay.                                                     3      Q I would think so with DP, but I had to ask the
  4      A I think I said that to him.                               4   question.
  5      Q When you testified earlier that in looking at             5      A Yeah. Sure. It happens, but it's --
  6   this in hindsight as a whole, you said if you have the         6      Q You don't have any complaint, other than you
  7   right equipment. You're talking about the stinger?             7   talked about your questions about exactly how the boat was
  8      A That's -- yes.                                            8   positioned, but with respect to the distance between the
  9      Q Is there any other piece of equipment that you            9   drillship and the MAGGIE A, do you have any complaint about
 10   think could have been out there or should have been out       10   that?
 11   there that might have prevented this?                         11      A Well, I mean in retrospect, if the vessels -- the
 12      A Oh. The proper use of the equipment.                     12   drillship is several hundred feet long, 800, 900 feet long,
 13      Q Okay.                                                    13   something like that. MAGGIE A is 200 feet long. That
 14      A Yeah.                                                    14   draft has got to be 30, 40 feet, at least, for the
 15      Q What proper use of which pieces?                         15   drillship. Okay. In those conditions, it wouldn't have
 16      A Like the D-ring, for example. It should have             16   taken very long at all to change a degree or two or three
 17   been in a different position. It should have been facing      17   on the DP, on their vessel, to give us more of a leap, give
 18   the aft part of the wheelhouse to where I could be in sight   18   us more of a break from the seas, from the wind. Make it
 19   of the captain while I'm -- while I'm hooking up.             19   less of a factor.
 20      Q And make sure I understand that, we talked about         20      Q So you're saying that, in your opinion, if the
 21   earlier how these conexes are pre-slung form the corners.     21   drillship would have moved its position somewhat, it would
 22      A Yes.                                                     22   have created a safer place for the MAGGIE A?
 23      Q You've got a D-ring hanging over the side.               23      A It would have been more finer tuned.
 24      A Yes.                                                     24      Q Is that something that's actually done out there?
 25      Q Am I to understand what you're saying is there is        25      A Oh, yes.


                                                                                      [35] (Pages 137 to 140)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 37 of 81

                                        Flora, Mark                  2/19/2020
                                                 [Page 141]                                                         [Page 143]
  1      Q Going back to the cargo operations before your            1      A Bulwarks.
  2   incident took place, and including when your incident          2      Q Okay.
  3   happened, can you give us an idea of how the crane line        3      A The upper bulwarks, not the lower.
  4   coming down from the crane to the MAGGIE A met up with the     4      Q Correct. You described how they reach up in that
  5   cargo or the deck? Meaning, was it perpendicular or was it     5   area.
  6   something else? Do you understand my question?                 6      A That's right.
  7      A Not entirely.                                             7      Q In any of the other cargo lifts that had taken
  8      Q Okay. If this piece of paper here is the deck of          8   place before your incident, did those take place without
  9   the boat --                                                    9   any injuries or without any incidents?
 10      A Uh-huh.                                                  10      A Without any, yes.
 11      Q -- you know, I'm trying to understand if the             11      Q Where was the other deckhand, Bruce Bolt, at the
 12   crane line was coming down plumb --                           12   moment your incident occurred? I know you testified he
 13      A It has to.                                               13   initially hooked up the tag lines.
 14      Q Okay.                                                    14      A Yeah. He was to my left, and then, he come
 15      A There's no other way.                                    15   around before I grabbed to connect the two. He come
 16      Q Well -- and I have to ask the question.                  16   around, and I guess maybe he put a tag line on the forward
 17      A Yeah, yeah, yeah.                                        17   part of the box, and still had a tag line to put on the
 18      Q You're telling us that it was perpendicular with         18   aft. Because he come this side, and then he was just out
 19   the deck of the vessel.                                       19   of sight, just around the corner of that small box when I
 20      A Yes. That's the purpose of the headache ball is          20   was attempting to make the connection.
 21   to keep the cable perpendicular with the end of the crane.    21      Q Okay.
 22      Q Okay.                                                    22      A If I remember right, he was on the stern part of
 23      A That's the purpose of it.                                23   that Conex box.
 24      Q What I'm trying to understand, you're not telling        24      Q Which way were you facing when your incident
 25   the court and the jury that the MAGGIE A was drifting off     25   occurred? I know you said you were on the port aft portion

                                                 [Page 142]                                                         [Page 144]
  1   while this cable was still on the boat where we now have a     1   of the deck.
  2   line at an angle?                                              2       A Yeah, about -- around mid ship.
  3      A Oh. I understand now, that -- I don't believe             3       Q Okay.
  4   that was the case there.                                       4       A But on the port side, and I was facing towards
  5      Q Okay.                                                     5   the starboard side.
  6      A It's happened, but not at that time, I don't              6       Q All right.
  7   think.                                                         7       A With the drillship to my back and the bulwarks to
  8      Q The captain wasn't chasing the crane line?                8   my back.
  9      A No, no. It's what we used to do in the old days.          9       Q All right. Now, because the piece of cargo had
 10      Q Would you agree with me with your experience, all        10   not yet been lifted, there's nothing for Bruce Bolt to be
 11   of the experience we've already talked about, that the        11   doing with respect to holding a tag line, because it's not
 12   operations that were being conducted on the day of your       12   time yet, correct?
 13   incident was not anything new to you?                         13       A Well, yeah, we're not going to wait until it's
 14      A No, not really.                                          14   lifted to grab onto the tag line. We're going to have it
 15      Q You've probably done this hundreds of times,             15   in our hand and be prepared, since there was a little bit
 16   maybe more.                                                   16   of a sea, if we need to help stabilize it, if we're able
 17      A Under more dangerous conditions.                         17   to, to do so to keep it from hitting the other cargo or the
 18      Q Yeah. And I think you testified earlier, I mean,         18   bulwarks or each other.
 19   sometimes accidents can happen in water that's as smooth as   19       Q Yeah. That's why he would want to man the tag
 20   a bathtub?                                                    20   line, but that had not yet occurred. True?
 21      A At the dock.                                             21       A No, I don't think it occurred.
 22      Q Earlier, when you testified that you -- I think          22       Q Okay. Are you making any complaints about what
 23   you said that you heard something that led you to believe     23   Bruce Bolt did or didn't do on this job?
 24   that the headache ball had come into contact -- was it with   24       A No.
 25   a Conex or was it with the bulwarks?                          25       Q Okay.


                                                                                     [36] (Pages 141 to 144)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 38 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 145]                                                        [Page 147]
  1      A No.                                                       1      Q Did you document anywhere in your own witness
  2      Q Fair enough.                                              2   statement, in an email, a text, a phone call, or anything,
  3      A I -- from what I remember, I enjoyed working with         3   that the information Captain Lester James put into the
  4   Bruce. He was very capable and fast and funny and just a       4   incident report was inaccurate?
  5   joy to work with.                                              5      A I didn't say anything about Lester. I just put
  6      Q When was the first time after your incident               6   down what my recollection of the incident was, because I
  7   occurred that you and Captain Lester talked about it?          7   was involved with it. (LAUGHING.)
  8      A From the wheelhouse.                                      8      Q I understand.
  9      Q Okay. And is that the point where you described           9      A You should have that.
 10   earlier you all were filling out the paperwork?               10      Q I do, sir.
 11      A Yes. And I asked him what did he see, what               11      A Okay.
 12   happened. And he said he didn't see, he was looking at the    12      Q And we will go over it.
 13   DP screen.                                                    13              (OFF THE RECORD CHATTER.)
 14      Q Okay.                                                    14              MR. MECHE: All right. I'm going to mark
 15      A And in retrospect, I don't see how he could see          15   as Exhibit 3 a copy of the three-page incident report,
 16   me anyway because of where the cargo was positioned, where    16   along with the JSA, your handwritten statement, and the
 17   the D-ring was positioned, where he was positioned, where I   17   statement of Bruce Bolt.
 18   was positioned; I think it would be impossible for him to     18              (EXHIBIT NUMBER 3 MARKED.)
 19   see me, even if he was trying to see me.                      19      Q (BY MR. MECHE:) And I'll hand that to you, sir.
 20      Q Okay. But he told you he was -- his eyes were            20              Take a moment to look at it, please.
 21   focused on the DP screen at the specific moment that you      21      A Bruce or Lester?
 22   got hit?                                                      22      Q I think it's Bruce. And your lawyer will hand it
 23      A That's correct.                                          23   to you here in a second.
 24      Q Did Captain Lester James ever tell you, well,            24      A Okay. So description (READING AND MUMBLING TO
 25   Mark, I couldn't see you anyway?                              25   SELF)...


                                                 [Page 146]                                                        [Page 148]
  1      A No.                                                       1              Okay. This is the one from Lester.
  2      Q And obviously, I understand the job that you guys         2              Oh. Bruce, I haven't seen this from Bruce.
  3   have. Periodically, looking at the DP screen is something      3   Yeah. Okay.
  4   you have to do.                                                4      Q All right. Let's take a look at the first page
  5      A No, that's true. That's true.                             5   of that exhibit. It's the report that was completed by
  6      Q Who filled out the accident report in -- for this         6   Captain Lester. It's a three-page report.
  7   incident?                                                      7      A Okay.
  8      A I asked him to.                                           8      Q All right. The date and time of this incident,
  9      Q Okay.                                                     9   is anything inaccurate about that?
 10      A I was in pain. (LAUGHING.)                               10      A I don't believe so.
 11      Q Understood, but I've got to ask the question.            11      Q All right. The weather conditions at the time of
 12      A And then, what he wrote down was -- it was               12   the incident, take a look at that and tell me if you
 13   impossible for that to happen, what he wrote down. And I      13   disagree with anything that is listed there?
 14   said -- and that's when I asked him, well, what did you       14      A Six to sevens. The wind could have been a little
 15   see? Is this what you saw happened? And he says, no, I        15   bit more, but that's close enough.
 16   couldn't see, but this is what I think happened.              16      Q Okay. So -- so what's listed there in the
 17      Q Okay. And your testimony is Captain James told           17   weather conditions you believe is close to what you
 18   you that?                                                     18   perceived at the time?
 19      A Yes. Yes.                                                19      A Yeah.
 20      Q Okay. And your testimony is what is written down         20      Q Okay. You're not here saying that the waves were
 21   in the incident report that we have is inaccurate?            21   eight to ten foot, or ten to twelve foot, or something like
 22      A In his, yes, in his incident report.                     22   that?
 23      Q Okay.                                                    23      A No. No.
 24      A There wasn't any way that I was going to agree           24      Q Take a look at the description of what
 25   with that nonsense, and -- totally inaccurate.                25   Captain Lester James put in the next paragraph, and tell me


                                                                                     [37] (Pages 145 to 148)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 39 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 149]                                                        [Page 151]
  1   what you disagree with.                                        1      A To me it looks like rain, but it should be
  2       A Okay. I'm going to read this out loud.                   2   bulwarks.
  3             While hooking to -- I don't know what this           3              When wave caught on rain -- when wave --
  4   is.                                                            4   made ball fall on Mark.
  5       Q Cargo.                                                   5      Q Same thing you just testified to, it was not the
  6       A Cargo, okay -- cargo, Mark had stinger in hand.          6   wave that did it. It was the crane's hook and headache
  7   Okay. That's correct. And the boat went up on a wave, and      7   ball and cable coming down faster, or fast?
  8   the headache ball hit Mark in the head, then shoulder, then    8      A Yes.
  9   foot.                                                          9      Q Okay.
 10       Q All right. Stop right there.                            10      A Yes.
 11             Is -- so far, is that accurate or not?              11      Q All right. Let's take a look at the rest of
 12       A Absolutely not.                                         12   page 1. Is there anything else -- anything else about this
 13       Q Okay. Tell us what's inaccurate about it.               13   report that you find is inaccurate?
 14       A Well, the stinger in hand part is accurate.             14      A Well, I'm taking his word at this point that did
 15       Q Okay.                                                   15   he not see it and was adjusting the DP screen. I don't
                                                                    16   find him credible.
 16       A When I was hit by the headache ball, it didn't
 17   hit me sideways or a gentle -- a gentle allision, like a      17      Q No, I understand, and I wouldn't --
                                                                    18      A I don't -- I don't trust him.
 18   gradual wave. It was gravity. It was (SNAPPING FINGERS)
                                                                    19      Q Yeah. I get it. You've made that perfectly
 19   gravity. It was an upward movement of a vessel. It was a
                                                                    20   clear.
 20   downward movement instantly of a lot of steel. So there's
                                                                    21      A This is -- this is -- this is possibly false.
 21   no possible way that a speed of a wave going up and down
                                                                    22      Q You understand that he's going to say the same
 22   would create that much force.
                                                                    23   thing about your testimony; you get that, right?
 23       Q Your testimony is that when you got hit by the
                                                                    24      A I wouldn't be surprised.
 24   headache ball, it was not a wave taking you up to get
                                                                    25      Q Okay. Take a look at the third page of that
 25   hit --


                                                 [Page 150]                                                        [Page 152]
  1      A Unh-uh.                                                   1   report.
  2      Q -- it was the headache ball and the cables coming         2       A (COMPLYING.)
  3   down at the rapid movement that you described earlier?         3       Q Someone identified that area of the back deck
  4      A As fast as gravity could pull it down.                    4   where you were standing when this occurred, and I don't
  5      Q And you're sure about that?                               5   know who did it. Maybe you could shed some light on it.
  6      A Yes.                                                      6              Is that your handwriting or not?
  7      Q All right. Okay. So your testimony is that                7       A I don't think it's mine. I know I was shaken up,
  8   Captain Lester James got it wrong with respect to the wave.    8   but even shaken up it's not really that bad.
  9              Is there anything else up until that                9       Q Is the location that's circled accurate or
 10   sentence that you just read, anything else that you find is   10   inaccurate?
 11   inaccurate?                                                   11       A I think it was a little bit more forward than
 12      A (MUMBLING.)                                              12   that. But this diagram is not accurate to the MAGGIE A.
 13              COURT REPORTER: Be sure you speak up.              13   It's general. It does not show the elevation of the
 14      A (CONTINUED:) Okay. Let me read this out loud.            14   bulwarks.
 15              And the boat went up on a wave, and the            15       Q Certainly. But in terms of just pure location,
 16   headache ball hit Mark in the head, then shoulder, then       16   where the incident occurred, can you take this ink pen and
 17   foot.                                                         17   draw a circle of where you were standing?
 18              The headache ball did not hit my foot. The         18       A Okay.
 19   stinger hit my foot.                                          19       Q Because you testified mid ship, around mid ship.
 20      Q Okay. Anything else?                                     20       A Yeah.
 21      A The headache ball was caught on -- the headache          21       Q This is certainly not mid ship, and I want to be
 22   ball was caught on -- what's that word? -- raid [sic],        22   able to tell the jury this is what Mark Flora says.
 23   rail?                                                         23       A (COMPLYING.) Yeah. Maybe a little bit more,
 24      Q I'm going to assume it's meant to be rail, but I         24   maybe a little bit more forward. Yeah.
 25   could be wrong.                                               25       Q Okay.


                                                                                     [38] (Pages 149 to 152)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 40 of 81

                                        Flora, Mark                 2/19/2020
                                                [Page 153]                                                        [Page 155]
 1      A It's around here, I would say closer to mid ship.         1      Q Okay. You know, Mr. Flora, the only thing that I
 2    Somewhere in there.                                           2   see in this statement that's just a little different than
 3      Q All right.                                                3   what we've already talked about --
 4      A Sorry about that.                                         4      A Uh-huh.
 5      Q That's all right.                                         5      Q -- after reading this, do you have a better
 6              Does your Exhibit 3 have a copy of your             6   recollection on where Bruce Bolt was? Because I think you
 7    handwritten witness statement?                                7   testified earlier your thought was that he was still
 8      A Of my statement? Yeah, it's in there.                     8   hooking up tag lines?
 9      Q All right. Take a look at it and refresh your             9      A Yeah.
 10   memory, sir. I have just a few questions about it.           10      Q But at least in your statement it says that he
 11     A Okay.                                                    11   was assisting you with the D-ring.
 12             MR. SHEPPARD: Could we -- it's about 2:30,         12      A Yeah. He quickly attached the tag lines and was
 13   do you want to take a quick break so I can swap someone      13   assisting me the D-rings. But we were about to tackle that
 14   out.                                                         14   job together. And I'm not sure what happened there,
 15             MR. MECHE: Right now?                              15   exactly why, but he went around the side, and I assume to
 16             MR. SHEPPARD: Yeah, if it's possible.              16   do another tag line.
 17             MR. MECHE: Sure. Absolutely.                       17      Q Okay. So that's your last memory of Bruce Bolt
 18             MR. SHEPPARD: Okay.                                18   is --
 19             VIDEOGRAPHER: Off the record at 2:30 p.m.          19      A Yeah.
 20             (OFF THE RECORD.)                                  20      Q -- going around the side --
 21             VIDEOGRAPHER: Back on the record at 2:43.          21      A Yeah, towards the aft.
 22     Q (BY MR. MECHE:) Exhibit 3, we were going to talk         22      Q And again, you have no complaints about what
 23   about the witness report that you filled out in your own     23   Bruce Bolt did or didn't do. You're not telling the jury
 24   hand.                                                        24   that he was supposed to be helping you hook up to the
 25     A Okay.                                                    25   D-ring?

                                                [Page 154]                                                        [Page 156]
  1      Q Is that your signature and name on the bottom?           1      A No. Bruce is an excellent deckhand, really good.
  2      A It is.                                                   2      Q If you would have had a longer stinger, it's
  3      Q Okay. Why don't you read for the record what you         3   something you probably could have hooked up a lot faster
  4   stated?                                                       4   than what happened?
  5      A Okay. Bruce and I were working rigging a grocery         5      A Well, I believe that --
  6   box on the back deck to offload. I had the hook and Bruce     6               MR. SHEPPARD: Object to speculation.
  7   was attaching the tag lines. He quickly attached the tag      7      A (CONTINUED:) -- that a longer stinger would have
  8   lines and I was -- and was assisting me with the D-ring,      8   kept the headache ball off the bulwarks. And that way I
  9   and the headache ball cylinder got caught on the upper        9   would be able to maneuver it some. But since it was hung
 10   bulwark then free fell. It knocked my hard hat off, hit my   10   up, I wasn't able to maneuver it at all.
 11   left shoulder, and the hook fell on my right foot just       11      Q (BY MR. MECHE:) Okay. Remind me, sir, in
 12   forward my ankle. I stumbled a few feet to clear the area,   12   the -- I think you may have said possibly three or four
 13   and rested on the deck for a few minutes.                    13   lifts took place before this one. You were involved in all
 14             And I left out a part where I read D-ring          14   three of those lifts, correct?
 15   and the headache ball. I put in an asterisk that the         15      A Right, yes.
 16   stinger was five to eight foot.                              16      Q Can you describe for the court and jury what
 17      Q The stinger on this job was only five to eight          17   pieces of cargo transferred before this particular Conex
 18   feet long?                                                   18   was hooked up to. Was it more conexes or was it something
 19      A Well, that's what I put on there. I didn't              19   else, or both?
 20   measure it.                                                  20      A It could have been another Conex box. I really
 21      Q And certainly, I mean, you can estimate.                21   don't remember. Some companies -- I don't recall if this
 22      A Yeah.                                                   22   company does it or not, but some companies -- we did this
 23      Q I guess my question is, that estimate of five to        23   at Chouest. We would take a picture of the deck after it
 24   eight foot stinger, that comes from you?                     24   being loaded.
 25      A Uh-huh.                                                 25      Q Okay.


                                                                                    [39] (Pages 153 to 156)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 41 of 81

                                        Flora, Mark                  2/19/2020
                                                 [Page 157]                                                         [Page 159]
  1      A At the dock. So maybe they have record of                 1    accident?
  2   exactly what was on it.                                        2       A It depends on who was operating the crane.
  3      Q And we can certainly check on that?                       3       Q Yeah. Okay. Good deal.
  4      A Yeah, yeah.                                               4                So I'm going to represent to you that LLOG
  5      Q Do you know whether -- do you know whether the            5    was the operator of the well.
  6   MAGGIE A, whether they take pictures of cargo decks?           6       A Okay.
  7      A I'm not certain.                                          7       Q And hired Seadrill to come with their
  8      Q Okay.                                                     8    drillship --
  9      A I don't know if they do or not.                           9       A Uh-huh.
 10      Q All right.                                               10       Q -- and likely, hired your company to bring
 11      A There should definitely be a log of how many             11    supplies. That's the role of my client.
 12   lifts were on the water.                                      12       A I see.
 13                                                                 13       Q So you don't really know if they were operating
         Q But -- but -- but regardless of what is logged
 14                                                                 14    the crane or not. If they did, then yes, you have a
      about the transfers that took place on the MAGGIE A on the
 15                                                                 15    problem with LLOG, but if they didn't, you don't?
      day of your incident --
 16                                                                 16                MR. SHEPPARD: Object to speculation.
         A Uh-huh.
 17                                                                 17       A I don't --- no, I don't think so.
         Q -- and the lifts that took place, however many
 18                                                                 18       Q (BY MR. LEMOINE:) Okay
      there were before your incident, you had an opportunity to
 19                                                                 19       A I don't think so.
      view everything that was happening and get those lifts done
 20                                                                 20       Q All right. Because you mentioned earlier that
      safely before your incident occurred.
 21                                                                 21    the three people -- and let's count Bruce Bolt as -- you
                  MR. SHEPPARD: Objection to vague.
 22                                                                 22    and him as a team.
         A They were in different positions. It wasn't that
 23                                                                 23       A Okay.
      Conex box against there -- against the bulwarks. And the
 24                                                                 24       Q The three people that were involved in this
      other lifts went off without any problem.
 25                                                                 25    incident that could have contributed to the accident would
         Q (BY MR. MECHE:) Okay.

                                                 [Page 158]                                                         [Page 160]
  1      A But one out of ten ain't good.                            1   have been the crane operator -- yes?
  2      Q All right. I'm going to go ahead, sir, and pass           2      A Oh, yes.
  3   the witness to give some of the other lawyers an               3      Q Captain Lester James?
  4   opportunity to question you.                                   4      A Yes.
  5      A Okay.                                                     5      Q And you?
  6      Q I may have a few more questions when it comes             6      A Uh...
  7   back around.                                                   7      Q I'm not saying that you -- that you were at
  8      A Okay.                                                     8   fault. I'm just saying --
  9              MR. MECHE: Thank you very much for your             9      A Yeah.
 10   time, sir.                                                    10      Q -- those -- if somebody did something wrong on
 11              THE DEPONENT: Thank you.                           11   this operation, it's one of those three people?
 12              (TIME: 2:49 P.M.)                                  12      A And also, the people that were involved in
 13              MR. LEMOINE: I'm going to take that                13   loading the cargo --
 14   opportunity because I may have to catch a flight, like --     14      Q Okay.
 15              (OFF THE RECORD CHATTER.)                          15      A -- on the vessel itself.
 16                EXAMINATION                                      16      Q All right. Did you --
 17   BY MR. LEMOINE:                                               17      A That was a factor.
 18      Q My name is Mike Lemoine. I represent LLOG, I             18      Q That was a -- okay.
 19   call them LOG.                                                19             Let me ask you this, Mark.
 20      A Okay.                                                    20      A Yes, sir.
 21      Q You've sued us. You know that?                           21      Q Did you -- were you -- do you know anything about
 22      A I guess so. My lawyer knows more about that I            22   the MAGGIE A switching with the GLORIA A to make these runs
 23   do.                                                           23   from Fourchon to the vessel?
 24      Q Well -- but you don't have any information to            24      A I don't really recall.
 25   indicate that anybody with LLOG contributed to your           25      Q No problem. I'm just trying to go fast.


                                                                                      [40] (Pages 157 to 160)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 42 of 81

                                        Flora, Mark                  2/19/2020
                                                [Page 161]                                                          [Page 163]
  1      A Okay. That's fine. That's fine. The more that             1   went offshore, and I'm almost certain it was the same
  2   we discuss this, the more my memory is coming up.              2   drillship that, at night, there was a lightening storm, and
  3      Q So -- and what we do for a living, we give these          3   it was popping off every second. It was like you were in a
  4   legal questions, they call them interrogatories, and I         4   discotheque. It was pop, pop, pop, pop, pop. And we had
  5   think I have yours right here. Plaintiff's response to         5   four lifts to do that were steel, and we were working with
  6   Gulf Logistics interrogatories, and then they're prepared      6   the crane, that's made of steel, with the cable that's made
  7   by the attorney.                                               7   of steel, in a lightning storm with nothing else for it to
  8      A Okay.                                                     8   strike.
  9      Q Probably with you helping.                                9      Q I'm good with it. That's the incident?
 10              I want to read you something that they             10      A That's -- yeah. I'm the one that made the call
 11   wrote on your behalf regarding -- and the question            11   that this is unsafe.
 12   is: Mr. Flora, please tell the court and jury in as much      12      Q Okay. All right.
 13   detail as you can today in your own words, not a legal        13      A And at that time, the person at the other end of
 14   opinion, what happened at the accident or incident that you   14   the radio didn't have any objection to that. But for that
 15   alleged.                                                      15   to come -- even though I am a licensed captain with lots of
 16              And then you go -- you mention that, about         16   experience and training, I'm operating as a deckhand at
 17   the improperly, inadequately sized and improperly operated    17   that time.
 18   stinger, and that maybe the cargo was improperly loaded.      18      Q Right.
 19   But then you say this: The defendants -- which would          19      A Now, I'm thinking that if I was in any type of
 20   include LLOG --                                               20   management position where I'm responsible for the health
 21      A Okay.                                                    21   and well-being of anybody else --
 22      Q -- had a pattern and practice of neglecting              22      Q Yeah.
 23   safety issues.                                                23      A -- besides my own, I'm going to be looking out
 24              Do you have any evidence that LLOG had a           24   for them. And it was a no brainer that that was an all
 25   pattern of neglecting safety issues?                          25   stop situation.


                                                [Page 162]                                                          [Page 164]
  1      A That wasn't the first incident I had. And I               1     Q     And that was after this accident?
  2   can't recall, specifically, if it was with that particular     2     A     That was after.
  3   drillship.                                                     3     Q     All right. Let me continue.
  4      Q Okay. So let me just stop you. You're talking             4              Then you say on information, JSAs were
  5   -- when I say LLOG -- when you said defendants had a           5   skipped by supervisors and superiors.
  6   pattern, you're talking about whoever was operating the        6              So can you tell me, before your accident,
  7   drillship?                                                     7   were there any JSAs that were skipped by the drillship and
  8      A Well, unfortunately, it's -- it's -- it's                 8   whoever was operating the drillship?
  9   Gulf-wide. Everything just went downhill since the price       9      A I -- I do not recollect.
 10   of oil went downhill, including paying more attention to      10      Q Okay. The vessel platform has a history of
 11   safety. Now, when you're on a tighter budget, you have        11   safety violations. That's what's written here on your
 12   less time to do the same job, and less money to do it with    12   behalf.
 13   you're going to cut corners. And that's been happening        13      A Uh-huh.
 14   throughout the industry.                                      14      Q Do you know of any history of safety violations
 15      Q Well, let's talk about the Seadrill WEST NEPTUNE.        15   by the drillship and those that were operating it?
 16      A Okay.                                                    16      A I -- no.
 17      Q What evidence do you have that whoever was               17      Q Okay. Do you -- very briefly, tell me --
 18   responsible for operations on that drillship had a pattern    18      A Yes, sir.
 19   and practice of neglecting safety issues?                     19      Q -- what was it about this lift -- strike that.
 20      A I can think of only one incident, but I'm not one        20              What was it about the two prior lifts that
 21   hundred percent that it was that drillship. I think it        21   went off without a hitch that allowed those lifts to be
 22   was.                                                          22   done safely but not this one? What was done differently?
 23      Q Okay. Can you just briefly tell when it was?             23      A Well, every lift is in a different position of
 24      A Oh. A lightening storm. But this was after the           24   the vessel.
 25   incident, if I recall. This was several months after. We      25      Q Yes, sir.


                                                                                     [41] (Pages 161 to 164)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 43 of 81

                                        Flora, Mark                  2/19/2020
                                                [Page 165]                                                         [Page 167]
  1      A The D-rings are not put in a uniform position --          1   one that's supposed to be looking out for me wasn't able
  2      Q Yes, sir.                                                 2   to.
  3      A -- whether it's facing the aft or port or                 3       Q The captain?
  4   starboard or starboard. So there's different factors           4       A Yeah, even if there wasn't --
  5   there. There might have been different dimensions -- not       5              MR. SHEPPARD: Objection.
  6   as tall. Something you could see over. Not eight foot or       6       A (CONTINUED:) Yeah.
  7   ten foot tall.                                                 7       Q (BY MR. LEMOINE:) How does the D-ring -- the
  8              That all -- that changes the dynamics of            8   D-ring is connected to the slings --
  9   the job, all those little details. That's what adds up to      9       A Yes.
 10   either a successful job or an unsuccessful job.               10       Q -- that are already pre-assembled on the top of
 11      Q Right. So did you say that when you were -- when         11   the Conex box.
 12   you were on the vessel, when it was loaded -- do you recall   12       A That is correct.
 13   it being loaded? You don't, right?                            13       Q All right. So why was it in a blind spot?
 14                                                                 14       A Well, that's a good question.
         A No. No.
 15                                                                 15       Q Every once in a while I do one. Not often,
         Q Okay. You don't?
 16                                                                 16   though.
         A In thinking of -- that it happened, we unloaded
 17                                                                 17       A Yeah. It's a good question.
      in the morning. It was quite possibly loaded prior to me
 18                                                                 18              I would like to know -- I would like to
      coming on duty.
 19                                                                 19   know that, too. I would like to know why it was in a blind
         Q Okay. Now, do you remember anybody with LLOG --
 20                                                                 20   spot.
      and they spell their name L-L-O-G.
 21                                                                 21       Q But how was it in blind spot? Could it have
         A Okay.
 22                                                                 22   fallen off to the side of the Conex box?
         Q Do you remember anybody with LLOG at the dock at
 23                                                                 23       A Well, there's -- it's a box, there's four sides
      any time before you left?
 24                                                                 24   to it. And when you load it, there's an option, when you
         A We spoke of this earlier about the possibility of
 25                                                                 25   lower the cable, to allow the stinger to come alongside
      doing a crew change. And that --

                                                [Page 166]                                                         [Page 168]
  1      Q Yeah.                                                     1   because this is a tall box.
  2      A -- that's common when you do groceries to do crew         2       Q Right.
  3   change. But honest to goodness, I don't recollect if we        3       A You see, it's as tall as the ceiling. The D-ring
  4   had any LLOG people onboard or not.                            4   obviously has to come below that --
  5      Q Okay. So you have no evidence, personal                   5       Q Yes, and it was?
  6   knowledge, whether they were dictating the way the cargo       6       A -- and it can go in any position to drop down to
  7   was placed?                                                    7   disconnect.
  8      A No.                                                       8               Now, generally, whenever you drop that --
  9      Q Okay.                                                     9   it's a four-point sling, coming up to one stinger --
 10      A I don't think so.                                        10       Q Right.
 11      Q And from your experience, typically people that          11       A -- off the -- off the --
 12   load the cargo are people that are employed by the dock?      12       Q To one D-ring, you mean?
 13      A That's correct.                                          13       A -- off the D-ring.
 14      Q And they're supposed to be competent?                    14               Well, it might be four slings to a D-ring,
 15      A Yes.                                                     15   or it could be four slings going to a single sling that
 16      Q And do you have any criticism with the way they          16   goes to a D-ring.
 17   did it, whoever they are?                                     17       Q Yeah.
 18      A Yeah.                                                    18       A There's different assemblies.
 19      Q Can you just do it for me briefly?                       19               Anyway, when you let the cable down to
 20      A Well, it's obvious to me that the D-ring was in a        20   disconnect, you have four options of where to place it.
 21   blind spot. And in a pinch point.                             21       Q Oh. I see.
 22      Q It was a blind spot to who?                              22       A Why would you want to place it in the pinch point
 23      A To everyone except for the camera that was               23   in the emergency walkway area, your area to -- your point
 24   booking bird's-eye view straight down, which is important.    24   of escape? Why would you want to work in your area of
 25   That guy needs to see me too. But most importantly, the       25   point of escape? Why wouldn't you want to work in the


                                                                                     [42] (Pages 165 to 168)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 44 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 169]                                                         [Page 171]
  1   broad open, spacious area before or aft deck.                  1   you, right?
  2      Q I see what you're saying. So whoever -- whoever           2      A No.
  3   set that box down --                                           3      Q But are you hurting?
  4      A Uh-huh.                                                   4      A Yes.
  5      Q -- the D-ring, of course, needs to be overlapping         5      Q Okay. Your shoulder hurts?
  6   one of the sides of the box --                                 6      A Yes.
  7      A Yes.                                                      7      Q How often?
  8      Q -- so you can handle it.                                  8      A The last -- when it's cold. Man, oh man. The
  9      A Yes.                                                      9   first winter that it happened, my goodness. I told you
 10      Q And whoever did it, overlapped it in an area that        10   about that truck earlier that I bought. Nice truck. It's
 11   you consider to be a pinch point?                             11   relatively new in good shape. I come home from my first
 12      A Yes. And blind spot.                                     12   hitch from Smith Maritime. When I get to Houston, I can't
 13      Q Okay.                                                    13   open my door. This is five, six months after the incident.
 14      A And more than likely because it wasn't a blind           14   I can't open my door. But prior to that, I could do
 15   spot for whoever was unloading it, being it was on the port   15   35 pull-ups. But now I can't open my door.
 16   side of the vessel, which is the -- usually the side that     16      Q What about 2020, though? What can you not do in
 17   boats ports to, docks to. That's where you're going to        17   2020, this year?
 18   have a crane on the dock loading is on the port side.         18      A This year?
 19      Q Okay.                                                    19      Q Yeah. January or February. If you want to take
 20      A So they probably did it out of convenience.              20   it back six more months, that's okay.
 21      Q This is a stupid question, I know, but can you           21      A Yeah. 2020, I have been improving. I've been
 22   take that D-ring -- I imagine the D-ring has got the cable,   22   improving since after the treatment. It's been improving,
 23   can you take it and sling it to the other side?               23   knowing exactly what was wrong in order to treat it, and
 24      A It depends.                                              24   that was a big deal.
 25      Q Well, could you have done it on this job?                25      Q And what was that treatment, Mark?


                                                 [Page 170]                                                         [Page 172]
  1      A At that time, prior to the injury, I was in               1      A Well --
  2   excellent shape. I could do 40 pull-ups or 35 pull-ups         2      Q I don't have the records.
  3   without hesitation -- a hundred pushups. Excellent shape.      3      A There was -- we were talking about surgery being
  4   And probably not.                                              4   a possibility, but frankly I'm a scared of the knife.
  5      Q Okay. It's too heavy?                                     5      Q Sure.
  6      A Well, it's cumbersome.                                    6      A I'm concerned that it could be made worse. I've
  7      Q Okay.                                                     7   heard horror stories about all kinds of back surgeries that
  8      A You have four cables coming from four different           8   they are ten times worse after the knife. And I'm no
  9   points. You know, you have to go over a corner, you have       9   stranger to pain.
 10   to -- it wouldn't -- it wouldn't be easy.                     10      Q I'm listening to you.
 11      Q Do you -- do you belong to a health club?                11      A Yes. So as I started to improve, I'm more
 12      A No.                                                      12   confident, but whenever I would push myself to try to get
 13      Q You look like you're in good shape.                      13   even remotely close to what I used to do, it would govern
 14      A I'm in terrible shape in comparison to how I used        14   me. It would govern me. It would wake me up at night or
 15   to be.                                                        15   give me a quick pain, or I start -- just gnawing, a gnawing
 16      Q I guess if you just keep your weight down, to me,        16   pain for hours the next day or the same day.
 17   you look good. I'm fat.                                       17      Q Yeah.
 18      A Well, thank you very much.                               18      A And that -- this year, not so much. Not so much.
 19      Q No. So do you exercise?                                  19   I have been doing some work around the house. Roof work.
 20      A Yeah, I have since I was a teenager.                     20   Not easy, by myself. And wake me up at night sometimes.
 21      Q Yeah, I mean, because right now -- and they are          21   Bug me. Feel like a -- like a -- just an annoying pain.
 22   going to ask you some questions on your medical status, but   22   But I don't do military press anymore, that's out of the
 23   I may have to cut out in a little bit.                        23   question. You know, I can hang now and bring my legs up, I
 24      A Sure.                                                    24   do hanging crunches, which is great.
 25      Q You're not taking any medication, and good for           25      Q That's really good.


                                                                                      [43] (Pages 169 to 172)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 45 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 173]                                                         [Page 175]
 1       A That's a good exercise for your chest.                    1   pan with one arm. It's not easy. Everything was twice as
 2       Q I would like to get that on video.                        2   hard.
 3       A (LAUGHING.)                                               3       Q Okay. Did you say you went to Lafayette to get
 4       Q I'm going to let him -- because he's got all the          4   treatment when you got back?
 5    medical, I don't. But it's been a pleasure to meet you,        5       A Yeah. The -- I guess the health -- the safety
 6    too.                                                           6   fellow in GOL [sic] took me to Lafayette.
 7       A Yeah, okay. Thank you.                                    7       Q Is it possible that it was in Larose and not
 8               (TIME: 3:05 P.M.)                                   8   Lafayette? And I have a record, and I think you referenced
 9               (OFF THE RECORD CHATTER.)                           9   it --
 10              (WHEREUPON JOHN SHEPPARD RELIEVED DANIEL           10       A No. Maybe -- maybe it was in Houma. In Houma.
 11   SHEPPARD.)                                                    11       Q You mentioned earlier a clinic, that we both came
 12                EXAMINATION                                      12   to the conclusion it was Complete Occupational Health
 13   BY MR. MECHE:                                                 13   Services.
 14      Q All right. Mr. Flora, I want to pick up where we         14       A Yeah. That is -- that's like a real basic
 15   left off. After you -- after this incident happened, did      15   generic type place. He took me to see a specialist
 16   you stay on the vessel, the MAGGIE A, for the rest of that    16   afterward.
 17   hitch?                                                        17       Q Okay. All right. So let me back up a little bit
                                                                    18   just so I can get the timeline.
 18      A Not -- I did not finish the hitch.
                                                                    19              The very first medical provider you see
 19      Q Okay. Did you leave the same day, next day or...
                                                                    20   when you got off the boat would have been Complete
 20      A About two weeks later.
                                                                    21   Occupational in Larose?
 21      Q In that two weeks time did you continue with your
                                                                    22       A Yes.
 22   regular watch?
                                                                    23       Q Okay. And my understanding from the records is
 23      A Yes.
                                                                    24   that you were treated and released to full duty?
 24      Q And so -- and I think you testified earlier your
                                                                    25       A Yes.
 25   recollection it was a 24, and 28/14?


                                                 [Page 174]                                                         [Page 176]
  1       A Yeah.                                                    1     Q Okay. And then, at some point, do I understand
  2       Q Okay. So you finished working for approximately          2   that you went and saw a specialist?
  3    two weeks. Were you able to do your job as a deckhand in      3     A Yes.
  4    that time?                                                    4     Q Okay. And that you believed that was in the
  5       A Horribly. (LAUGHING.)                                    5   Houma area?
  6       Q Okay. Were you taking anything on the vessel             6     A I think so.
  7    like over-the-counter or something or other?                  7     Q Is that Dr. LaSalle at Gulf Coast Orthopedics?
  8       A Aleve, ibuprofen.                                        8     A Yeah, I believe so.
  9       Q Okay. So you finish out your two weeks on the            9     Q Okay. All right. So do you recall, as you sit
 10    MAGGIE A, and then you go home. Do you see a medical         10   here today, roughly how many appointments you had with this
 11    provider when you get back to the beach?                     11   specialist?
 12       A I left early.                                           12     A Not enough. (LAUGHING.)
 13       Q Okay.                                                   13     Q Okay. Do you recall what type of specialty he
 14       A And yeah. Yeah. Went to Lafayette. I wanted to          14   had?
 15    see a doctor. I was really concerned about the pain not      15     A Oh. Not exactly.
 16    subsiding, about the noise in my shoulder, about the -- no   16     Q Okay.
 17    power to do my work. When I had to sweep -- and it wasn't    17     A I'm not a doctor.
 18    easy going back from the 1600 master to sweep a deck on a    18     Q All right.
 19    crew boat. It wasn't easy --                                 19     A He's supposed to be a specialist in that area,
 20       Q Yes, sir.                                               20   something to do with ligaments and bones, whatever that may
 21       A -- but I did it, and I did it every day,                21   be.
 22    sometimes twice a day. And I did it with one arm for a       22     Q Okay. What did Dr. LaSalle do for you?
 23    couple of weeks.                                             23     A He did a X-ray.
 24       Q Okay.                                                   24     Q Okay.
 25       A With one arm. And try to put -- try sweep into a        25     A Yeah.


                                                                                     [44] (Pages 173 to 176)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 46 of 81

                                        Flora, Mark                  2/19/2020
                                                [Page 177]                                                         [Page 179]
 1       Q What else?                                                1      Q Okay.
 2       A Yeah. He examined my movement, and asked me               2      A But I also, if I had it, I don't know what's
 3    about pain.                                                    3   covered and what's not.
 4       Q Okay. Anything else?                                      4      Q Okay. And certainly the only way to find that
 5       A Not that I recall.                                        5   out would be to present to a medical provider, right?
 6       Q Okay. And you don't recall how many appointments          6      A That's correct.
 7    you had with him?                                              7      Q How about emergency room? Did you go to any
 8       A Maybe two. It was very difficult for me to make           8   emergency rooms in Houston before you hired counsel?
 9    these appointments because I live in Houston.                  9      A No.
 10      Q Sure.                                                    10      Q All right. What is your understanding of how you
 11      A And I only pass by there when I'm coming and             11   and Dr. LaSalle left each other, so to speak? Did you just
 12   going to work.                                                12   stop going to see him, or did he discharge you?
 13      Q Okay. During this period of time, where you get          13      A Uh... I don't recall. I don't recall. Oh.
 14   off the MAGGIE A, you're seen in Larose, Louisiana, and       14   There wasn't anything being done. There wasn't any therapy
 15   then at the some point -- do you know if it's days or weeks   15   or -- or -- he didn't have an answer for me, what the
 16   that go by before you see the specialist?                     16   problem was.
 17      A I think it was weeks that went by. There was no          17      Q Okay.
 18   prescribed treatment at that time, which worried me,          18      A And that bothered me.
 19   concerned me, and I passed that along to GOL [sic], the HSC   19      Q Did you tell him that?
 20   man that took me there. I said can't we get somebody in       20      A Yes.
 21   Houston, I can get some treatment? And he says you can do     21      Q Did you ever communicate with the company, with
 22   whatever the hell you want to. And it -- the way he told      22   Gulf Logistics, that you were unhappy with either Complete
 23   me, it felt threatening, like if I do this I'm going to       23   Occupational or Dr. LaSalle?
 24   lose my job. Again, I'm not scared to lose a job, but I       24      A Yes.
 25   really wanted to get that damn endorsement.                   25      Q Did you ever do that in writing?

                                                [Page 178]                                                         [Page 180]
  1      Q Okay. Do you recall who told you that?                    1       A No.
  2      A The HSC man. Randy? I don't know. If I saw his            2       Q Did you ever send an email or text and say, hey,
  3   picture...                                                     3   Randy, look, Dr. LaSalle, he's seen me a couple of times,
  4      Q Is it your testimony that Gulf Logistics denied           4   he can't answer my questions -- did you do anything like
  5   you an opportunity to see anybody in Houston?                  5   that?
  6      A They -- they -- they told me that the doctor I            6       A It's possible.
  7   need to see was there.                                         7       Q Okay. Do you have copies of those?
  8      Q Okay.                                                     8       A I do not.
  9      A And if I wanted to go see somebody else, then             9       Q I'll represent to you, sir, at least the
 10   that's my business.                                           10   paperwork we have been provided shows that on August 29th
 11      Q Okay. Did you see at any time after this                 11   of 2017, Dr. LaSalle released you and cleared you for
 12   incident occurred, before you hired counsel, did you see a    12   duties with no restrictions. Does that surprise you at
 13   single medical provider in Houston?                           13   all?
 14      A No.                                                      14       A No.
 15      Q All right. Could you have?                               15       Q Okay. Did you feel like you had any restrictions
 16      A No.                                                      16   at that point that would make your work on a boat unsafe?
 17      Q Why not?                                                 17       A Well, working on a boat is unsafe. It doesn't
 18      A Couldn't afford it.                                      18   matter if you've got two legs or one leg, it's unsafe.
 19      Q Okay. Did you have -- didn't you have group              19   It's a hostile dangerous environment, at best.
 20   health coverage with the -- with the company?                 20       Q No, I understand that, sir. But that really
 21      A I don't recall.                                          21   wasn't my question.
 22      Q And again, maybe I misunderstood you. I thought          22               What I'm trying to understand is, after you
 23   earlier you testified in addition to your day rate with       23   were released by Dr. LaSalle, did you personally consider
 24   Gulf Logistics that you had group health coverage?            24   yourself to have any physical problems that you felt would
 25      A I don't know.                                            25   render you unsafe to work on a boat?


                                                                                     [45] (Pages 177 to 180)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 47 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 181]                                                         [Page 183]
  1      A I didn't know the extent of my physical problems.         1   the mate or the captain.
  2   I was aware of the pain that I was experiencing. I didn't      2      A Yes.
  3   know exactly why I was having this pain. I didn't get the      3      Q And you know a guy gets on the boat and you know
  4   answers I needed from LaSalle.                                 4   he's in pain, he's got a shoulder problem.
  5      Q Okay.                                                     5      A Uh-huh.
  6      A Nor did I get that from the other place that I            6      Q What do you do as captain? Are you going to let
  7   initially went to.                                             7   him stay on the boat, or are you going to ask him to leave?
  8      Q Okay. Even though you didn't know what was wrong          8      A If he's there --
  9   with you, you had an awareness of whatever limitations your    9               MR. SHEPPARD: Objection, vague.
 10   body had at that time, right?                                 10      A (CONTINUED:) -- if he's capable of doing his
 11      A Yes.                                                     11   work, and endure whatever pain he has -- everybody has that
 12      Q I can do this, or I can't do that. You were              12   for the most part.
 13   aware of that, right?                                         13      Q (BY MR. MECHE:) Okay. So your kind of litmus
 14      A Yes.                                                     14   test is if he would be capable of doing his job?
 15      Q Did you have any concerns with those limitations         15      A Yes.
 16   that your work aboard a boat would be unsafe?                 16      Q When you boarded the MAGGIE A for the subsequent
 17      A It was unsafe. It was.                                   17   hitches after your incident and boarded the ALISSA as
 18      Q That's not my question.                                  18   captain, did you feel like you were capable of doing your
 19      A Yes. Oh, absolutely.                                     19   job safely?
 20      Q Okay. You had concerns?                                  20      A Yes.
 21      A Absolutely, yes, prior to seeing LaSalle, after          21      Q Okay.
 22   seeing the initial...                                         22      A With pain.
 23      Q I guess, what I'm trying to understand,                  23      Q All right. When Dr. LaSalle discharged you at
 24   Mr. Flora, is you went back to work on either two or three    24   full duty with no restriction --
 25   hitches after all of this occurred.                           25      A Uh-huh.

                                                 [Page 182]                                                         [Page 184]
  1      A Yes.                                                      1      Q -- in August of 2017, when was the next doctor
  2      Q Tell the court and jury whether you went back to          2   that you saw?
  3   work knowing that you were probably going to be in an          3      A Oh. Months later.
  4   unsafe situation because of your limitations or not.           4      Q Okay. Was it -- did it coincide with your
  5      A It's -- I really don't have a yes or no answer            5   retention of legal counsel?
  6   for that. Depending on the level of pain I could               6      A Yes.
  7   withstand, depending on the situation at hand. If I had to     7      Q Okay. So the next doctors you saw after LaSalle
  8   lift somebody up from a burning tank, I would give it my       8   were the doctors that were referred -- that you were
  9   all. Damn the pain. You know, depending on the situation.      9   referred to by your counsel?
 10   Would it hinder that, me being able to do that? Yes.          10      A Yes. I wanted an MRI.
 11   Would it help? No, it would not help to have that much        11      Q Do you recall what month that was?
 12   pain and being in that situation or have to lift myself out   12      A I'm sorry, I don't. I don't.
 13   of a tank.                                                    13      Q All right. Do you recall the name of the doctor
 14      Q I'm just trying to find out if you feel like it          14   that you were treating with in Houston?
 15   would be unsafe?                                              15      A No. I went to -- I wanted to go to an MRI
 16      A Oh.                                                      16   clinic.
 17              MR. SHEPPARD: Objection, asked and                 17      Q Okay.
 18   answered.                                                     18      A Start to get some answers, real answers of what
 19      A (CONTINUED:) That's relative. You know, it               19   my problem is.
 20   depends on the situation. I definitely was not as safe as     20      Q Did you get an MRI?
 21   I was prior.                                                  21      A Two.
 22      Q (BY MR. MECHE:) Well, let me ask it you this             22      Q Okay. Do you know what doctor interpreted that
 23   way. Tomorrow --                                              23   MRI?
 24      A Uh-huh.                                                  24      A No.
 25      Q -- you get on Latham Smith's boat, and you are           25      Q Did you ever have an appointment where you went


                                                                                      [46] (Pages 181 to 184)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 48 of 81

                                        Flora, Mark                 2/19/2020
                                                [Page 185]                                                        [Page 187]
  1   to a doctor, and he or she held up the MRI, and said okay,    1      A Yeah.
  2   Mark, let me tell you, here's what we see?                    2      Q Across the street.
  3      A Yes. I don't recall that.                                3      A West, unh-uh.
  4      Q Okay. Can you tell us what street in Houston,            4      Q How many MRIs have you had since this incident?
  5   what building?                                                5      A I can't recall if it was two or three.
  6      A It's -- I went to one, the first MRI was close to        6      Q Is it possible that it was three?
  7   -- excuse me -- the Astrodome area.                           7      A It's possible that it was three.
  8      Q Okay.                                                    8      Q Do you have any idea why you would have needed
  9      A South Main and 610 area.                                 9   that many MRIs? Were they all to the left shoulder?
 10      Q Okay.                                                   10      A Yes.
 11      A And the second one was on the north side, I think       11      Q Do you have an understanding, did anybody explain
 12   off of, oh, I don't know, Jensen Drive, off 45, somewhere    12   to you, well, Mr. Flora, we -- you know, the first picture
 13   up there.                                                    13   was fuzzy, we need another one? Or was there some other
 14      Q All right. In all of the treatment that you had,        14   reason?
 15   Mr. Flora, did any doctor tell you, Mr. Flora, you need      15      A Well, to see a progression --
 16   surgery?                                                     16      Q Okay.
 17      A It was suggested. It was suggested, and talked          17      A -- I mean, it was a fracture in the shoulder.
 18   about quite a bit. And I took the information that they      18   There was a torn ligament, you know, to see a progression.
 19   had in conjunction with the pain and treatment I was         19   Maybe look -- isolate a specific area and see how things
 20   getting, and also did my own research. And I was against     20   were healing afterwards. See why there's still a problem
 21   it. I was against it. I was scared of it. I was              21   in a certain area.
 22   terrified that it would be worse, you know. So I was         22      Q Okay. One of the healthcare providers diagnosed
 23   against it.                                                  23   you with a fracture?
 24      Q All right. Let me make sure I understand, sir.          24      A Yes.
 25               What I want to know specifically is if a         25      Q Okay.

                                                [Page 186]                                                        [Page 188]
 1    doctor told you, Mr. Flora, you need surgery versus           1      A    Hairline fracture.
 2    somebody talking about the possibility of surgery?            2      Q    Okay. Hairline fracture.
 3       A It was strongly suggested that we get some bone          3              Which doctor --
 4    shaved off here and there.                                    4      A I'm sorry. I'm terrible with names.
 5       Q Okay. Which doctor suggested you needed surgery?         5      Q And listen, I am too. I understand.
 6       A The one on the north side.                               6              Can you at least tell me which clinic they
 7       Q Okay. So when we get those records, we're going          7   were at, what street they were on?
 8    to find a surgical recommendation?                            8      A I went to four different locations all together.
 9       A I wouldn't be surprised if you saw that.                 9   And I think it was the one on the north side.
 10      Q Okay. And was it your decision not to undergo           10      Q Okay. When you say four locations, that's four
 11   surgery if it was recommended?                               11   separate medical providers that you saw after retaining
 12      A Yes.                                                    12   counsel and treating here in Houston?
 13      Q Did any medical doctor tell you that you had            13      A Yes.
 14   something either broken or torn?                             14      Q Okay.
 15      A Yes.                                                    15      A In order to get the MRI at a certain date, we
 16      Q Okay. And who told you that?                            16   have to go to a different place and then for the
 17      A I don't remember the names.                             17   rehabilitation, I went to another place closer to my house
 18      Q Is it the same doctor on the north side?                18   that was actually convenient to go to.
 19      A Him, and then there was another -- you know there       19      Q Okay. The medical care that you got in
 20   was another MRI done. Was it three MRIs? There's another     20   Louisiana, did Gulf Logistics pay for that?
 21   doctor I saw over here, off of 59 and Kirby area, not far    21      A I guess so.
 22   from here.                                                   22      Q Have you -- do you have bills that have been sent
 23      Q Yeah. Like right by this office?                        23   to you by those providers?
 24      A No. Other side of 59.                                   24      A No, I do not.
 25      Q Okay.                                                   25      Q Okay. What about all of the medical bills that


                                                                                    [47] (Pages 185 to 188)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 49 of 81

                                         Flora, Mark                  2/19/2020
                                                 [Page 189]                                                         [Page 191]
  1    have been generated since you started your treatment in        1     A     I don't recall --
  2    Houston? Do you have those?                                    2     Q     Okay.
  3       A No, I do not.                                             3     A     -- if it was 2018.
  4       Q Okay. Did you ever present those bills to Gulf            4     Q     Where were you out of the country, Mr. Flora?
  5    Logistics?                                                     5     A     Columbia, Panama, Ecuador.
  6       A No, I did not.                                            6     Q     This is all with Smith Maritime?
  7       Q By that time you already had counsel, right?              7     A     Yes.
  8       A Yeah. I was no longer working there, and it was           8     Q     All right.
  9    made pretty clear to me that they're done with that -- with    9     A     Numerous Caribbean Islands. It was a good year.
 10    their part of it.                                             10              MR. LEMOINE: You're talking about 2019 wa
 11       Q And who made that clear to you?                          11   a good year?
 12       A The HSC Man.                                             12              THE DEPONENT: Yeah. Plenty of work.
 13       Q Okay.                                                    13      Q (BY MR. MECHE:) Your hitch on the vessel ALISSA
 14       A Because he was there every time I went to the            14   as captain, were you able to do the job as a captain on
 15    doctor in Louisiana, and after several suggestions that a     15   that 28-day hitch?
 16    request that I have a doctor that I could actually go see     16      A I think I worked two hitches, and I finished my
 17    that is not 250 miles from my house, that I could get         17   hitches except for the last -- I don't think I finished my
 18    rehabilitation, and he denied, denied, denied.                18   hitch, because of the flooding that hit Houston.
 19       Q Okay. Did you ever get anything in writing on            19      Q Okay.
 20    that?                                                         20      A I tried to get home before it, and I was caught
 21       A No.                                                      21   in Beaumont for three days. Beaumont turned into an
 22       Q Okay. Do you know whether Gulf Logistics has             22   island. It was awful.
 23    ever been presented any medical bill of yours to be paid?     23      Q I remember it.
 24       A I don't know.                                            24      A Oh, man!
 25               I had an injury before. I mentioned I had          25      Q Just so -- whether it's one hitch or two hitch

                                                 [Page 190]                                                         [Page 192]
  1   a hernia offshore with Seabulk, and their office was in         1   [sic] that you pulled with Gulf Logistics as captain, you
  2   Lafayette. I live in Houston. They got me the best doctor       2   were capable of doing that job?
  3   here in Houston that did an excellent job, follow-through,      3      A Yes.
  4   I had absolutely no complaints, never saw a bill. They          4      Q And you're still capable of doing that job?
  5   paid my child support the months I was off. I didn't have       5      A Yes.
  6   to do anything in writing. And that is something that is        6      Q What about, do you recall how many hitches you
  7   supposed to be a given, doing -- doing this dangerous work.     7   did as a deckhand, still in the deckhand position, after
  8   The people that you work with are supposed to have your         8   your incident before you shifted to the ALISSA?
  9   back. And they turned their back on me. And I didn't want       9      A I might have done one complete hitch, and then
 10   to deal with them after they did that.                         10   one partial.
 11      Q Understood.                                               11      Q Do you recall, was Captain Lester James on the
 12             MR. MECHE: Objection, non-responsive.                12   vessel for the subsequent hitches?
 13      Q (CONTINUED, BY MR. MECHE:) But I understand what          13      A Yeah. It's a three-man rotation, so out of
 14   you're saying, sir.                                            14   28 days Lester would be on for at least two of those weeks,
 15             Do you have -- well, let me ask it this              15   if not more.
 16   way. Have you treated with anybody, whether it's Houston       16      Q Do you have any outstanding appointments that are
 17   doctors or anyone else, in the year 2019?                      17   lined up right now, that, you know, I've got this on the
 18      A 2019? I don't think I did. Did I do rehab in              18   list to go see here, to go see there?
 19                                                                  19      A Regarding what?
      2019? I know I spent the first part of year out of the
 20                                                                  20      Q To the injuries that this lawsuit is based on?
      country.
 21                                                                  21      A Oh, no. Just this -- this stuff.
         Q Where were --
 22                                                                  22               MR. MECHE: All right. Mr. Flora, I'm
         A Oh, yeah 2000 -- last year. No, 2018.
 23                                                                  23   going to pass the witness to Ms. Fordyce for her to ask her
         Q Okay. So, again, we're going to get all the
 24                                                                  24   questions, and I may have a few later on, but thank you
      records, but your best recollection is you did not treat in
 25                                                                  25   very much for your time.
      2019 for the injuries that have been sued upon?


                                                                                      [48] (Pages 189 to 192)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 50 of 81

                                         Flora, Mark                 2/19/2020
                                                 [Page 193]                                                         [Page 195]
  1               THE DEPONENT: You're welcome.                      1   Grand Isle that loaded that cargo on the ship?
  2               MR. SHEPPARD: Just five, okay?                     2      A Pretty certain.
  3               VIDEOGRAPHER: Off the record, 3:27 p.m.            3      Q And you're certain because you said you saw a
  4               (OFF THE RECORD.)                                  4   sign at the dock in Fourchon?
  5               VIDEOGRAPHER: Back on the record at                5      A Well, as I said earlier, that was the primary
  6   3:39 p.m.                                                      6   dock that we would load out of for going offshore. That
  7               EXAMINATION                                        7   was the primary one.
  8   BY MS. FORDYCE:                                                8      Q How far away are the two ports -- or the -- was
  9     Q Captain Flora, you understand, even though we              9   Fourchon from?
 10   took a break, you're still under oath?                        10      A I'm not sure.
 11     A Yes, ma'am.                                               11      Q Do you know about how long it took to get out
 12     Q And we've met briefly earlier today. My name is           12   there?
 13   Melanie Fordyce, and I represent Grand Isle Shipyard.         13      A I don't remember the exact time. It's not close
 14     A Okay.                                                     14   though. Maybe 50 miles.
 15     Q Do you understand who Grand Isle Shipyard is?             15      Q And so, was this ship loaded the day before your
 16     A Yes.                                                      16   accident?
 17     Q What is your understanding of what we do?                 17      A I'm not sure.
 18     A Oh. Load and unload cargo, store cargo.                   18      Q When -- so you're not sure. Were you in the
 19     Q And do you -- you also go by GIS, or whatever?            19   dock? Were you in Fourchon?
 20     A Yes. I guess you have other facilities besides            20      A Well, if I was on duty at 7 o'clock, which I was
 21   the one that I worked at when I was with GOL [sic]. I'm       21   on when I was injured, that means that I more than likely
 22   assuming that there's others.                                 22   start my watch at midnight. So you -- I'm sorry. What was
 23     Q There are. And that is one of the questions I             23   the question again?
 24   was going to ask you.                                         24      Q Sure.
 25     A Okay.                                                     25      A I lost my train of thought.


                                                 [Page 194]                                                         [Page 196]
  1      Q How did you know it was a Grand Isle or a GIS             1      Q What I'm just trying to figure out, so you would
  2   facility?                                                      2   have started your watch at midnight.
  3      A There's a sign there. And I worked out of                 3      A More than likely, yes.
  4   Fourchon for many years.                                       4      Q And that would have been midnight, like 12 o- --
  5      Q Is there anybody else working out of Fourchon?            5   12:00 o'clock, 12:01 a.m. on May 25th, 2017?
  6      A Oh, goodness, yes.                                        6      A Should be from midnight to noon, yes, ma'am.
  7      Q But you're certain that when you were working on          7      Q So it would -- and the next, you would have
  8   the MAGGIE A that you were going in and out of the             8   started -- when would you have gotten off duty on May 24th?
  9   Grand Isle dock, or the Grand Isle facility?                   9      A It should have been around noon.
 10      A Very often.                                              10      Q And sometime -- it's your recollection that
 11      Q Was it always at Grand Isle?                             11   between noon and when you went back on duty at midnight is
 12      A Primarily.                                               12   when the cargo was loaded up to the boat?
 13      Q On the loading, I guess, that occurred right             13      A It's possible, I don't remember.
 14   before this incident, you're certain that it was Grand Isle   14      Q You just don't remember?
 15   facility?                                                     15      A I just don't remember.
 16      A Can you repeat that, please?                             16      Q Could it have been loaded while you were still on
 17      Q Sure. My understanding of the -- what -- how it          17   duty from the earlier day?
 18   occurred on that day, you were going back and forth from --   18      A It's possible, but I don't remember loading that
 19   from Fourchon to the really -- to the drilling ship,          19   cargo.
 20   correct?                                                      20      Q So you don't -- you don't have any recollection
 21      A Yes, yes, yes.                                           21   of loading cargo?
 22      Q And so you were injured when you were offloading         22      A Well, I'm asleep for a period of this time, so I
 23   those -- that cargo.                                          23   can't -- I'm not going to remember what happens when I'm
 24      A That's correct.                                          24   asleep.
 25      Q Do you know -- is it your testimony that it was          25      Q And who is responsible for the placement of the


                                                                                     [49] (Pages 193 to 196)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 51 of 81

                                        Flora, Mark                 2/19/2020
                                                [Page 197]                                                        [Page 199]
  1   cargo on the ship?                                            1   likely, yes.
  2      A The people doing the cargo operations.                   2       Q And so once they take that off the hook, are they
  3      Q Do you know -- did they use cranes to put                3   responsible for placing it either to the side --
  4   those...                                                      4       A No.
  5      A Yes.                                                     5       Q -- or how does...
  6      Q Put the cargo on there?                                  6       A That's -- that's -- the crane operator, however
  7      A Yes.                                                     7   he would position the headache ball, would pull the stinger
  8      Q Who tells them where the cargo needs to go?              8   or pull the sling, rather, in the position it would be in.
  9      A Usually the captain is ultimately in charge of           9       Q Okay. So it wouldn't be -- they would position
 10   that. It depends on if -- when you're loading the vessel,    10   it to where he wanted the D-ring, and then a rigger would
 11   you've got to have -- usually our own riggers would do       11   come and unhook it?
 12                                                                12       A That's correct.
      that. Very seldom would a rigger from the dock help on the
 13                                                                13       Q But the crane operator, it's your testimony, that
      vessel.
 14                                                                14   he's the one choosing where it is?
         Q So it would have been the riggers that were
 15                                                                15       A Well, he's the one operating the crane that moves
      assigned to the MAGGIE A?
 16                                                                16   the stinger that moves the slings, yes.
         A Yes.
 17                                                                17       Q And is there any way from, when you leave the
         Q And that -- if you had been on duty, that would
 18                                                                18   dock to where you get to the ship, where you're offloading
      have been part of your responsibilities?
 19                                                                19   the supplies, do these strings move at all, or the D-rings
         A Yes, yes, as a team.
 20                                                                20   move from side to side, or...
         Q As a team?
 21                                                                21       A Naw -- it depends, you know. It depends on what
         A That's right.
 22                                                                22   shape the basket is or how rough the seas are, you know.
         Q And there was -- it was you and Bruce and some
 23                                                                23   For a six-by-six box, no, unless you flip a vessel
      others?
 24                                                                24   upside-down, it's not going to...
         A Another deckhand or two, and captain.
 25                                                                25       Q It's going to stay on the same side?
         Q You testified earlier one of the complaints you

                                                [Page 198]                                                        [Page 200]
  1   had was that the D-ring and the pre-strung -- it fell on      1      A It's going to -- yes.
  2   the wrong side of the container.                              2      Q And you said you don't remember how many cargo
  3      A Yes, it was positioned on the wrong side.                3   boxes were on there?
  4      Q Now, if we're -- once the cargo gets on the boat,        4      A No. It was several. But exact number, no.
  5   and, I guess, it's -- the crane is the same way as it --      5      Q Do you know -- you said the cargo was loaded in a
  6   when it's getting off, correct?                               6   specific way. Do you have any idea how that was
  7      A Well, it -- that's not correct.                          7   determined, which boxes go where?
  8      Q Okay.                                                    8      A I'm sorry, I don't understand your question.
  9      A Your crane position when you're loading the              9      Q Sure. Like, do you know if there is -- like, do
 10   vessel on the dock isn't going to necessarily be the same    10   grocery boxes have to go in the same place every time?
 11   as when you're unloading offshore.                           11      A It varies. It varies.
 12      Q But the same mechanism? Is it still the strings         12      Q And so with that -- that wasn't part of your
 13   up to a D-ring?                                              13   responsibility, correct?
 14      A Yes.                                                    14      A For that load out, I don't think it was. I don't
 15      Q That is hooked to the headache ball and the             15   remember loading that myself, or being a part of that,
 16   stringer -- or the stinger?                                  16   rather.
 17      A Yes, yes. That -- yeah.                                 17      Q So you don't remember being a part of the
 18      Q And once -- and who unhooks the D-ring from the         18   loading, whatsoever, correct?
 19   stinger?                                                     19      A The loading of the boat, no. I don't remember
 20      A Offshore ot --                                          20   that.
 21      Q Offshore -- at the dock.                                21      Q Can cargo be placed on the boat in any other way
 22      A At the dock, the riggers would.                         22   besides a crane?
 23      Q And that would be the riggers that were on the          23      A Sure.
 24   MAGGIE A.                                                    24      Q What are some of those other ways?
 25      A If it was done on the vessel, but more than             25      A A hand-carriable box.


                                                                                    [50] (Pages 197 to 200)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 52 of 81

                                        Flora, Mark                  2/19/2020
                                                [Page 201]                                                        [Page 203]
  1              COURT REPORTER: What?                               1      A I would have to look at the documents. I
  2              THE DEPONENT: A hand-carriable box.                 2   really -- I don't have the dates in my mind.
  3      A (CONTINUED:) Paperwork. Loose paper.                      3      Q And right now you don't have any appointments
  4      Q (BY MS. FORDYCE:) But the type of box we're               4   scheduled?
  5   talking about here would always be moved by a crane?           5      A No, ma'am.
  6      A Yes.                                                      6      Q Okay.
  7      Q Did you take any photographs of your injuries of          7      A No. Hopefully, it won't progress in a negative
  8   your bruised shoulder at all?                                  8   direction. You know, that's my hope. And I'm still taking
  9      A I'm sure I did. I'm sure I did.                           9   it easy on it. I'm not near what I was before. But as far
 10      Q Do you still have those?                                 10   as getting professional help at this point, it's not
 11      A No.                                                      11   necessary to date. I hope that it's not necessary
 12      Q Would you have sent them to your attorneys?              12   tomorrow. That's -- that's really all I've got to say
 13      A It's possible.                                           13   about it.
 14      Q Now -- and we talked about where the D-ring had          14               MS. FORDYCE: I'll go ahead and pass the
 15   fallen that -- within the crane. Is there any type            15   witness.
 16   of -- do you know any written policy or procedure that        16               (TIME: 3:53 P.M.)
 17   determines where the best place is for the D-ring?            17                 EXAMINATION
 18      A I don't recall. It's going to vary from lift to          18   BY MR. MECHE:
 19   lift, what you can do and what you can't do, what's           19      Q Mr. Flora, how many -- how many cranes are on
 20   preferred and what's not. It should be without being in a     20   this drillship, the WEST NEPTUNE?
 21   pinch point. It should be in a -- being able to work in an    21      A Four visible ones.
 22   open area that I could find, or a restricted area.            22      Q Okay. Can you describe for the court and jury
 23      Q And Mr. Lemoine earlier asked you about the              23   which particular crane was involved in the lift that you
 24   pattern and practice of neglecting safety issues that you     24   were injured?
 25   allege all defendants?                                        25      A It was probably the starboard forward crane.


                                                [Page 202]                                                        [Page 204]
  1      A Right.                                                    1      Q Okay. When you say probably, what is your level
  2      Q Do you have any evidence regarding Grand Isle             2   of certainty on that answer?
  3   Shipyard?                                                      3      A Well, I'm just trying --
  4      A Yes.                                                      4      Q One to a hundred percent?
  5      Q And what is that?                                         5      A I'm trying to recall the position of their bow.
  6      A Well, unfortunately, at the time there is a crane         6   You know, I'm pretty certain we were lined up with their
  7   operator -- we mentioned earlier about nicknames. His          7   bow along -- parallel, bow to bow. And if we were on our
  8   nickname was Bone Crusher. Loaded many times at night          8   port side, that would put us on their starboard side. So
  9   without proper lighting. I mean black on the back of the       9   pretty -- pretty confident on that.
 10   deck. There were lights on the crane that could shine down    10              MR. MECHE: Fair enough, sir.
 11   on the deck, but were intentionally turned off because then   11              We have no more questions. We'll reserve
 12   the crane operator complained he couldn't see, which he       12   the rest of ours until the time of trial.
 13   needs to be able to see. And so are we. We're not             13              VIDEOGRAPHER: Off The record, 3:54 p.m.
 14   supposed on a back deck manhandling thousands of pounds of    14                  * * * END * * *
 15   steel in the black of night. I thought that was really,       15
 16   really, really unsafe, which was done consistently.           16
 17      Q But you don't know if that's what occurred the           17
 18   night before your accident, right?                            18
 19      A I would say it would be very likely.                     19
 20      Q But you testified earlier that you had no                20
 21   recollection on how these boxes got on this boat.             21
 22      A I don't remember doing the load-out.                     22
 23      Q And I think you were asked earlier, you haven't          23
 24   seen a doctor since early 2019, or do you -- for your         24
 25   shoulder --                                                   25



                                                                                     [51] (Pages 201 to 204)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 53 of 81

                                         Flora, Mark             2/19/2020
                                                 [Page 205]                                                       [Page 207]
  1            CHANGES AND SIGNATURE                             1           In the United States District Court
  2   PAGE LINE CHANGE               REASON                                  for the Southern District of Texas
                                                                 2                 Houston Division
  3   ___________________________________________________        3   Mark Flora,
  4   ___________________________________________________        4      Plaintiff,
  5   ___________________________________________________        5   v.                 Civil Action No: 4:19-cv-02328
  6   ___________________________________________________        6   Transocean Drilling (USA), Inc.,
  7   ___________________________________________________            et al,
  8                                                              7
      ___________________________________________________
  9   ___________________________________________________               Defendants.
                                                                 8   *******************************************************
 10   ___________________________________________________        9               REPORTER'S CERTIFICATE
 11   ___________________________________________________                       DEPOSITION OF MARK FLORA
 12   ___________________________________________________       10                 FEBRUARY 19, 2020
 13   ___________________________________________________       11          I, Sandi LoCascio, Certified Shorthand
 14                                                             12   Reporter in and for the State of Texas, do hereby
      ___________________________________________________
                                                                13   certify that the facts as stated by me in the caption
 15   ___________________________________________________       14   hereto are true; that the above and foregoing answers
 16   ___________________________________________________       15   of the witness, Mark Flora, to the interrogatories as
 17   ___________________________________________________       16   indicated were made to me by the said witness after
 18   ___________________________________________________       17   being first duly sworn/affirmed to testify to the
 19   ___________________________________________________       18   truth, and same were reduced to printing under my
 20                                                             19   direction; that the above and foregoing deposition as
      ___________________________________________________
                                                                20   set forth in printing is a full, true and correct
 21   ___________________________________________________       21   transcript of the proceedings had at the time of taking
 22   ___________________________________________________       22   said deposition.
 23   ___________________________________________________       23          I further certify that I am neither attorney
 24   ___________________________________________________       24   nor counsel for, nor related to or employed by any of
 25   ___________________________________________________       25   the parties to the action in which this deposition is


                                                 [Page 206]                                                       [Page 208]
  1          I, Mark Flora, have read the foregoing              1   taken, and further that I am not a relative or employee
  2   deposition and hereby affix my signature that same is      2   of any attorney or counsel employed by the parties
  3   true and correct, except as noted above.                   3   hereto, or financially interested in the action;
  4                                                              4          That the amount of time used by each party at
                                                                 5   the deposition is as follows:
                    __________________________
  5                                                              6          Mr. Daniel E. Sheppard - TIME: 0:00
                      Mark Flora
  6                                                              7          Mr. John D. Sheppard - TIME: 0:00
      THE STATE OF ___________)
  7                                                              8          Ms. Melanie G. Fordyce - TIME: 0:14
      COUNTY OF _____________)
  8                                                              9          Mr. Alan J. Meche - TIME: 4:02
                                                                10          Mr. Michael G. Lemoine - TIME: 0:16
  9         Before me,_______________________, on this          11          GIVEN under my hand and seal of office on
 10   day personally appeared, Mark Flora, known to me (or      12   this the 4th day of March 2020.
 11   proved to me under oath or through                        13
 12   ____________________________) (description of identity    14     _________________________
 13   card or other document) to be the person whose name is
 14                                                                    Sandi LoCascio
      subscribed to the foregoing instrument and acknowledged   15     Texas CSR No. 7101
 15   to me that they executed the same for the purposes and
 16
                                                                       Expiration Date: 4-30-22
      consideration therein expressed.                          16     O'NEAL, PROBST, WELLS
 17          Given under my hand and seal of office the
 18
                                                                       P.O. Box 60769
      ______ day of ___________________, 2020.                  17     Houston, Texas 77205
 19
                                                                       Phone: 713.521.1314
 20                    ________________________                 18     E-mail: depos@opwreporting.com
                       NOTARY PUBLIC IN AND FOR                 19
 21                                                             20
                       THE STATE OF ___________                 21
 22                                                             22
 23                                                             23
 24                                                             24
 25                                                             25



                                                                                  [52] (Pages 205 to 208)
               O'Neal Probst Wells - 713-521-1314
Houston/Galveston    Bryan/College Station     Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 54 of 81

                                             Flora, Mark 2/19/2020
                                                                                              [Page 209]

           A           account 14:24 15:4       138:18 139:13        alongside 105:19        9:17,24 10:20,23
 A&M 26:11 27:13       accurate 73:18           143:18,25 155:21       127:5 167:25          11:4,11
 a.m 1:15 5:2 39:16      111:18 149:11,14       165:3 169:1          aluminum 56:8         applied 70:11,11
   39:19 62:12,15        152:9,12             afterward 175:16         95:19                 73:9
   196:5               accustomed 96:3        age 19:25              Alvin 25:19,19        apply 70:6
 AB 41:2,15 52:7       achieved 25:21         ago 6:5 10:3 11:5        28:25 29:18         appointment 136:6
 abdomen 61:3            28:2                   14:9,10,10,10        ambulance 79:25         184:25
 abdominal 60:3        achieving 100:12         34:23 37:14,23       Amelia 43:2           appointments
 Abdon 59:7,8,12,15    acknowledged             45:12 74:14,16       amount 82:19 87:4       176:10 177:6,9
   59:16 62:18           206:14                 75:13 78:15 79:3       129:24 133:23         192:16 203:3
 Abe's 62:18           acquire 86:19            79:6 83:8,14,16        208:4               appreciate 82:21
 ability 14:2          acquired 28:1          agree 13:4 73:18       analysis 50:18          82:23 116:12
 able 17:21 117:8      action 1:5 207:5,25      111:20 142:10        and/or 14:2 21:2      approaching
   133:18 144:16         208:3                  146:24               angle 142:2             125:23
   152:22 156:9,10     active 14:9 36:16      agreement 7:8,17       ankle 154:12          approved 11:15,16
   167:1 174:3           83:21                  82:12 86:15          annoying 172:21       approximate 18:20
   182:10 191:14       actively 84:6          Ah 24:13               answer 7:8 8:20,21    approximately
   201:21 202:13       activities 38:14       ahead 34:16 94:12        41:19 58:13           17:9 29:12 31:1
 aboard 65:14          actual 10:20 12:23       158:2 203:14           101:10 124:17         63:23 106:24
   103:18 105:10         12:25 14:13 19:10    ain't 158:1              133:17 179:15         128:15 174:2
   110:9 181:16          72:19 84:16          airbags 68:20,24         180:4 182:5 204:2   area 17:24,25 30:20
 above-styled 1:14     Adam 20:1,2,6,13         69:1                 answered 7:15 8:17      106:12 121:10
 ABs 41:6,8,15         add 61:25              al 1:6 207:6             14:18 113:14          122:1 143:5 152:3
 absolutely 73:20      add-ons 44:4           Alan 2:16 5:17           120:25 127:1,12       154:12 168:23,23
   99:23 104:19        added 40:13 68:18        208:9                  132:24 133:1,25       168:24 169:1,10
   125:15 139:3          68:20                AlanMeche@All...         134:20 182:18         176:5,19 185:7,9
   149:12 153:17       addition 30:1            2:19                 answering 7:11          186:21 187:19,21
   181:19,21 190:4       178:23               alcohol 75:21          answers 181:4           201:22,22
 abuse 93:10,15        additional 28:16       Aleve 174:8              184:18,18 207:14    areas 84:19
   94:4,9 97:17          32:6 48:1 70:15      aliases 13:17          anybody 17:3          arising 48:12
 Academy 26:12           129:9 137:15         ALISSA 65:15             77:20 95:13         arm 66:6 116:8,9
 access 53:5           address 21:13,18         86:21,23 100:24        101:18 158:25         116:10 174:22,25
 accident 44:20          27:6 72:16 80:7        101:2,24 183:17        163:21 165:19,22      175:1
   48:17,23 51:19      adds 165:9               191:13 192:8           178:5 187:11        arrearages 20:20
   58:15 59:16 60:23   adjudicated 21:2       allege 14:7 201:25       190:16 194:5        arrived 125:19,20
   66:7 72:1 74:6      adjust 95:23           alleged 14:15          anymore 117:6         arriving 128:2
   79:7,8,19 81:9      adjusting 151:15         161:15                 172:22              arts 27:10
   90:9 112:25         Adler 81:19            alleging 76:15         anyway 94:16          asked 8:13 14:17
   113:10 122:15       adult 77:7,24 78:2     ALLEN 2:17               109:3 145:16,25       108:10 109:3
   128:14 146:6          78:3                 allision 135:5           168:19                113:13 120:24
   159:1,25 161:14     advising 96:11           149:17               apologize 61:12         127:1,11 132:23
   164:1,6 195:16      affect 14:2            allow 167:25           apparently 59:3         133:1,24 134:19
   202:18              affix 206:2            allowed 8:21 117:9     Appearances 4:4         145:11 146:8,14
 accidents 61:6        afford 178:18            164:21               appeared 206:10         177:2 182:17
   142:19              aft 45:22 106:3        allows 118:15          application 9:3,11      201:23 202:23


                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                              Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 55 of 81

                                             Flora, Mark 2/19/2020
                                                                                              [Page 210]

 asking 96:5,10         authority 93:11,15 backwards 31:15           beginning 5:4 40:2    biggest 33:15
   127:8                 94:4,9 97:17      bad 78:13 108:6           behalf 161:11         bill 38:10 189:23
 asks 7:6 8:17          auxiliary 69:5      131:16 152:8               164:12                190:4
 asleep 108:12,13       available 72:5     ball 107:20,20            behavior 99:11        bills 188:22,25
   196:22,24             85:15,25 86:16     118:5,7,9,13,13          believe 10:7 14:6       189:4
 aspects 12:16          avenue 131:19       118:16,20 119:3            16:11 17:10 25:19   bind 35:19
 assemblies 168:18      average 90:17       120:22 121:4,11            27:7 42:24 48:10    binders 69:7
 assigned 197:15         125:24             121:19 129:15,25           49:12 53:9 56:4     biological 20:12
 assistance 97:4        aversion 137:13     130:11,16,18,23            59:7,11 63:24       bird's-eye 166:24
 assisting 33:2 154:8   avoid 134:21,23     132:19 133:5,13            64:6 65:16 69:17    birds-eye 120:14
   155:11,13            aware 18:12 35:17   135:1,23,25                80:19 88:11 93:17     125:5
 assume 150:24           181:2,13           136:15 137:23              105:13 106:12       birth 19:1
   155:15               awareness 181:9     141:20 142:24              107:1,2 109:14      bit 24:23 50:8
 assuming 11:13         awful 191:22        149:8,16,24 150:2          111:13 113:15         63:25 107:17
   34:19 49:7 108:14    awkward 61:1        150:16,18,21,22            114:24 120:17         114:14 116:6,7
   108:16 118:4                             151:4,7 154:9,15           124:3 136:23          127:3 144:15
   193:22                        B          156:8 198:15               137:22 142:3,23       148:15 152:11,23
 assumption 119:5       B 4:12 33:1 70:17   199:7                      148:10,17 156:5       152:24 170:23
 asterisk 154:15        B-e-r-r-y 98:12    ballpark 12:4               176:8                 175:17 185:18
 Astrodome 185:7        back 6:8 11:14     bankruptcy 74:13          believed 176:4        black 90:16 202:9
 Astrovan 22:21          24:23,23 39:18     74:20                    bell 17:12 66:8         202:15
 AT&T 6:7,8 15:22        45:3,7,14 46:1    barge 45:15,16,16           111:14,15           blacklisted 58:21
 attach 128:23           48:6 49:6,8 50:14  45:22,23                 Bellfort 85:10,10       58:24
 attached 154:7          51:20 55:5 56:11 barges 34:13               belong 170:11         Bleeding 135:18
   155:12                59:19 61:14 62:14 Barry 98:9,10             belt 47:22,22         bless 103:2
 attaching 154:7         66:21,24 72:4     based 14:12 64:18         Ben 60:15,16          blind 166:21,22
 attack 51:4             76:7 77:8 78:17    100:7 120:19             benefit 40:16           167:13,19,21
 attempt 121:4           80:20 82:15 83:24  136:10 192:20            benefits 40:8 76:16     169:12,14
 attempting 119:21       84:13 87:7 89:22 basic 175:14               berate 95:1 97:15     blocks 85:7
   119:23 143:20         94:17,18 95:10    basically 24:4 34:4       Berry 98:15,20        blowing 89:24
 attend 26:2             105:3 108:3       basics 26:16                99:21 100:8 101:7   boarded 183:16,17
 attended 57:8           112:13 114:16     basis 50:9 109:25           101:25 102:5        boat 28:9 33:20
 attention 44:21         119:14 127:15     basket 110:18             best 14:12 91:2         35:19 37:3 46:12
   46:20 48:18 58:16     129:6 136:25       199:22                     93:11 108:17          52:3 56:6,7 59:9
   59:22 60:12 76:9      141:1 144:7,8     baskets 95:3                112:24 115:5          62:18 65:17 75:7
   78:25 80:15 81:6      152:3 153:21      Bates 73:14                 126:8 180:19          75:19,22 90:8
   162:10                154:6 158:7       bathtub 142:20              190:2,24 201:17       94:14,17 96:18,20
 attorney 161:7          171:20 172:7      bayou 64:6 85:20          bet 58:21,24            99:25 100:1,21
   207:23 208:2          174:11,18 175:4   beach 25:1 43:14          better 75:5 155:5       132:2,21 133:23
 attorneys 201:12        175:17 181:24      174:11                   bicycles 22:23          139:5 140:7 141:9
 attractive 86:2         182:2 190:9,9     beam 139:7                big 33:16 34:13         142:1 149:7
 audio 134:11            193:5 194:18      Bear 98:13 102:5            52:19 56:3 95:21      150:15 174:19
 August 180:10           196:11 202:9,14   Beaumont 191:21             95:22 100:2           175:20 180:16,17
   184:1                back-load 112:3     191:21                     124:12 171:24         180:25 181:16
 Austin 20:3            back-loading 112:1 beefed 68:17,18           bigger 119:15           182:25 183:3,7
                        background 74:8

                                     O'Neal Probst Wells - 713-521-1314
Houston/Galveston                           Bryan/College Station                             Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 56 of 81

                                           Flora, Mark 2/19/2020
                                                                                             [Page 211]

  196:12 198:4         107:1 114:2,5,6      bruises 78:19            163:10                 191:14,14 192:1
  200:19,21 202:21     114:21 116:14         135:13,20             Callais 59:7,8,12,17     192:11 193:9
 boats 39:7 53:4       128:21 200:3,7,10    bucks 12:4               62:18                  197:9,24
  95:20,25 124:12      202:21               budget 162:11          called 97:19 99:24     captain's 10:13
  169:17              boy 45:11 56:16       Bug 172:21               100:7 109:13           27:14,17 65:8
 Bob 39:5,10          brainer 163:24        build 127:5              118:23                 97:3 103:1
 body 76:6 77:15      branch 58:6           building 185:5         calling 98:6           captains 88:16 91:9
  78:16 79:18 83:20   brand 69:1            bulwark 154:10         calls 52:16 92:1         98:23 102:3
  135:23 181:10       break 7:19,24 13:3    bulwarks 106:11          96:7                 captains' 103:19
 Bolt 88:10 90:8       39:13,21 104:16       121:8,9 127:7         calm 125:8             caption 207:13
  105:23 143:11        104:20 105:6,8        128:11,18 133:5       camera 166:23          car 79:7,8 83:6
  144:10,23 147:17     140:18 153:13         142:25 143:1,3        cameras 120:12         card 11:16 12:6,10
  155:6,17,23          193:10                144:7,18 151:2        Candy 15:13              12:11 15:24 16:2
  159:21              breath 89:18           152:14 156:8          Canyon 17:12,14          206:13
 bone 186:3 202:8     breathe 89:15,16       157:23                  111:14               care 188:19
 bones 76:24 108:25   breathing 89:19       bumping 139:23         capable 36:3,5         career 124:13
  176:20              bridge 108:21         bunch 85:13 130:7        145:4 183:10,14      careful 82:10
 bonus 40:17,17       bridle 45:16          burn 89:20               183:18 192:2,4       cargo 67:14 94:18
 book 52:19 53:8      briefly 46:14         burning 90:4 182:8     capacity 56:19 98:6      94:19,22,25 95:3
 booking 166:24        162:23 164:17        business 67:10 68:5      125:1                  95:9,20,22 96:17
 booklet 7:1           166:19 193:12         69:25 178:10          captain 28:9 34:6        97:3,5 105:16,17
 Boom 136:2           brim 135:8            buy 68:14                43:4 46:11 59:9        106:4,4,9,11,15
 borderline 123:25    bring 159:10                                   62:21 63:3,5,7,11      106:17 110:6
 boss 24:4             172:23                        C               63:23 65:4,14,19       111:23 112:8,9,14
 bother 39:8          bringing 110:5        C 2:1 3:1                65:22 85:13,15,24      112:24 113:7,12
 bothered 179:18       119:24               C.V.S 85:7,9             88:3,12,16,17,19       121:25 122:10
 bothering 48:6       brings 128:20         cable 45:16,17           88:19,20,21,25         123:4,22 124:4
 bottom 154:1         broad 169:1             107:20,23 108:15       90:20 91:3,23,25       125:6 128:9,9,11
 bought 23:6 67:2,7   Broadway 85:10          115:16 117:3,9,13      92:17 93:6,6,10        132:9 141:1,5
  67:21 69:5 171:10   broken 76:24            118:6,7,7,14,21        93:23 96:9,16          143:7 144:9,17
 bow 126:3,21 139:5    186:14                 119:24 120:13          97:8,8 98:5,8,16       145:16 149:5,6,6
  139:15 204:5,7,7    Brooks 62:19            129:16,24 130:1,7      98:17,19,25 99:4       156:17 157:6
  204:7               Brothers 63:9           130:24 132:20          99:8 100:25 101:3      160:13 161:18
 box 2:17 3:13        brought 95:10           133:6 134:8 136:2      101:7,7,25,25          166:6,12 193:18
  115:16,17,18        BROWN 2:10              136:15 141:21          102:21 103:5,7,17      193:18 194:23
  128:17,22,25        Bruce 88:10 90:8        142:1 151:7 163:6      104:4,6 108:11,19      195:1 196:12,19
  129:3 143:17,19      105:22,23,24,24        167:25 168:19          108:22 123:22          196:21 197:1,2,6
  143:23 154:6         106:22 108:10          169:22                 132:1,20 133:3,6       197:8 198:4 200:2
  156:20 157:23        143:11 144:10,23     cables 116:13 150:2      133:22 134:5           200:5,21
  167:11,22,23         145:4 147:17,21        170:8                  137:2 138:19         Caribbean 191:9
  168:1 169:3,6        147:22 148:2,2       CAL 63:10                142:8 145:7,24       Carl 43:4,12 46:12
  199:23 200:25        154:5,6 155:6,17     call 39:2 43:10,11       146:17 147:3         Carpentry 30:6
  201:2,4 208:16       155:23 156:1           50:21 51:5,6           148:6,25 150:8       carrier 6:6
 boxes 60:25 95:7,7    159:21 197:22          52:23 62:17 101:6      160:3 163:15         carry 16:3
  95:8 105:17,18      bruised 201:8           114:8 135:5 147:2      167:3 183:1,6,18     Cartagena 22:13
                                              158:19 161:4

                                  O'Neal Probst Wells - 713-521-1314
Houston/Galveston                        Bryan/College Station                               Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 57 of 81

                                             Flora, Mark 2/19/2020
                                                                                              [Page 212]

 case 16:11 74:21       chance 103:23         claims 83:18           come 40:8 42:10         52:16 69:15,22,23
   81:9 82:7 142:4      change 50:24 94:15    clarify 10:19            64:2 82:15 107:15     73:16 75:9 92:14
 cash 12:5                94:16 140:16          124:17                 114:11 119:8          92:21,22 102:10
 Cashman 42:24            165:25 166:3        class 23:19 30:22        142:24 143:14,15      102:12 156:22
   43:10,14,18,23         205:2                 30:23                  143:18 159:7          159:10 178:20
   44:15 49:2,2,4,7     changes 4:10 18:2     Classes 27:14            163:15 167:25         179:21
   49:11                  165:8 205:1         clean-up 23:13 54:1      168:4 171:11        comparison 170:14
 catamaran 22:22        character 92:25       cleaning 51:25           199:11              compartment
 catch 158:14           characterization      cleanup 54:1           comes 89:7 120:13       89:12,20,21
 catching 126:9           112:13              clear 39:4 102:8         154:24 158:6        compensation
   127:6                charge 33:4 50:6        106:14 122:7         comfortable 34:10       40:13 44:5 76:13
 caught 150:21,22         108:16 197:9          151:20 154:12        coming 29:5 85:19     competent 166:14
   151:3 154:9          chasing 142:8           189:9,11               107:25 108:1        complained 90:22
   191:20               CHATTER 147:13        cleared 20:24 36:20      114:7 117:6,13        94:2 202:12
 cause 1:15               158:15 173:9          180:11                 126:10 127:7        complaining 90:20
 caused 60:22           check 12:6 42:11      clearly 119:6            129:21 136:21         91:2 104:5,6
 CDL 9:18 23:19           108:19 137:25       client 159:11            141:4,12 150:2      complaint 140:6,9
   30:22,23 31:2          157:3               climb 106:17             151:7 161:2         complaints 144:22
 ceiling 168:3          checked 50:12 76:5    clinic 10:6,7 11:25      165:18 168:9          155:22 190:4
 cell 5:20,21,24 6:6    chest 173:1             57:3,6 66:5 80:18      170:8 177:11          197:25
   15:16                child 19:11,24          80:19 175:11         comment 132:8         complete 5:15
 center 60:14 136:25      20:15,21 21:2         184:16 188:6         commercial 9:15         27:11 38:10 66:8
 certain 6:19 8:19        78:1 190:5          close 39:8 105:19      commit 71:11            86:6 87:4 92:4
   48:11 139:17         child's 19:25           119:20 148:15,17     common 18:22            120:22 175:12,20
   157:7 163:1          children 19:22          172:13 185:6           19:11 166:2           179:22 192:9
   187:21 188:15          20:12                 195:13               commonly 118:23       completed 11:2,5
   194:7,14 195:2,3     chipping 51:24        closer 106:19          communicate 15:13       148:5
   204:6                choice 23:4 85:2        119:10,11 121:5,5      20:6 72:10 99:12    COMPLYING
 certainly 28:18        choosing 199:14         121:7,19 130:18        119:13 137:2          62:8 73:20 152:2
   32:8 152:15,21       chose 72:4              153:1 188:17           179:21                152:23
   154:21 157:3         Chouest 55:8,9,19     club 170:11            communicating         computer 16:23
   179:4                  56:11,15,17,23      Coast 9:14,15            102:9                 61:20
 certainty 204:2          57:6,11 58:15         10:13,16 11:6,15     communication         coms 108:7
 certificate 4:11         59:6 62:18 74:16      11:22 28:19 36:11      94:21,23 97:10      concerned 172:6
   26:19 207:9            156:23                36:14 37:6,12          117:20,23 119:12      174:15 177:19
 certificates 30:3      Christmas 40:17         38:6,10 176:7          137:5,7,15,18       concerning 6:12
 certification 30:19    circle 152:17         coincide 184:4         communications        concerns 92:15
 certifications 30:15   circled 152:9         cold 77:19 171:8         134:12 137:14         99:12 181:15,20
   30:16,17             circumstances         collection 22:25       comp 76:14            Concerta 10:7
 certified 30:13 86:3     116:23 124:2        college 26:3           companies 23:20       conclusion 47:11
   86:16 95:13          cities 28:23 29:13    collision 76:1 135:6     34:6 85:13 156:21     175:12
   207:11               City 46:24 83:12        139:23                 156:22              condition 36:18
 certify 207:13,23      Civil 1:5,20 207:5    colored 106:13         company 24:6,10         57:10 128:3,4
 chain 45:18            claim 48:12 76:13     Columbia 191:5           24:11 32:21 35:14   conditions 34:14
 chains 69:7              76:15 82:6          combination 124:6        37:3 42:25 44:10      124:20 140:15


                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                              Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 58 of 81

                                             Flora, Mark 2/19/2020
                                                                                              [Page 213]

   142:17 148:11,17      72:11 142:24           65:2,13 66:25          20:18,21 27:16      credentials 30:4
 conduct 51:11,12      container 198:2          70:14 71:1 78:21       28:8 32:22 34:1       34:22 35:18
   52:9                contest 7:21             84:5,20,24 85:21       45:13 49:22 50:7    credible 151:16
 conducted 124:4       continually 133:6        87:19 90:23 94:1       67:25 68:13 74:17   credit 12:6
   142:12              continue 164:3           95:10 100:25           75:11 81:24 91:1    crew 33:16,16,18
 Conex 95:7 105:17       173:21                 112:12 115:11          101:22 105:11         37:7 51:13 52:3
   107:1 114:4,8,21    continued 3:1 19:8       116:23 117:11          118:2 119:12          52:13 56:6,7
   115:17 116:14         23:1 38:22 95:18       118:1,24 119:9         120:10 122:8          57:14 93:10 94:14
   128:21 129:3          99:22,23 110:23        121:15 127:4           124:11 126:20         94:17,19 95:24,25
   139:9 142:25          111:12 120:12          132:4 134:25           128:10 132:17         96:18 101:18
   143:23 156:17,20      121:1,3 127:2          136:9 139:10           141:25 150:13         102:4 109:25
   157:23 167:11,22      136:1 150:14           143:4 144:12           156:16 161:12         110:15 124:21
 conexes 114:2           156:7 167:6            145:23 149:7           182:2 201:1           125:10 165:25
   115:5,13 138:21       182:19 183:10          156:14 166:13          203:22 207:1          166:2 174:19
   156:18                190:13 201:3           167:12 179:6         Cove 31:20 37:21      crew-change
 confident 172:12      contract 49:10,18        194:20,24 198:6,7      38:1                  110:13
   204:9               Contracted 3:12          199:12 200:13,18     coverage 178:20,24    criticism 166:16
 confidential 82:16    contractor 44:7,10       206:3 207:20         covered 179:3         criticizing 102:7
 confidentiality         49:15                correctly 49:16        crane 30:16,17        crunches 172:24
   82:12               contributed 158:25       66:5 100:23            107:25 108:7        Crush 15:13
 conflict 101:16         159:25                 105:17 108:21          116:21 117:13,20    crushed 107:16
 confrontation 98:5    controls 106:2           112:20 117:19          117:23 119:1,13       108:24 125:8
   99:4                  120:16                 121:24                 120:4,18,20         Crusher 202:8
 conjunction 10:11     convenience 169:20     cost 12:2                121:15 122:13,16    CSR 1:16 3:12
   127:22 185:19       convenient 188:18      counsel 2:2,9,15 3:3     122:21 123:4          208:15
 connect 45:24         conversation 120:5       178:12 179:8           129:21 130:8        Culinary 27:10
   107:3,11 116:11       120:20                 184:5,9 188:12         132:9 133:5 137:8   cumbersome 170:6
   143:15              cook 33:5 58:13          189:7 207:24           137:16,19 138:1     current 5:18 12:9
 connected 106:25      cookie 51:1              208:2                  141:3,4,12,21         13:7 31:9 40:18
   107:5 167:8         cooking 33:5           count 159:21             142:8 159:2,14        126:5
 connecter 68:16       copies 180:7           country 15:11            160:1 163:6         currently 6:6 16:22
 Connecticut 29:16     copy 4:15 11:6           22:10,12 23:22         169:18 198:5,9        21:4,21 22:19
   29:18                 12:22,23 53:2          190:20 191:4           199:6,13,15           31:17 33:17
 connecting 45:15        61:12 147:15         county 21:1 74:19        200:22 201:5,15     cursing 98:5
   45:17                 153:6                  82:2,25 206:7          202:6,10,12         custody 21:1
 connection 143:20     corner 115:16          couple 101:12            203:23,25           cut 108:24 162:13
 consider 57:25          143:19 170:9           110:4 119:21,22      crane's 115:22          170:23
   169:11 180:23       corners 115:15           174:23 180:3           116:4 151:6         cuts 135:13,16
 consideration           138:21 162:13        Courier 83:12          cranes 118:6 120:9    cutter 51:1
   124:1 125:7         correct 9:18 11:12     course 7:5 8:1,15        120:11 197:3        cylinder 107:21
   206:16                12:14 14:16 18:10      26:14 27:8 37:10       203:19                154:9
 considered 41:4         38:18 40:22 41:17      52:22 62:3 94:15     crazy 102:16
 consistently 202:16     41:20 42:18 44:3       169:5                create 149:22                  D
 console 127:19          48:5 53:25 54:10     court 1:1 5:3 6:18     create/cause 101:16   D 2:4 4:1,12 88:22
 contact 19:18 43:3      62:22 63:1,15          8:18 15:8 20:15      created 140:22         208:7
                                                                                           D-ring 106:23

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                              Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 59 of 81

                                           Flora, Mark 2/19/2020
                                                                                              [Page 214]

  107:4,7,10 115:16    172:16,16 173:19     deckhand's 90:11         60:23 68:13 90:12      114:11,14 124:21
  115:24 116:3,5,7     173:19 174:21,22     deckhands 41:5           90:13 95:2 116:2       138:17 155:2
  116:24,25 117:8      178:23 194:18         57:18,24 58:9           156:16 203:22          157:22 164:23
  119:7,10,11,18       195:15 196:17         91:11 102:16          described 34:23          165:4,5 168:18
  120:1 128:17,19      206:10,18 208:12     decks 157:6              37:4 62:21 78:23       170:8 188:8,16
  128:22 129:3        day-to-day 50:9       defect 8:20              81:11 83:3 84:19     differently 139:2
  138:16,23 139:4     daylight 111:21       Defendant 1:14 2:9       90:21 92:6 93:1        164:22
  145:17 154:8,14     days 12:3 22:7,11      3:3                     93:16 94:10 99:7     difficult 45:24 64:9
  155:11,25 166:20     22:13 43:5,23        defendants 1:7           101:12 114:1           89:15 95:23
  167:7,8 168:3,12     68:1 91:5,15,17       2:15 161:19 162:5       119:6 127:22           103:24 107:8
  168:13,14,16         91:18 109:20          201:25 207:7            129:4 136:10           177:8
  169:5,22,22 198:1    110:4 111:2 142:9    define 114:3             143:4 145:9 150:3    digital 102:9
  198:13,18 199:10     177:15 191:21        definitely 124:1       describes 73:16        dimensions 165:5
  201:14,17            192:14                157:11 182:20         describing 6:13        direct 38:25 56:14
 D-rings 155:13       dead 121:25           degree 140:16            92:14 94:4 114:16    direction 203:8
  165:1 199:19        deal 13:24 64:11      Delivery 69:17           128:10                 207:19
 daily 18:2 101:19     159:3 171:24         denied 178:4           description 32:23      directly 100:23
  109:25               190:10                189:18,18,18            79:10 93:11            120:14
 damn 177:25 182:9    debate 39:1           Dental 40:11             147:24 148:24        disagree 148:13
 Danbury 29:15,20     decided 67:18         department 58:1          206:12                 149:1
 danger 131:17        decimated 54:4        depending 33:23        designated 89:9        disc 45:7 47:12,21
 dangerous 34:12      decision 186:10        50:23,25 51:19        desktop 15:17,19         61:5
  37:3 132:12         deck 50:14 52:3        53:15 63:2 107:6      detail 28:7 77:13      discharge 179:12
  142:17 180:19        88:7 89:15 94:18      112:9,10 125:10         161:13               discharged 183:23
  190:7                105:16 106:3,10       182:6,7,9             details 74:6 111:2,3   discipline 104:3
 Daniel 2:3 13:4       106:14,15 108:3,6    depends 15:10            165:9                disconnect 168:7
  173:10 208:6         108:15,15 112:13      159:2 169:24          determine 127:17         168:20
 dark 90:16 113:22     112:18,19 113:6       182:20 197:10         determined 102:19      discotheque 163:4
  113:23,23            113:12,24 114:17      199:21,21               103:23 200:7         discuss 7:2 161:2
 data 126:17           114:24 121:5         DEPONENT 19:7          determines 201:17      discussed 47:7
 date 16:12 19:1       122:2,3,4,10,11       29:17 37:23,25        devastating 55:17      disregard 93:10
  32:7 103:15 116:3    122:21 123:4          47:16 55:22 59:1        55:18                distance 33:1,23
  148:8 188:15         128:9 136:1,11,22     62:11 75:12 87:12     diagnosed 187:22         105:14 122:21
  203:11 208:15        136:24 137:1,14       87:14 120:11          diagram 152:12           139:18 140:8
 dates 203:2           137:20 141:5,8,19     158:11 191:12         diameter 107:22        District 1:1,1 207:1
 day 5:25 19:5 33:2    144:1 152:3 154:6     193:1 201:2           dictating 166:6          207:1
  40:6,7,13,18 44:2    154:13 156:23        depos@opwrepo...       diems 40:12 44:4       Dive 63:10
  48:2 56:12 61:21     169:1 174:18          3:15 208:18           diesel 22:20 23:8,11   Division 1:2 207:2
  71:15 75:20,21       202:10,11,14         deposition 1:9,12        67:11                divorce 19:9
  80:4,6 88:2 90:8    deckhand 65:3,8        5:4 6:12,16 7:5       difference 93:14       divorced 18:17
  95:10,10 100:11      85:22 88:7,13         8:1,15,25 14:3          124:21                 19:14
  103:13 109:16        89:8 90:3,5,7,22      206:2 207:9,19,22     different 19:5 33:8    dock 45:20 76:3
  110:1,4,13 111:2     96:2 143:11 156:1     207:25 208:5            34:14,19 52:17         113:17,20,22
  124:7 127:18         163:16 174:3         derogatory 98:3          56:19 58:3 89:25       142:21 157:1
  142:12 157:15        192:7,7 197:24       describe 27:16           95:18 96:21            165:22 166:12


                                  O'Neal Probst Wells - 713-521-1314
Houston/Galveston                        Bryan/College Station                               Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 60 of 81

                                             Flora, Mark 2/19/2020
                                                                                           [Page 215]

  169:18 194:9         downhill 162:9,10      drug 58:18          early 109:22 174:12   employed 31:17
  195:4,6,19 197:12    downward 136:3         drunk 78:10,13        202:24                48:16 54:13 55:7
  198:10,21,22          149:20                dsheppard@mor...    earn 25:2,25 26:19      166:12 207:24
  199:18               dozen 83:7              2:7                easily 118:15           208:2
 docks 169:17          DP 27:20 55:20,21      dually 22:20 23:4,8 easy 36:9 47:23       employee 40:3 44:7
 doctor 10:6 35:23      86:17 102:19           23:11 67:11          170:10 172:20         49:15 73:16 208:1
  47:9,20 77:17,19      103:23 105:20,20      duck 101:17           174:18,19 175:1     employer 10:11
  77:24 85:1 135:13     127:19 139:21         duly 1:14 5:6         203:9                 12:9 38:5 43:15
  174:15 176:17         140:3,17 145:13        207:17             economy 64:24           58:19 59:21 60:5
  178:6 184:1,13,22     145:21 146:3          dump 79:12            85:16                 61:8,15 76:15
  185:1,15 186:1,5      151:15                duties 56:17,19     Ecuador 191:5           83:9,12
  186:13,18,21         DP2 86:3,16,23,25       89:8 180:12        Edison 55:8,9,19      employers 54:24
  188:3 189:15,16       87:5                  duty 36:2,3,6 38:17   56:11,14,17,23        62:18 63:5
  190:2 202:24         Dr 176:7,22 179:11      57:18 70:25 88:1     57:6,11 58:14       employment 10:12
 doctor's 10:10         179:23 180:3,11        89:1 108:22 109:7    59:6 62:18 74:15      28:7 31:14 42:21
  47:17 77:25           180:23 183:23          165:18 175:24      education 126:3         53:17 55:6 63:7
 doctors 184:7,8       draft 140:14            183:24 195:20      effect 117:24           64:4,12 65:12
  190:17               drank 75:20             196:8,11,17        effort 124:22           66:13,14,19 70:6
 document 4:15,16      draw 152:17             197:17               132:11,14             70:12,16,16 71:3
  4:18 9:6,25 61:19    drifting 141:25        dynamic 55:22       Egypt 63:9              72:18,19 73:13,17
  74:5 147:1 206:13    drilling 1:6 95:5       125:23             eight 33:2 53:13,14     73:21,24 74:24
 documented 97:20       194:19 207:6          dynamics 165:8        57:16,16 68:15        75:16 104:1
  111:8                Drills 50:16                                 106:25 115:3,4,7    endangering 93:17
 documents 8:25 9:2    drillship 105:14,19              E           148:21 154:16,17    endorsement 27:19
  16:12 111:16          106:5 109:12,14       E 2:1,1,3 3:1,1 4:1   154:24 165:6          27:21 35:5 86:5,8
  126:15 203:1          109:25 111:24           4:1,12,12 5:7     eight-to-ten 105:18     86:10,11 100:13
 Dodge 22:20 23:4       115:10 139:18           158:16 173:12     either 16:23 58:16      177:25
 doing 5:10,12 23:13    140:9,12,15,21          193:7 203:17        63:22 68:1 88:12    endorsements 28:1
  24:18 36:3 50:14      144:7 159:8 162:3       208:6               109:19,19 110:19      28:16
  50:15 51:1 53:15      162:7,18,21 163:2     E-mail 3:15 208:18    165:10 179:22       endurance 7:21
  66:24 72:2,4 73:4     164:7,8,15 203:20     e-mailed 97:19        181:24 186:14       endure 183:11
  75:19 96:4 106:3     drillships 120:12      earlier 15:23 37:13   199:3               engine 89:9 121:8
  107:14 110:12        drive 1:18 2:5           46:15 63:21 69:12 elapsed 125:20        engineer 33:24 89:9
  121:25 122:9          14:22 23:21 80:1        83:3 85:14 91:16 Electrical 30:8        engineering 58:1
  123:3,22 144:11       185:12                  98:18 136:5       elements 126:4        engines 89:11,14
  165:25 172:19        driver 48:24 62:4        137:13 138:5,21     132:11              enjoyed 145:3
  183:10,14,18          78:11,13                142:18,22 145:10 elevation 152:13       entire 101:23
  190:7,7 192:2,4      driver's 4:15 9:15       150:3 155:7       email 2:7,13,19 3:8   entirely 141:7
  197:2 202:22          12:20 13:8,10,13        159:20 165:24       17:21 92:13 147:2   entitled 76:16
 Dolphin 62:25          16:1                    171:10 173:24       180:2               environment
 door 171:13,14,15     driving 32:25 64:5       175:11 178:23     emailing 17:19          180:19
 DOT 9:3,11,12,17       117:7 132:16            193:12 195:5      emails 18:6           EPIRB 50:13
  9:24 10:12 11:4       134:24                  196:17 197:25     emergency 78:5        equipment 33:4
  68:15                drop 168:6,8             201:23 202:7,20     85:1 168:23 179:7     50:11 54:1,4 67:2
 doubt 82:14           drove 80:2               202:23              179:8                 67:7,8,21 68:3,3
                                              earliest 28:2

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                           Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 61 of 81

                                             Flora, Mark 2/19/2020
                                                                                                [Page 216]

   69:4,10 92:25       excuse 87:24 185:7     facing 138:17 139:7    father 26:22              103:12 104:12
   93:16 95:15 124:7   executed 206:15          139:13,14,14         fault 160:8               150:10 151:13,16
   124:21 125:10       exercise 170:19          143:24 144:4         Fax 2:7,13,19 3:7         179:4 182:14
   127:15,16 133:13      173:1                  165:3                February 1:10,15          186:8 201:22
   135:3 138:7,9,12    exhaust 89:13,14       fact 63:6 65:12 67:1      5:2 171:19 207:10   fine 5:12 104:24
 Erie 21:5,12 27:5       89:23 93:1             91:23 92:17 95:24    Federal 1:20              161:1,1
   80:7                exhibit 4:14,16,18       96:6 102:21          feeder 79:15           finer 140:23
 escape 106:16           13:3 61:10 63:4      factor 95:21,22        feel 100:16 128:5      FINGERS 130:25
   131:3,4,9 168:24      147:15,18 148:5        127:24,25 140:19        130:15 172:21          149:18
   168:25                153:6,22               160:17                  180:15 182:14       finish 67:3 173:18
 especially 37:3       existed 57:10 61:18    factors 127:22            183:18                 174:9
 estimate 28:8 33:11     91:23 123:23           165:4                feeling 130:17         finished 174:2
   67:25 115:5           124:5 128:3,4,13     facts 207:13           feet 106:18 115:7         191:16,17
   154:21,23           expelled 89:14         failed 58:18              121:9,10,10,11      Fire 33:4
 estimation 15:9       experience 4:17        fair 26:21 43:13          122:2,18 128:12     fired 75:1,2 99:3,6
   91:2                  34:15,24 35:2          45:5 57:7 71:8          132:18 136:19          99:9
 et 1:6 207:6            96:15 97:2 100:16      83:20 87:21 95:12       140:12,12,13,14     fires 89:11
 evaluated 136:7         124:12 126:3           97:23 106:1 111:5       154:12,18           first 5:6 13:2 32:16
 evaluating 125:13       142:10,11 163:16       114:1 123:19         fell 107:17 154:10        32:20 39:21 62:25
 everybody 33:7          166:11                 125:12 126:19           154:11 198:1           72:19,20,25 94:13
   53:5 91:8 183:11    experiencing 181:2       145:2 204:10         fellow 88:10 175:6        107:24 109:23
 evidence 102:9        Expiration 208:15      fall 135:24 136:11     felt 36:19 107:14,16      112:8 125:19,20
   161:24 162:17       explain 118:2            151:4                   120:20 127:22          135:12 137:22,25
   166:5 202:2           130:11 135:24        fallen 167:22             129:6 177:23           145:6 148:4 162:1
 exact 32:7 195:13       187:11                 201:15                  180:24                 171:9,11 175:19
   200:4               explained 129:25       falling 134:21,22      fiancee 21:17             185:6 187:12
 exactly 52:11 58:7    explanation 50:8         136:2                fifth 64:7                190:19 207:17
   111:5 114:8         EXPLORATION            false 151:21           figure 77:14 133:10    fishing 16:3 118:17
   127:17 140:7          3:3                  familiar 43:1 50:17       196:1               fit 38:16
   155:15 157:2        explosive 99:22          64:15 95:21          file 17:11 25:11,12    five 26:13 32:2
   171:23 176:15       expressed 206:16       family 77:16,19,24        25:13 28:19 48:12      33:18 74:16 85:7
   181:3               extent 181:1             85:1                 filed 74:9 76:12          121:9 154:16,17
 examination 4:5,8     extra 25:2 116:21      fans 89:13,24             81:24                  154:23 171:13
   84:17,18              130:24               far 23:2 26:10 81:8    fill 11:11 51:9 85:2      193:2
 examined 66:6         eye 122:2                84:16 95:22             91:22 92:10,24      five-foot 125:2
   84:11 177:2         eyes 89:20 90:4          104:14 107:9         fill-in 43:5           fix 90:22 91:23
 example 49:4 93:3       132:9 145:20           111:1,2 149:11       filled 97:19 104:4        93:24
   93:4,16 94:8 95:2                            186:21 195:8            109:6 134:10        flat 125:8
   138:16                         F             203:9                   146:6 153:23        Fletcher 26:12
 examples 94:9         f-a-i-t 43:7           farther 89:21          filling 145:10            28:12
 excellent 156:1       F-u-g-r-o 75:12        fast 131:21 132:1      financially 208:3      flew 35:22 107:18
   170:2,3 190:3       face 105:21              145:4 150:4 151:7    financing 68:7         flight 158:14
 excess 117:3          Facebook 14:24           160:25               find 23:21 64:9        flip 199:23
 exchange 17:3           15:1,9               faster 151:7 156:3        73:21 84:4 85:22    flooding 191:18
 exchanged 16:11       facilities 193:20      fat 170:17                98:18 101:13        Floor 2:11
                       facility 194:2,9,15

                                     O'Neal Probst Wells - 713-521-1314
Houston/Galveston                           Bryan/College Station                              Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 62 of 81

                                             Flora, Mark 2/19/2020
                                                                                           [Page 217]

 Flora 1:3,9,13 4:2      201:4 203:14           50:24             get-go 128:6           102:15,17,20
   5:5,9,17 6:11,25      208:8                fresh 110:14,15     getting 8:24 23:8      103:11 109:11
   8:24 14:1 15:2,15   FordyceTIME 2:10       friend 35:15          28:16 35:1 45:22     111:24 113:18
   20:1 24:7 31:13     foregoing 206:1,14     friends 15:14         65:24 67:3,3 68:4    118:19 121:9
   39:20 42:4 44:10      207:14,19            front 79:15           68:5 69:11 70:19     127:15 131:5
   58:18 61:11 62:17   forgive 100:15         fuel 69:5             90:3 100:13          137:24 147:12
   69:10 73:13 75:5    forgot 88:23           Fugro 63:9 75:10      102:16 128:2         158:2 160:25
   77:16 91:21 95:12   form 10:20,23            75:12               133:5 185:20         161:16 168:6
   96:14 104:5 105:5     14:17 36:23 51:1     full 5:15 36:3,6      198:6 203:10         170:9 174:10
   105:11 109:16         51:9 72:8 92:4,11      38:10,17 61:2     Gilbreath 24:12,13     177:16 178:9
   116:12 123:22         97:19 104:4            105:16 111:21       24:14,16 70:3,7      179:7 184:15
   129:8 152:22          113:13 138:21          112:14 113:19       70:12,20,25 71:2     188:16,18 189:16
   155:1 161:12        formally 53:21           175:24 183:24       71:7,14,21 72:2      192:18,18 193:19
   173:14 181:24       former 18:18             207:20              73:9                 197:8 200:7,10
   185:15,15 186:1     forth 1:21 194:18      full-time 26:22     GIS 193:19 194:1       203:14
   187:12 191:4          207:20               fully 112:16        gist 109:9            goal 100:13
   192:22 193:9        fortunate 77:21        funds 67:2,4        give 5:15 15:8        God 103:2
   203:19 206:1,5,10   forward 74:2 108:3     funny 145:4           18:20 28:7 31:2     goes 168:16
   207:3,9,15            139:13,14 143:16     further 4:8 67:9      32:22 33:11 50:7    going 7:8,9 8:2,2
 Florida 31:20           152:11,24 154:12       119:8 207:23        67:25 79:10 91:1     28:6 29:5 31:14
 flu 77:18               203:25                 208:1               93:11 94:8 112:23    36:15 45:21 49:19
 focused 84:18         found 64:3 70:1        fuzzy 187:13          113:2 119:14         49:20 51:20 55:5
   145:21                73:17                                      140:17,17 141:3      56:11 59:25 61:11
 folks 69:25           four 12:17 26:13                G            158:3 161:3          61:14 62:17 67:24
 follow 6:19,19          33:10 58:10 107:2    G 2:10 3:4 208:8,10   172:15 182:8         71:3 75:19 77:12
   97:11 125:24          107:2 115:15         G.E.D 25:25         given 6:16 39:24       77:12 79:14 82:15
 follow-through          156:12 163:5         galley 33:7           40:25 111:1          82:15 85:23 89:13
   190:3                 167:23 168:14,15     Galveston 26:11       127:18 190:7         91:11 98:4 100:12
 followed 129:16         168:20 170:8,8         27:13               206:17 208:11        104:22 108:3,9
 following 75:21         188:8,10,10          game 51:2           glad 88:23             110:1 112:7
 follows 5:6 208:5       203:21               gas 64:24           GLORIA 160:22          115:16 118:10,11
 foot 22:22 33:13      four-foot 61:1         gather 67:8         gnawing 172:15,15      120:18 124:10,13
   84:11 105:18,18     four-point 107:1,2     gathering 68:3      go 6:20 16:13 25:17    126:12,12,15,17
   107:17,22 114:12      168:9                gear 50:15 79:12      26:17 28:6 32:21     134:12 135:10
   114:12,12,18        Fourchon 160:23        general 74:7 114:19   34:16 35:23 36:25    136:1 137:3,22
   122:20 125:9          194:4,5,19 195:4       152:13              37:2 39:3 42:5       141:1 144:13,14
   136:4,8 148:21,21     195:9,19             generally 50:6        45:3 49:6,8 61:14    146:24 147:14
   149:9 150:17,18     fourth 64:7              56:20 65:6 87:9     66:11,21,24 67:18    149:2,21 150:24
   150:19 154:11,16    fracture 187:17,23       114:20 128:13       68:9 69:11 70:22     151:22 153:22
   154:24 165:6,7        188:1,2                168:8               71:18 72:4 73:3      155:20 158:2,13
 force 61:2 149:22     frankly 131:8          generated 189:1       75:17 77:18 78:5     159:4 162:13
 forced 136:3            172:4                generator 89:12,13    78:6,10 79:23        163:23 168:15
 forcing 116:8,10      free 154:10            Generators 54:5       80:18 85:4 89:10     169:17 170:22
 Fordyce 4:7 104:20    Freeway 10:9           generic 175:15        89:21 94:12,18       173:4 174:18
   192:23 193:8,13     frequently 22:12       gentle 149:17,17      96:11 100:21         177:12,23 179:12
                                              Geo 62:19

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                           Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 63 of 81

                                             Flora, Mark 2/19/2020
                                                                                           [Page 218]

   182:3 183:6,7       Green 17:11,14          192:1              happened 6:13          129:25 130:11,16
   186:7 190:23          31:20 37:21 38:1     Gulf-wide 162:9      32:3 45:6,13          130:18,23 132:19
   192:23 193:24         111:13               guy 76:4 125:3       51:19 60:9 65:12      133:4,13,15,15
   194:8,18 195:6      groceries 23:8          134:8 166:25        71:23 79:11 97:18     135:1,23,25
   196:23 198:10         110:12,14 166:2       183:3               97:25 98:2 105:12     136:15 137:23
   199:24,25 200:1     grocery 95:7           guys 50:14,21        109:2,17,21           141:20 142:24
   201:18                105:18 110:13         52:10,15 81:15,17   111:17 112:4,15       149:8,16,24 150:2
 GOL 175:6 177:19        114:2 154:5           81:21 87:8 91:7     119:22 124:7          150:16,18,21,21
   193:21                200:10                104:23 111:12,23    126:5 129:9           151:6 154:9,15
 GOOCH 2:17            group 178:19,24         115:9 125:19        130:12 131:21         156:8 198:15
 good 5:9,10 13:24     Guard 9:14,15           146:2               132:1 133:14          199:7
   34:9 70:2 77:22       10:13,16 11:6,16                          135:23 136:14        headaches 90:4
   105:14 106:1          11:22 28:19 36:11             H           137:3 141:3 142:6    heal 47:25
   111:22 123:16         36:14 37:6,12        H 4:12               145:12 146:15,16     healing 187:20
   156:1 158:1 159:3     38:6,10              H.C.C 26:8,14        155:14 156:4         health 38:11 92:14
   163:9 167:14,17     guess 29:6 39:5        Hairline 188:1,2     161:14 165:16         93:18 163:20
   170:13,17,25          58:13 101:21         half 10:3 11:5       171:9 173:15          170:11 175:5,12
   171:11 172:25         106:8 109:9           31:23 37:14,23     happening 120:6        178:20,24
   173:1 191:9,11        112:24 113:22,25      45:12 60:8 112:18   132:6 136:3          healthcare 187:22
 goodness 18:22          117:7 126:8           112:19 113:12,19    157:19 162:13        hear 130:14
   26:12 52:24 75:14     143:16 154:23         121:10,11 125:25 happens 132:20          heard 142:23 172:7
   88:22 122:17          158:22 170:16         128:9               140:5 196:23         heart 108:18
   166:3 171:9 194:6     175:5 181:23         halfway 106:8       hard 107:15,18        heavy 45:18 60:22
 gooseneck 23:20         188:21 193:20        Hammer 81:14,20      108:2 135:2,8,25      67:14 170:5
   67:13 68:16           194:13 198:5         Hamza 63:9           136:18 154:10        Heights 21:14,19
 Gotcha 73:11          guest 21:25            hand 61:11,14        175:2                 80:11
 gotten 133:2 134:1    guidelines 97:11        116:5 119:17       harness 107:2,3       held 185:1
   134:4 196:8           125:22                136:3 144:15       Harris 21:3 74:19     hell 107:18 177:22
 govern 172:13,14      Gulf 2:15,15 4:18       147:19,22 149:6     82:2,25              help 35:17 86:19
 grab 144:14             10:9 16:19,24         149:14 153:24      Harvey 23:14 54:1      96:10 109:4
 grabbed 143:15          17:14 27:22 54:18     182:7 206:17       hat 107:15,18 108:2    144:16 182:11,11
 grade 25:21,22,23       54:25 55:6,7 56:2     208:11              135:2,4,8,25          197:12 203:10
 gradual 129:23          61:18,24 62:2,3      hand-carriable       136:18 154:10        helped 86:14
   149:18                63:25 64:3,9,11       200:25 201:2       hatch 89:19            108:22
 graduate 25:20          64:19 65:19,22,25    handle 52:1,2 169:8 haul 67:14 69:8       helpful 115:2
 Grand 2:9 193:13        66:13,16,22 67:9     handwriting 152:6    95:20                helping 155:24
   193:15 194:1,9,9      70:6 72:18,20        handwritten 16:11 haywire 120:2            161:9
   194:11,14 195:1       73:14,23 85:11        147:16 153:7       head 84:13 88:19      hereinafter 1:21
   202:2                 86:13,25 87:3        hang 133:13 172:23   121:6 135:3,14       hereto 207:14
 gravity 149:18,19       88:13 92:2,4,11      hanging 129:1        149:8 150:16          208:3
   150:4                 95:14 99:3 101:23     138:23 139:8       headache 107:20       hernia 60:3,3,22
 great 105:25            102:23 104:1          172:24              118:5,7,9,13,13       76:18,21 190:1
   123:16 172:24         161:6 176:7 178:4    happen 8:9 44:24     118:16,20 119:2      herniated 45:7
 greater 28:7            178:24 179:22         65:7 78:14 119:21   120:21 121:4,11       47:12,21 61:5
 greatly 41:24           188:20 189:4,22       130:20 133:4,7      121:19 129:15,15     hesitation 170:3
                                               142:19 146:13

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                           Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 64 of 81

                                         Flora, Mark 2/19/2020
                                                                                         [Page 219]

 hey 39:3 119:13       honest 166:3           72:18                171:3               107:21
   134:8 137:3 180:2   honestly 96:10        Houma 26:13          hurts 171:5        incident 4:19 5:25
 high 25:17,19 116:6   hook 97:2,5 107:3,8    175:10,10 176:5     HVAC 30:10           6:9,13 16:6,7,10
   122:16,17            107:9,9,17 115:22    hour 104:17 125:25                        16:15,18 17:1,8
 highest 25:21 98:6     115:24 116:3,4,6     hour-by-hour                   I          18:7 22:4 23:13
 highway 79:13          116:6,9,24 117:4      101:19              I-10 79:12           27:23 31:24 32:3
 hinder 182:10          117:6,14 118:12      hours 7:23 33:2      ibuprofen 48:10,11   44:20 48:18,22,23
 hindsight 125:14       118:14,23 119:8       75:19 172:16          174:8              53:19 54:15 56:2
   125:15 138:6         119:17,23,23         house 21:15,25       ice 79:14            58:15 60:2 61:4,5
 hire 31:25 70:20       120:1 129:3,3,7       24:7,8 29:6 42:11   idea 49:14 141:3     72:1 78:23 83:21
 hired 32:9 37:11       136:2,3,15 151:6      85:8 172:19           187:8 200:6        84:5,10 87:17,22
   61:18,24 65:3        154:6,11 155:24       188:17 189:17       identified 47:21     88:3 89:1 92:11
   85:11 159:7,10       199:2                Houston 1:2,19 2:6     152:3              93:15 100:3,6
   178:12 179:8        hooked 143:13          2:12 3:14 10:5      identify 11:25       103:8,13,15 104:2
 historically 77:16     156:3,18 198:15       14:19 21:5 26:11      61:13              105:10 106:7,10
 history 31:14 35:18   hooking 106:22         26:11,11 28:22      identity 206:12      109:4,17,21
   164:10,14            107:7 129:11          60:14 71:23,24      Ike 23:22            110:20 112:4,15
 hit 76:1 78:10         138:19 139:2          72:14 74:18,19      imagine 169:22       113:4,12 115:3,10
   79:15 116:10         149:3 155:8           77:17 78:4 79:9     impact 130:15,23     116:3 119:5
   121:6 129:15        hooks 118:12           171:12 177:9,21       135:3              123:23 125:21
   135:1,2 145:22      hope 137:9 203:8       178:5,13 179:8      impacted 135:22      136:16 137:16,21
   149:8,16,17,23,25    203:11                184:14 185:4        impeded 93:20        141:2,2 142:13
   150:16,18,19        Hopefully 203:7        188:12 189:2        impediment 37:4      143:8,12,24 145:6
   154:10 191:18       horrible 100:17        190:2,3,16 191:18   important 86:9       146:7,21,22 147:4
 hitch 17:2 41:22       101:20 106:1          207:2 208:17          95:25 166:24       147:6,15 148:8,12
   42:15 87:24 103:8    123:17               HSC 177:19 178:2     importantly 166:25   152:16 157:15,18
   109:21,22,23        Horribly 174:5         189:12              impossible 89:16     157:20 159:25
   110:8 164:21        horror 172:7          hull 56:8 59:11        95:24 134:21,22    161:14 162:1,20
   171:12 173:17,18    hospital 46:24,25      95:19 96:19           145:18 146:13      162:25 163:9
   191:13,15,18,25      60:15 77:8 78:6      hundred 107:22       impressive 85:12     171:13 173:15
   191:25 192:9         78:10 79:25 80:3      118:10 122:18,20    improperly 161:17    178:12 183:17
 hitches 87:8 181:25    80:17                 140:12 162:21         161:17,18          187:4 192:8
   183:17 191:16,17    hospitalizations       170:3 204:4         improve 172:11       194:14
   192:6,12             77:4                 hundreds 142:15      improving 171:21   incidents 59:16,24
 hits 132:19           hostile 180:19        hung 128:23 133:5      171:22,22          61:7 101:6,13
 hitting 129:7         hostility 99:22        139:12 156:9        in-between 106:10    143:9
   144:17              hotel 75:20           hunting 16:3           113:19 127:5     include 161:20
 hold 89:18            hotshot 23:19,20,24   hurricane 23:13        128:18           included 76:17
 holding 144:11         24:3,18 25:4,9,13     53:25 54:5          inaccurate 146:21  including 56:21
 home 5:20,22 11:6      31:3 42:22 43:15     hurt 51:19 75:17       146:25 147:4       141:2 162:10
   11:24 15:13,19,21    48:21,23 62:4         76:16 84:14           148:9 149:13     income 25:11,12
   21:6,8,21 22:21      66:21,24 67:9         107:18 108:18         150:11 151:13    incorrectly 94:25
   29:6 42:10,22        68:5 69:23 72:2       109:5 118:11          152:10             97:15
   53:2 171:11          73:4 74:3             119:1               inadequately       independent 44:7,8
   174:10 191:20       hotshotting 31:6      hurting 108:6          161:17             44:9 49:15 57:6
                                                                  inches 106:25

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                         Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 65 of 81

                                             Flora, Mark 2/19/2020
                                                                                             [Page 220]

 indicate 158:25         27:8 94:21          148:25 150:8             97:1 101:22          80:18 81:19 82:11
 indicated 207:16      instructs 8:22        160:3 192:11             105:12 114:3         82:13,16,17 83:11
 indulged 101:17       instrument 206:14   January 171:19             118:2 119:13         88:22 89:25 94:20
 industry 42:1 96:15   intended 70:15      Jason 72:12                122:8 124:11         95:24 96:2,2
   162:14              intention 66:23     Jayway 69:15,15            126:20 128:10        103:22 104:14
 informally 53:21        74:2                69:16,17,17 72:10        132:17 133:18,21     107:4 108:19
 information 11:8      intentionally         72:19                    134:4,17 135:24      109:3 110:11
   24:16 28:18 32:7      202:11            Jefferson 3:5              141:25 152:22        120:6 121:6 125:1
   38:5 53:24 82:23    interchangeably     Jensen 185:12              155:23 156:16        125:2,3,5,6
   147:3 158:24          34:5              Jim 81:19                  161:12 182:2         126:20,24 127:3
   164:4 185:18        interest 30:20      job 35:10 36:3 39:3        203:22               129:9 131:4
 initial 84:18,22        108:18              39:3 43:5,10                                  133:18 137:10,11
   136:6 181:22        interested 208:3      46:13 50:2,14,15                 K            139:5 141:11
 initially 36:1        International 63:10   50:18,23 51:2,18        K&K 62:20             143:12,25 149:3
   143:13 181:7          63:14               54:16 59:21 61:7        keep 17:5 19:18       152:5,7 155:1
 injure 79:5           internet 15:21 70:1   65:25 75:6 85:15          42:7 52:11 53:4     157:5,5,9 158:21
 injured 45:4,7 46:1   interpreted 184:22    85:22,24 86:1             100:12 141:21       159:13 160:21
   59:21 75:18,23      interrogatories       91:8,24 97:25             144:17 170:16       164:14 167:18,19
   78:16,24 79:18        161:4,6 207:15      98:7 99:6 106:16        kept 106:14 156:8     167:19 169:21
   81:3 84:11 110:9    interrupt 77:2        112:11 120:22           kid 29:23 76:23       170:9 172:23
   194:22 195:21       invalidate 36:19      124:23,23 127:21          77:6                177:15 178:2,25
   203:24              involved 19:12        128:3,5 134:13          kind 16:2 26:19       179:2 181:1,3,8
 injuries 14:7,14        44:20 79:7 147:7    144:23 146:2              43:18 44:21 48:18   182:9,19 183:3,3
   49:2 143:9 190:25     156:13 159:24       154:17 155:14             49:18 50:8 51:25    184:22 185:12,22
   192:20 201:7          160:12 203:23       162:12 165:9,10           54:1 63:21 68:11    185:25 186:19
 injuring 45:14        island 191:22         165:10 169:25             72:4 82:11 92:24    187:12,18 189:22
 injury 14:8 46:11     Islands 191:9         174:3 177:24,24           95:3,13,15 109:10   189:24 190:19
   46:20 48:13 59:19   Isle 2:9 193:13,15    183:14,19 190:3           111:7 114:3         192:17 194:1,25
   59:20 75:24 77:8      194:1,9,9,11,14     191:14 192:2,4            183:13              195:11 197:3
   77:13 79:2,17         195:1 202:2       Jody 108:11,11,12         kinds 96:10 172:7     199:21,22 200:5,9
   81:5 83:2,24        isolate 187:19        108:21 137:25           Kingwood 19:21,21     201:16 202:17
   170:1 189:25        issue 92:2 93:14    jogged 78:9 81:7          Kirby 1:18 2:5        203:8 204:6
 ink 152:16            issues 100:8 161:23 jogs 82:22                  186:21            knowing 171:23
 inside 137:24           161:25 162:19     John 2:4 173:10           knife 172:4,8         182:3
 inspect 89:16           201:24              208:7                   knock 107:15        knowledge 14:12
 inspected 68:16                           JONES 3:5                 knocked 135:10,25     166:6
 inspection 89:19               J          joy 145:5                   154:10            known 206:10
 Instagram 15:6        J 2:16 208:9        JSA 50:17,22 96:6         knot 45:22          knows 8:3,4 158:22
 installed 68:16       J-a-y-w-a-y 69:19     97:11 134:10            know 6:8 7:13,24    knuckleboom
 instance 1:13 98:4    Jamaica 45:11         147:16                    8:3 13:19 16:7      120:9,11
   124:8               James 88:5,18       JSAs 164:4,7                19:14,20 27:2
 instant 129:23          90:20 93:6,12     judging 129:10              32:7 33:5 34:13            L
   136:2                 94:21 101:7,25    jury 15:8 27:16             38:3 39:3 42:11   L-L-O-G 165:20
 instantly 149:20        102:5 104:6 137:2   28:8 32:22 45:13          43:5 51:20 57:3   lack 124:8
 instruction 26:15       137:6 145:24        50:8 67:25 91:1           59:4 71:11,22     Lafayette 2:18 3:6
                         146:17 147:3                                  72:15 76:8 78:7     75:18,24 174:14

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                            Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 66 of 81

                                             Flora, Mark 2/19/2020
                                                                                               [Page 221]

   175:3,6,8 190:2     leaks 89:11            let's 25:18 26:10,14   lightning 163:7        LLC 2:9,15,15 3:3
 Lagarde 64:14         leap 140:17               28:4 42:9 63:25     lights 202:10          LLOG 3:3 158:18
 laid 55:12 66:14      leave 32:20 55:11         148:4 151:11        likes 39:9,9             158:25 159:4,15
   108:6,10 136:11       55:12 89:20             159:21 162:15       limitation 84:20         161:20,24 162:5
   137:1                 173:19 183:7         letting 89:25          limitations 181:9        165:19,22 166:4
 laptop 15:17,20         199:17               level 45:8 122:2          181:15 182:4        LLP 1:18 3:5
 large 95:7            leaves 73:16              182:6 204:1         limited 113:3          load 69:8 71:16
 Larose 175:7,21       led 93:1 142:23        license 4:15 9:16,18   line 116:20 118:17       105:16 112:14
   177:14              left 59:15 65:12,22       10:13,14,16 11:6       141:3,12 142:2,8      113:19,19 166:12
 LaSalle 176:7,22        66:22 67:9 70:5         11:17,17 12:20,24      143:16,17 144:11      167:24 193:18
   179:11,23 180:3       72:17 78:20,24          12:25 13:8,10,13       144:14,20 155:16      195:6 200:14
   180:11,23 181:4       79:3 80:21,24           16:1,3,3 27:14,17      205:2               load-out 202:22
   181:21 183:23         81:3,5 83:23 84:6       28:3,12,16 30:19    lined 66:19 192:17     loaded 95:22 97:7
   184:7                 84:23 87:3 91:12        31:8,9 36:11,20        204:6                 112:16 125:6
 late 90:15              100:21 107:16           37:1,2 38:14 59:1   lines 99:7 106:22        156:24 161:18
 Latham 39:6             113:17,17,20,22         70:4 86:9              107:5,6 143:13        165:12,13,17
   182:25                113:23 116:5,8       licensed 163:15           154:7,8 155:8,12      195:1,15 196:12
 LAUGHING 39:1           143:14 154:11,14     licenses 16:2 27:17    link 45:18               196:16 200:5
   103:25 111:4          165:23 173:15           30:1,3              list 63:5 192:18         202:8
   146:10 147:7          174:12 179:11        licensure 27:24        listed 62:20 63:10     loading 94:22,25
   173:3 174:5           187:9                   34:24                  148:13,16             160:13 169:18
   176:12              leg 180:18             life 50:13 74:9        listen 188:5             194:13 196:18,21
 law 18:23 19:11       legal 8:20 19:10          76:13,22 77:5       listening 172:10         197:10 198:9
 lawsuit 6:12 14:7,8     161:4,13 184:5          78:25 81:2,5        litmus 183:13            200:15,18,19
   14:15 48:12 74:9    legs 172:23 180:18     lifeboats 50:13        little 24:23 44:10     loads 54:3 112:23
   74:11,20,20 77:13   Lemoine 4:6 22:25      lift 107:4,11 116:24      50:8 63:25 107:17   LoCascio 1:16 3:12
   78:24 81:8,9,24       29:16 37:22,24          117:8 131:16           116:6,7 119:7         207:11 208:14
   82:6,24 83:19         47:15 54:19 55:3        134:8 164:19,23        121:19 127:3        located 27:1 72:13
   100:7 123:21          55:21 87:11,13          182:8,12 201:18        144:15 148:14       location 17:7 76:9
   192:20                158:13,17,18            201:19 203:23          152:11,23,24          152:9,15
 lawyer 6:22 7:3,6       159:18 167:7         lifted 131:16             155:2 165:9         locations 46:23
   8:3,22 81:8,13        191:10 201:23           144:10,14              170:23 175:17         188:8,10
   147:22 158:22         208:10               lifting 60:22 116:9    live 14:19 20:2        lock 73:25
 lawyers 6:19 8:16     LemoineTIME 3:4           117:3                  21:12 29:19 78:4    Lockport 57:2
   8:19 104:10 158:3   length 118:21          lifts 106:6,7 143:7       85:3 177:9 190:2    lodge 48:12
 lay 137:24              129:25                  156:13,14 157:12    lived 18:23 21:10      log 157:11 158:19
 laying 108:15         Lester 88:5,5,18          157:17,19,24           22:10,15 27:5       logged 157:13
   137:20                89:25 90:20 93:6        163:5 164:20,21        28:23 29:7,14       Logistics 2:15,15
 layoff 74:15            93:12 94:21 102:5    ligament 187:18           77:17                 4:18 16:19,24
 layoffs 64:8            106:2 108:14,16      ligaments 176:20       Liverpool 29:17          17:15 27:22 54:18
 lazerette 60:25         108:17 109:3         light 152:5            lives 19:20 21:24        54:25 55:6,7 56:2
 lead 43:4 68:19         134:5 145:7,24       lightening 98:7        living 22:14 27:3        61:18,25 62:2,3
   88:16 98:15,17        147:3,5,21 148:1        162:24 163:2           28:21,22 29:1         64:1,3,11,19
   99:8 118:18           148:6,25 150:8       lighter 95:19             80:7,10 82:4          65:19,22,25 66:13
 leaked 79:13            160:3 192:11,14      lighting 202:9            161:3                 66:16,23 67:9


                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                               Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 67 of 81

                                              Flora, Mark 2/19/2020
                                                                                              [Page 222]

   70:6 72:18,21       Loose 201:3              122:16,22 125:19       33:9 35:10 36:2     matter 96:6 102:21
   73:14,23 85:11      lose 45:4 59:1 63:17     127:9,15,17            36:16,21 37:11       180:18
   86:25 87:3 88:13      177:24,24              139:18 140:9,13        38:23,25 40:1,19    mean 16:8 17:19
   92:2,5,11 99:3      lost 44:21 48:19         140:22 141:4,25        40:25 41:23 42:6     36:25 55:21 69:18
   101:23 102:23         58:16 59:22 83:11      152:12 157:6,14        42:16,20 43:20       77:2 81:10 114:20
   104:1 161:6 178:4     195:25                 160:22 173:16          44:19 46:5 48:17     130:6,14 136:16
   178:24 179:22       lot 15:11 32:25 33:4     174:10 177:14          49:5 50:2,21 51:6    140:11 142:18
   188:20 189:5,22       34:15 67:21 85:12      183:16 194:8           52:15,23 53:8,10     154:21 168:12
   192:1                 109:11 118:6           197:15 198:24          53:18,20 54:9,16     170:21 187:17
 logs 91:22 97:20        121:4,6 130:1         main 89:14 185:9        56:18 62:1,25        202:9
   103:11 111:8          149:20 156:3          maintain 61:20          67:5 71:8 73:3      meaning 131:18
 long 14:9,22 21:10    lots 50:11 163:15        139:18                 171:12 191:6         141:5
   26:17 29:4,19       loud 136:2 149:2        major 100:13           maritime-related     means 34:19
   30:23 31:8,21,24      150:14                majority 15:12          30:2                 106:15 195:21
   32:15 42:17 55:9    Louisiana 2:18 3:6      making 33:3 50:13      mark 1:3,9,12 4:2    meant 150:24
   55:23 59:12 60:7      22:15 43:2 46:24       89:15 91:24 121:3      5:5,17 13:3 15:2    measure 154:20
   60:18 64:19 71:2      57:2 64:5,7 75:18      144:22                 24:7 44:10 104:5    mechanism 198:12
   75:13 83:5,8,14       85:20 177:14          malfunctioning          137:3 145:25        Meche 2:16 4:6,9
   84:2 86:8 91:2        188:20 189:15          93:17                  147:14 149:6,8       5:8 10:21,24 11:3
   101:2 122:22        low 46:1 64:23          man 18:24 124:11        150:16 151:4         11:4 13:4,7 14:19
   140:12,12,13,16       116:7                  144:19 171:8,8         152:22 160:19        19:8 23:1 29:19
   154:18 195:11       lower 34:20 37:5         177:20 178:2           171:25 185:2         34:3 36:25 37:9
 longer 99:24 108:9      45:9,9 52:3,13         189:12 191:24          206:1,5,10 207:3     38:1,22 39:14,20
   117:25 119:2,15       57:23 60:3 61:3       management              207:9,15             47:17 49:24 50:1
   120:5,21 121:17       78:17 116:24           163:20                marked 4:14 61:10     54:20 55:5,23
   122:24,25 137:23      143:3 167:25          manager 39:11,12        147:18               58:23 59:3 61:11
   156:2,7 189:8       lowered 107:9            99:20 100:7,21        marriage 19:10        62:9,16 63:18,21
 look 62:6 85:19       lucky 77:23             maneuver 118:15        marriages 20:9        72:9 75:13 81:2
   89:10 103:3         lumbar 45:9              156:9,10              married 18:14,16      82:13,21 87:15
   147:20 148:4,12     lunch 104:21 105:6      maneuvered              18:21 19:15          101:12 104:19,22
   148:24 151:11,25      105:8                  132:21                master 27:18,19,25    105:5 110:24
   153:9 170:13,17                             manhandle 107:11        33:21 34:24 35:2     111:12 113:16
   180:3 187:19                M               manhandling             36:19 46:13 51:14    120:15 127:14
   203:1               M 4:1 5:7 158:16         202:14                 51:15,21 174:18      129:17 132:25
 looked 10:23,24        173:12 193:7           manipulating           master's 28:3         133:8 134:2,24
   108:23               203:17                  119:7                 mate 32:11,19,23      147:14,19 153:15
 looking 16:10 35:1    ma'am 193:11            manual 52:16,25         33:21 34:5,20        153:17,22 156:11
   61:19 62:16 64:5     196:6 203:5             53:1,7                 40:21,22 41:14,19    157:25 158:9
   64:7 66:21 67:8     machine 1:17            March 208:12            43:24 50:2,10        173:13 182:22
   85:16 89:23         MAGGIE 56:3             Marine 15:24 16:2       51:11 52:13 55:20    183:13 190:12,13
   136:20 138:5         83:22 84:5 87:2,7       62:24,25               56:19 58:8 62:21     191:13 192:22
   145:12 146:3         100:2,9,21 103:5       mariner 36:19           63:23 85:12 183:1    203:18 204:10
   163:23 167:1         103:7,18 105:10        maritime 26:10         material 96:20        208:9
 looks 151:1            109:12,24 110:10        31:18,22,25 32:4      mates 33:21 34:19    med 60:14
 loop 2:11 106:24       111:7,24 112:14         32:9,12,16,24          50:6 63:1           medical 11:13
                        113:17,18 114:17

                                     O'Neal Probst Wells - 713-521-1314
Houston/Galveston                           Bryan/College Station                             Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 68 of 81

                                         Flora, Mark 2/19/2020
                                                                                          [Page 223]

  12:16 40:9,15       mfordyce@brow...       money 25:2 162:12    MUMBLING             needed 35:17,19
  44:21 46:20 48:18    2:13                  Monroe 10:9           147:24 150:12         67:2 71:11 87:4
  57:10 58:16 59:22   Michael 3:4 208:10     month 10:2 11:5      mundane 51:24          96:16 97:3 117:15
  60:12 66:10 76:9    mid 144:2 152:19        37:13,23 60:20      muscle 76:7            117:18,25 119:2,7
  78:25 80:14 81:6     152:19,21 153:1        184:11                                     119:8,10,11
  170:22 173:5        middle 76:7            months 14:10 15:11            N             120:21 121:17
  174:10 175:19       midnight 87:22          24:22,23 28:24      N 2:1 3:1 4:1,1,1,12   128:18,19 138:1
  178:13 179:5         195:22 196:2,4,6       29:8,10,11,14,21     5:7,7 158:16,16       181:4 186:5 187:8
  186:13 188:11,19     196:11                 32:2 42:2,6,10,10    173:12,12 193:7,7 needs 50:11 106:16
  188:25 189:23       Mike 3:10 158:18        68:1 73:8 89:7       203:17,17             166:25 169:5
 medication 14:1,6    mileage 71:15           90:19 91:16,19      name 5:15 10:10        197:8 202:13
  48:8 170:25         miles 17:10 75:22       101:4 162:25         13:16 15:1 18:18 negative 203:7
 meet 116:8 117:3      189:17 195:14          171:13,20 184:3      19:25 24:6,11       neglecting 161:22
  173:5               military 172:22         190:5                39:6 42:24 46:2       161:25 162:19
 meeting 50:18 51:5   mind 62:7 89:7         moonlight 71:9        46:14,25 47:17        201:24
  51:7,8,22            94:14 107:25          Morgan 46:24          56:16 57:3 64:13 negotiating 68:8
 meetings 50:21,22     203:2                 morning 5:9,10 9:9    65:16 66:8 71:22 neither 207:23
  51:12 52:9          mine 35:16 119:5        10:15 14:22 87:19    72:12 77:25 88:8 NEPTUNE 105:14
 Melanie 2:10          152:7                  105:16 106:2         88:10,23 98:18        109:13 110:20
  193:13 208:8        mini-supply 59:9        111:17,21 165:17     99:21 103:1,2,12      111:13 113:18
 members 102:4        minimum 91:17          Morrow 1:18 2:4       105:22,24 109:14      121:25 122:9,21
 memory 14:13         minor 76:23            mother's 29:6         154:1 158:18          123:3 125:19
  64:18 78:9 81:8     minute 66:11 77:13     motor 22:21           165:20 184:13         128:2 162:15
  82:22 113:11         137:21                motorcycle 22:21      193:12 206:13         203:20
  153:10 155:17       minutes 14:23           23:3                names 43:6 186:17 never 94:18 99:17
  161:2                89:10 119:22          mouth 50:4 130:4      188:4                 108:17 109:1
 men 101:13            125:24,25 154:13      move 12:16 53:17     Nanette 18:19,19       190:4
 mention 161:16       mischaracterizati...    63:25 65:9 106:15    20:9                new 26:11 28:11
 mentioned 28:11       129:14                 133:22 199:19,20    nature 50:25           68:14 142:13
  28:21 34:18 35:5    mischaracterize        moved 95:15 132:2    nauseated 108:4        171:11
  75:23 76:4 89:8      124:15 125:17          133:23 140:21       nauseous 100:16      Nice 171:10
  137:13 139:16       misleading 38:20        201:5               navigation 32:25     nickname 13:19
  159:20 175:11       Mississippi 17:9       movement 129:11      Naw 199:21             90:11 202:8
  189:25 202:7         105:15                 149:19,20 150:3     near 203:9           nicknamed 98:13
 Merchant 15:24       mistaken 55:4           177:2               necessarily 198:10 nicknames 13:17
  16:2                misunderstood          moves 199:15,16      necessary 67:14        202:7
 mess 136:23           178:22                moving 74:2 119:24    106:16 203:11,11 night 163:2 172:14
 messages 17:3 18:6   mixed 63:17             122:10              neck 79:22 81:10       172:20 202:8,15
  92:20               mlemoine@jones...      MRI 184:10,15,20      83:2 84:9,13          202:18
 messaging 17:15       3:8                    184:23 185:1,6      need 7:7,19,24 69:8 nine 15:11 22:22
 met 141:4 193:12     moment 34:23            186:20 188:15        76:5 104:17           29:8,10,11,21
 metal 106:25          49:22 120:1 129:6     MRIs 77:11 186:20     116:20 119:15       Ninth 25:22,23
 meter 125:25          143:12 145:21          187:4,9              120:4 122:3         noise 174:16
 method 1:17           147:20                multiple 41:15        144:16 178:7        non-responsive
 Mexico 64:9 95:14    moments 113:4           110:1                185:15 186:1          190:12
                                                                   187:13

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                          Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 69 of 81

                                            Flora, Mark 2/19/2020
                                                                                          [Page 224]

 nonsense 146:25        132:23 133:24        offloading 115:9       15:15,19 16:1,14    80:3,5,7,12 81:11
 noon 87:22 196:6,9     134:19 157:21          194:22 199:18        16:15,22 17:5,7     81:22 82:9,24
  196:11                163:14 167:5         offshore 3:3 13:19     17:14,17,23 18:1    83:13 84:9,12,15
 normal 25:13 95:5      182:17 183:9           15:11 18:2 23:7      18:18 19:13,22,25   84:18 85:6,9 86:4
  112:2                 190:12                 24:22,24,24 40:25    20:6,18,20 21:15    86:7,18 87:3,17
 normally 16:3 41:8   objections 8:19          41:22 42:6 60:6      22:1,3 23:9,18,24   87:21 88:1,6,15
  121:23              objective 101:15         62:20 79:4 93:9      24:3,9,13,17,25     88:18,21,25 89:4
 north 72:14 185:11   obvious 8:7 166:20       95:9 98:7 105:13     25:7,11,15,25       89:6 90:2,14 91:1
  186:6,18 188:9      obviously 7:3 9:18       105:15 135:5         26:2,7,9,14,17,21   91:6,10,13,18,21
 northwest 72:14        108:10 109:5           163:1 190:1 195:6    27:1,3,5,13 28:15   92:1,4,20,24 93:8
 NOTARY 206:20          119:4 139:17           198:11,20,21         29:1,24 30:15,25    93:13 94:8 95:2
 notations 17:11        146:2 168:4          oh 10:2 12:4 15:20     31:6,9,16,21 32:3   95:12 96:8,12
 noted 38:14 206:3    occasion 97:24           18:22 19:4 23:4      32:6,8,15,18,22     97:6,9,12 98:2,8
 noticed 119:23       Occupational 66:8        26:12 28:4,20        33:11,14,20,22      98:14,17,24 99:1
  121:4,11              175:12,21 179:23       32:1 33:10 43:8      34:5,8,11,22 35:5   99:10,15,17 100:1
 notorious 91:11      occur 45:10 57:1         45:11 46:13 52:24    35:10,21,25 36:6    100:3,6,14 102:3
 November 32:5          79:8                   55:3 56:16 57:13     36:8,18 37:18       102:18 103:1,11
 number 5:18,24 6:2   occurred 17:8 61:7       64:13 74:15 75:14    38:13 39:12 40:10   103:15,17,21
  8:4 13:3 61:10        71:20 83:10 87:18      78:9 80:11 81:7      40:18 41:3,8,11     105:13 109:8,22
  63:4,22 101:5         97:21 103:8            82:3,10 88:22        41:14,19,25 42:9    109:24 110:3,8,16
  112:23 113:2          115:10 125:21          90:13 122:17         43:3,8,22 44:2,24   112:1,17,19 113:5
  147:18 200:4          136:16 137:16          125:15 130:2         45:1,5,10,13 46:1   113:11 114:1,13
 numbered 1:15          143:12,25 144:20       135:5 138:12         46:5,18 47:6,9,13   114:16,20,23,25
 Numerous 191:9         144:21 145:7           140:25 142:3         47:24 48:6 49:10    115:4,15,18 116:2
 nurse 66:6             152:4,16 157:20        148:2 160:2          49:14 50:7,17       116:5,12,13 117:1
                        178:12 181:25          162:24 168:21        51:3,9,11,17,23     117:2,5,17,22
          O             194:13,18 202:17       171:8 176:15         52:23 53:2,4,10     118:2,5,8,20
 O 4:1 5:7 158:16     oceangoing 32:11         179:13 181:19        53:24 54:6,12,20    119:19,25 120:3
   173:12 193:7         32:23 33:12 34:12      182:16 184:3         55:9 56:1,5,9,21    120:15 121:14
   203:17               34:25 43:20 50:20      185:12 190:22        57:1,7,14 58:2,12   122:20 123:15
 o'clock 87:18        oceans 27:18,25          191:24 192:21        59:8,16,24 60:5     124:3,10,24
   111:17,21 195:20   October 32:1,4,5         193:18 194:6         60:21 61:16,20,23   125:12,16 126:18
   196:5                32:13 35:11 40:2     oil 64:24 79:12,13     62:6,24 63:4        127:14,20,25
 O'NEAL 3:13            42:20 43:16 44:19      162:10               64:21 65:11,14      128:16,20 129:2
   208:16               48:16 53:20,22       Oiler 34:3             66:2,4,19,22 67:1   129:17,22 130:3
 o- 196:4               54:12,23 73:4        oilfield 23:22 42:1    67:7,12,15 68:21    130:10,20 131:14
 oath 8:11 193:10     offhand 64:13            42:2                 69:6,20,24 70:5,9   131:18,21 132:7
   206:11               90:13                okay 5:10 6:8,18,23    70:11,15,24 71:2    133:8,20 135:7,9
 object 8:16,17       office 43:11 186:23      6:24 7:11,12,16      71:5,7,17,20        135:20 136:5
   38:20 72:8 101:9     190:1 206:17           7:19,22,25 8:15      72:23,25 73:2       137:10,15,18
   110:22 127:1         208:11                 8:22,23 9:2,4,8,11   74:1,4,5,14,17      138:2,3,13 139:4
   156:6 159:16       officer 27:20            9:14,17,21 10:4,8    75:9 76:2,19 77:3   139:8 140:1,15
 objection 14:17      offices 1:18 72:13       10:15,18,21,24,25    77:7,10,12,15       141:8,14,22 142:5
   36:23 37:8 81:1    offload 112:7 154:6      11:19 12:2,5,22      78:4,12,16,20       143:2,21 144:3,22
   95:17 120:24       offloaded 111:7          13:2,24 14:12        79:5,8,10,17,21     144:25 145:9,14
   127:11 129:13

                                   O'Neal Probst Wells - 713-521-1314
Houston/Galveston                         Bryan/College Station                          Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 70 of 81

                                             Flora, Mark 2/19/2020
                                                                                          [Page 225]

   145:20 146:9,17     ones 26:7 111:4        opposed 62:21       paid 12:5 71:14       139:1,21 156:17
   146:20,23 147:11     114:16 203:21           135:4              189:23 190:5         162:2 203:23
   147:24 148:1,3,7    online 10:23,25        ops 99:20 100:7     pain 79:18 84:19     Particularly 34:16
   148:16,20 149:2,6   onloaded 111:7           112:10 121:25      108:5 146:10        parties 207:25
   149:7,13,15 150:7   onshore 24:25          option 7:1 167:24    172:9,15,16,21       208:2
   150:14,20 151:9     open 85:23 169:1       options 168:20       174:15 177:3        parts 76:6 78:16
   151:25 152:18,25     171:13,14,15          ORAL 1:9,12          181:2,3 182:6,9      79:18
   153:11,18,25         201:22                order 20:15,18,21    182:12 183:4,11     party 208:4
   154:3,5 155:1,17    opened 89:18             40:24 67:9 72:10   183:22 185:19       pass 11:19 63:16
   156:11,25 157:8     opening 65:3             113:17 116:3      painful 111:4         64:2 89:21 106:20
   157:25 158:5,8,20   opens 65:8               120:22 122:3      painless 36:9         108:5 158:2
   159:3,6,18,23       operate 30:15            171:23 188:15     painted 106:13        177:11 192:23
   160:14,18 161:1,8   operated 46:9          ordinary 41:11      painting 51:24        203:14
   161:21 162:4,16      161:17                  52:5 63:14        pan 82:6 175:1       passed 11:17
   162:23 163:12       operates 30:17         Orleans 26:12       Panama 191:5          177:19
   164:10,17 165:15    operating 2:15 4:18      28:12             paper 8:4 102:9      passengers 110:5,9
   165:19,21 166:5,9    43:19 96:1 123:22     Orthopedics 176:7    104:10,12,14         111:6
   169:13,19 170:5,7    130:19 134:6          OS 88:7              141:8 201:3         pathway 128:10
   171:5,20 173:7,19    159:2,13 162:6        ot 198:20           paperwork 8:7        pattern 161:22,25
   174:2,6,9,13,24      163:16 164:8,15       outside 92:21        11:24 49:12 138:1    162:6,18 201:24
   175:3,17,23 176:1    199:15                  102:12             145:10 180:10       Patterson 63:10
   176:4,9,13,16,22    operation 93:20        outstanding 192:16   201:3               PAUSE 49:25
   176:24 177:4,6,13    160:11                over-the-counter    paperwork-type       pay 40:5 43:25
   178:1,8,11,19       operational 67:3         174:7              104:3                64:21 65:21
   179:1,4,17 180:7    operations 39:10       overlapped 169:10   paragraph 148:25      188:20
   180:15 181:5,8,20    39:12 100:20          overlapping 169:5   parallel 204:7       paying 12:1 162:10
   183:13,21 184:4,7    106:4,9 109:6         overnight 77:4      parent's 21:15       pecking 40:24
   184:17,22 185:1,4    122:4,10 123:4,22     overseeing 51:21    Parents 29:25        pen 152:16
   185:8,10 186:5,7     124:4 139:17          oversees 51:18      Parfait 43:4,7,8     pending 20:18
   186:10,16,25         141:1 142:12          oversight 52:12     part 14:19 35:8       74:18
   187:16,22,25         162:18 197:2          overturned 79:12     52:12 83:20 86:15   people 13:19 40:25
   188:2,10,14,19,25   operator 108:8         owned 46:7 57:6      86:20 101:18         53:16 59:3 96:10
   189:4,13,19,22       117:20,24 119:1       owner 39:6           106:3 108:3 122:6    98:22 103:24,25
   190:23 191:2,19      119:13 120:4,18                            138:18 139:13        124:23 159:21,24
   193:2,14,25 198:8    120:20 121:15                   P          143:17,22 149:14     160:11,12 166:4
   199:9 203:6,22       132:10 133:6          P 2:1,1 3:1,1        154:14 183:12        166:11,12 190:8
   204:1                137:8,16,19 138:2     P-a-r-f-i 43:7       189:10 190:19        197:2
 old 18:22,24 39:8      159:5 160:1 199:6     p.m 1:16 105:1,4     197:18 200:12,15    people's 93:18
   142:9                199:13 202:7,12         153:19 158:12      200:17              perceive 120:6
 onboard 41:2 53:16    opinion 99:8             173:8 193:3,6     partial 192:10       perceived 130:10
   58:11 89:10 98:23    125:13 139:11           203:16 204:13     particular 30:20      148:18
   166:4                140:20 161:14         P.O 2:17 3:13        37:18 38:9 57:24    percent 7:7,14
 once 44:25 47:20      opportunity 6:21         208:16             58:8 60:21 61:24     162:21 204:4
   65:8 69:10 167:15    131:25 157:18         page 4:3,13 7:10     65:18 81:4 85:3     percentage 71:16
   198:4,18 199:2       158:4,14 178:5          16:16 51:16 148:4  110:7 112:10        perception 121:18
                                                151:12,25 205:2

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                          Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 71 of 81

                                         Flora, Mark 2/19/2020
                                                                                           [Page 226]

 perfectly 151:19      physically 117:8      plus 107:22           positioning 125:23   present 42:20 43:16
 period 20:21 23:12    pick 49:7 136:18      point 32:25 33:1      positions 33:20       44:19 48:16 179:5
  24:21 37:16 42:19      173:14                38:16 63:6 70:5      85:12 157:22         189:4
  43:15 44:14,18       picture 156:23          72:10 94:15 96:16   possibility 165:24   presented 135:12
  48:15 53:18,22         178:3 187:12          97:2 108:14,20       172:4 186:2          189:23
  54:23 66:13 91:21    pictures 157:6          109:7 131:14,15     possible 80:24       preserve 8:19
  93:24 136:12         piece 118:17 133:13     133:2 134:1,4        98:21 101:16        press 172:22
  177:13 196:22          135:3 138:9 141:8     137:24 145:9         107:12 110:11,15    pretty 50:12 104:9
 periodic 17:23          144:9                 151:14 166:21        110:21,23,23         105:14 106:23
 Periodically 146:3    pieces 138:15           168:22,23,25         126:4 133:9          108:23 110:2
 perpendicular           156:17                169:11 176:1         149:21 153:16        111:18 112:2
  141:5,18,21          pile 63:19              177:15 180:16        175:7 180:6 187:6    113:3 119:6
 person 43:9 100:12    pinch 131:14,15         201:21 203:10        187:7 196:13,18      124:19 126:9,10
  134:7 163:13           166:21 168:22       points 170:9           201:13               140:2 189:9 195:2
  206:13                 169:11 201:21       poles 54:7            possibly 41:10        204:6,9,9
 personable 39:7       Pipe 95:7             policies 52:21         48:11 80:11 83:11   prevented 138:11
 personal 166:5        pitches 33:7          policy 52:15 201:16    151:21 156:12       price 162:9
 personality 94:6      place 21:16,18        poor 54:21             165:17              primarily 39:5 42:2
 personally 180:23       71:22 77:17 97:18   pop 163:4,4,4,4,4     posts 60:25           50:5 194:12
  206:10                 112:25 115:25       popping 163:3         pounds 45:18         primary 195:5,7
 personnel 93:14         139:17 140:22       port 127:6 139:5,7     107:22 118:10       printing 207:18,20
  110:18,19              141:2 143:8,8         139:8,9,15 143:25    202:14              prior 37:17,20,22
 pharmacies 85:2         156:13 157:14,17      144:4 165:3         power 174:17          75:19 78:23 96:9
 pharmacy 85:3           168:20,22 175:15      169:15,18 204:8     practice 161:22       102:16,22,23,23
 phone 2:6,12,18 3:7     181:6 188:16,17     portion 143:25         162:19 201:24        102:25 106:6,8
  3:14 5:18,20,20        200:10 201:17       ports 169:17 195:8    practitioner 66:6     112:21 121:1,3,25
  5:21,22,24 6:2       placed 128:12         portside 106:12       pre-assembled         134:11 164:20
  15:16,16,16 16:20      166:7 200:21        position 32:18         167:10               165:17 170:1
  16:23 17:20 35:15    placement 128:8         34:10 43:22 55:19   pre-employment        171:14 181:21
  39:2 49:7 92:1         196:25                55:22 61:2 65:7,8    35:12 44:16 56:24    182:21
  103:3,4 147:2        placing 199:3           65:9 75:7 85:22      65:24 71:17         priorities 112:10
  208:17               Plaintiff 1:4 2:2       85:24 86:15 89:25   pre-slung 115:13     probably 7:23 8:2
 photographs 16:20       207:4                 95:21 100:25         115:19 128:21        17:4 22:5 26:13
  16:22 18:6 201:7     Plaintiff's 161:5       106:9 107:13         138:21               54:20 66:1 72:5
 physical 9:3,12,12    plan 51:2,4 70:17       115:21 121:7        pre-strung 198:1      90:15 142:15
  9:17,24,25 10:4      platform 164:10         123:21 127:9,18     preference 95:25      156:3 161:9
  10:12 11:4,9,18      play 15:13 119:16       138:17 139:2         97:7                 169:20 170:4
  11:19,21 35:12,14      129:12                140:21 163:20       preferred 201:20      182:3 203:25
  36:15 37:4,6,13      please 18:11 22:9       164:23 165:1        preparation 124:8     204:1
  37:18 38:7,10,14       49:23 147:20          168:6 192:7 198:9   prepared 144:15      problem 36:19 47:8
  44:16 56:24 57:8       161:12 194:16         199:7,8,9 204:5      161:6                47:10 83:6 91:22
  65:24 66:4 71:18     pleasure 173:5        positioned 119:10     prescribed 177:18     92:5 125:9 157:24
  75:17,20,21,25       plenty 109:10           119:11 139:4        prescription 14:5     159:15 160:25
  76:10 98:4 180:24      191:12                140:8 145:16,17      14:10,14 48:8        179:16 183:4
  181:1                plumb 141:12            145:17,18 198:3     Prescriptions 14:8    184:19 187:20


                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                           Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 72 of 81

                                             Flora, Mark 2/19/2020
                                                                                                [Page 227]

 problems 88:12        providing 69:13         75:5 84:2 92:9,10       180:3                  17:4,16,25 21:18
  89:2 92:25 93:5      proximity 105:19        96:23,25 124:3        ranking 34:20            46:25 47:17 59:14
  98:25 101:25         PUBLIC 206:20           129:8 133:12,17         52:13                  60:12,15 64:21
  102:3,4 180:24       Puerto 54:4             134:2,15,16 140:4     rapid 150:3              65:21 66:4,5 69:1
  181:1                pull 127:17 150:4       141:6,16 146:11       rare 93:9 140:2          71:20 74:17,22
 PROBST 3:13            199:7,8                154:23 158:4          rate 40:5,13,18          76:20 79:24 80:3
  208:16               pull-ups 170:2,2        161:11 167:14,17        43:25 56:12 59:14      80:14,21 81:7,13
 procedure 1:20         171:15                 169:21 172:23           64:21 65:21 71:15      81:18,24 82:9,19
  45:25 52:16 134:6    pulled 85:5 192:1       180:21 181:18           71:15 178:23           83:5,8,9 88:1 90:5
  201:16               pulling 107:10          195:23 200:8          reach 143:4              90:6,11 92:23
 procedures 94:16       117:2                 questioner 7:10        react 131:22             93:2 99:20 103:2
  96:1 130:19          pure 152:15             8:20                  read 7:2 149:2           104:15 105:17
 proceed 39:21         purpose 31:5           questions 8:2,7          150:10,14 154:3        106:7 109:16,20
  105:6                 141:20,23              14:2 31:14 74:7         154:14 161:10          110:11,24 114:22
 PROCEEDING            purposes 49:13          109:10 140:7            206:1                  125:22 126:5,6
  49:25                 206:15                 153:10 158:6          reading 147:24           127:13 133:15
 proceedings 207:21    push 118:11,11          161:4 170:22            155:5                  135:15 136:25
 process 7:13 28:15     172:12                 180:4 192:24          ready 8:24 39:21         137:4,5 139:25
  67:17 86:8 116:2     pushups 170:3           193:23 204:11           42:10 67:23 68:4       156:21 160:24
  129:10 139:24        put 8:19 11:16         quick 39:13 107:12       68:5 69:4 104:16       162:2,25 165:12
 produced 1:13          13:16 34:14 37:5       153:13 172:15           105:6,9 128:2          176:9,13 177:5,6
  10:21 61:17           37:7 50:4 62:4        quickly 154:7          real 76:8 175:14         178:1,21 179:13
 profession 9:23        68:2 97:19 107:5       155:12                  184:18                 179:13 184:11,13
 professional 4:16      117:14,25 119:2       quit 66:14,18 71:4     really 34:9 47:23        185:3 187:5 191:1
  203:10                119:15 120:4,21        71:7 73:17,21,22        57:25 60:16 83:7       192:6,11 201:18
 progress 203:7         126:3 130:3           quite 22:25 131:8        86:9 88:23 92:21       204:5
 progression 187:15     137:23 143:16,17       165:17 185:18           106:12,17,19         receipt 12:1
  187:18                147:3,5 148:25                                 107:20 108:12        receive 40:17 46:20
 prompted 120:4         154:15,19 165:1                R               110:17 136:23        received 84:9
 proper 138:12,15       174:25 197:3,6        R 2:1 3:1                142:14 152:8         reception 17:20
  202:9                 204:8                 R-E 46:3                 156:1,20 159:13      reckon 111:19
 properly 126:1,2      putting 34:9 61:2      R-e-m-m-e-r 39:10        160:24 172:25        recognize 6:21
  136:25                67:18                 R-H-E-A 46:4             174:15 177:25        recollect 111:3,4
 propulsion 45:21                             rack 133:16              180:20 182:5           164:9 166:3
 prospectively 128:1            Q             radio 94:22,23,24        194:19 202:15,16     recollection 6:17
 proved 206:11         QMED 33:24 34:2          96:7 97:10 108:7       202:16 203:2,12        77:15 113:3,16
 provide 12:8           57:21,24,25             117:20 119:12        Reamer 39:10             136:14 147:6
 provided 11:8         qualification 37:5       137:7,14 163:14      reasked 7:9              155:6 173:25
  24:16 73:14 83:19    qualifications 37:2    raid 150:22            reason 7:20 73:17        190:24 196:10,20
  180:10               qualify 34:23          rail 150:23,24           75:15 77:5 78:5        202:21
 provider 15:21        quantify 101:5         rain 151:1,3             91:7 99:22 130:7     recommend 47:20
  174:11 175:19         112:23                Rainbow 62:24            187:14 205:2         recommendation
  178:13 179:5         quarter 65:23          Ralph 64:14,15,17      reasons 39:4             186:8
 providers 187:22      question 7:8,14          99:21                recall 6:2 10:9 12:5   recommended
  188:11,23             8:16,18,21 38:21      ran 67:4                 12:7 14:11 16:21       103:17 186:11
                        45:3 49:1 54:21       Randy 64:16 178:2

                                     O'Neal Probst Wells - 713-521-1314
Houston/Galveston                           Bryan/College Station                              Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 73 of 81

                                              Flora, Mark 2/19/2020
                                                                                              [Page 228]

 record 4:14 5:1,16      208:1                 rephrased 7:9          responsibilities    riggers 197:11,14
   6:21,23 8:8,19      relatively 171:11       replacement 70:16        197:18              198:22,23
   11:13 13:17 39:16   released 175:24         report 4:19 16:10      responsibility      rigging 30:12,12
   39:17,18 62:9,12      180:11,23               73:15,16 91:8,24       200:13              45:15 67:13 94:18
   62:13,14 102:8      relief 34:6 88:17,19      92:24 109:4,4        responsible 50:3,5    116:13 154:5
   105:1,2,3 134:15      88:20 93:6              146:6,21,22 147:4      162:18 163:20     right 6:11,18 8:24
   147:13 153:19,20    RELIEVED                  147:15 148:5,6         196:25 199:3        9:11 10:25 12:15
   153:21 154:3          173:10                  151:13 152:1         rest 51:12 135:23     13:6,7,20,22
   157:1 158:15        rely 63:4,6               153:23                 151:11 173:16       14:12 15:23,24
   173:9 175:8 193:3   remainder 84:22         reported 3:11 36:2       204:12              16:8,16 18:11,14
   193:4,5 204:13      remarks 98:3              93:23,25             rested 154:13         19:4 21:10 22:24
 recorded 7:1          remember 14:13          reporter 5:3 34:1      restricted 201:22     24:3,15 27:8,22
   127:16                17:7 26:7 46:14         49:22 75:11          restriction 183:24    28:19,21 30:23
 records 64:18           49:16 56:16 60:17       120:10 150:13        restrictions 11:21    35:19 36:12 39:20
   65:11 66:10 73:14     64:13 66:1 72:12        201:1 207:12           27:19,20 36:4,6     39:23 40:1,18
   83:19 88:9 172:2      72:16 77:25 79:2      Reporter's 4:11          38:13,17 180:12     42:4 43:8 44:13
   175:23 186:7          88:8 100:23             207:9                  180:15              44:14 46:14 48:1
   190:24                105:21 108:21         reports 109:6          restroom 104:18       49:1 50:1,7,17
 recovered 82:9          110:17,18 111:3       represent 158:18       result 46:2 48:9      51:23 53:17 55:10
 reduced 207:18          112:20 113:9            159:4 180:9            60:18 79:18 84:10   56:11 59:5 62:16
 referenced 128:12       121:24 126:9            193:13               resulted 45:14        63:9,13 64:25
   175:8                 127:4 143:22          reputation 91:14       results 12:8,13       67:20 69:3,3,22
 referred 184:8,9        145:3 156:21            103:20               resume 61:17,20,23    70:2 73:11,13
 refresh 153:9           165:19,22 186:17      request 189:16           61:24 62:17,21      74:4,23 77:13
 refurbishing 68:4       191:23 195:13         require 35:23 44:15      63:5 85:12          78:8 79:3,23
 refused 90:1,21         196:13,14,15,18       required 12:8          retaining 188:11      80:21 82:4 83:5
   94:23 97:9,11,13      196:23 200:2,15         35:14 44:21 58:16    retention 184:5       83:15 84:25 85:11
 regard 50:9 125:13      200:17,19 202:22        87:4 100:11          rethinking 100:16     87:7 90:18 91:12
 regarding 8:13        Remind 156:11           requires 6:18 8:18     retrospect 127:24     93:3 94:3 97:14
   16:23 18:7 24:16    Remmer 39:10            research 185:20          127:25 140:11       97:23 99:1,19
   39:2 91:22 92:2,5   remotely 172:13         reserve 204:11           145:15              100:20 102:7,14
   92:11,22,25 93:5    render 180:25           Reservoir 62:19        return 25:13 43:10    105:5,8 109:8,24
   161:11 192:19       renew 37:12             reside 21:4            RETURNING 74:5        111:8 112:5,19
   202:2               rent 21:6,25            resident 22:6,16,17    returns 25:12         115:9 116:6,9,18
 regardless 157:13     Rentals 62:19           resolved 82:25         review 9:8            116:22 121:13
 regular 110:2         rented 21:17            respect 16:6,18        reviewed 8:25 9:2,3   122:5 123:10,12
   173:22              renter 22:1,3             25:12 40:13 49:1       9:6,25              124:20,22,23
 rehab 190:18          renting 21:16             49:4 50:1,20 52:2    revoked 13:11         127:8,14,16 134:9
 rehabilitation        repair 76:21              52:13 62:24 63:13      31:11               135:1,12,16,22
   188:17 189:18       repaired 90:24            64:12 71:21 84:4     RHEA 46:3             136:4,8,10 137:12
 related 94:6 207:24   repairing 68:4            139:5 140:8          Rico 54:4             138:7 139:16
 relates 9:18          repeat 22:9 194:16        144:11 150:8         rig 95:5 96:17        143:6,22 144:6,9
 relationship 49:6     repeating 124:19        respond 92:18          rigged 94:18          147:14 148:4,8,11
   69:24 70:6          repetition 50:24        responded 119:14       rigger 95:13 105:21   149:10,10 150:7
 relative 182:19       rephrase 83:25          response 161:5           197:12 199:10       151:11,23 153:3,5


                                     O'Neal Probst Wells - 713-521-1314
Houston/Galveston                           Bryan/College Station                            Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 74 of 81

                                             Flora, Mark 2/19/2020
                                                                                              [Page 229]

   153:9,15 154:11     run 63:3 104:17      scarred 108:24             145:25 146:15,16      175:13
   156:15 157:10       run-ins 101:6,11,18  schedule 7:24 42:15        151:15 155:2        servicing 109:12,25
   158:2 159:20        running 23:3 46:13   scheduled 50:12            159:12 165:6          111:13
   160:16 161:5          68:12                203:4                    166:25 168:3,21     serving 33:17
   163:12,18 164:3     runs 25:11 160:22    school 25:17,19            169:2 174:10,15     set 1:21 42:15,15
   165:11,13 167:13    rupture 47:14,15       26:25 29:5               175:15,19 177:16      49:14 68:12 89:23
   168:2,10 170:21       47:16              schooling 28:11            178:5,7,9,11,12       125:25 126:2,6
   171:1 173:14                             schools 26:3,3,10          179:12 185:2          169:3 207:20
   175:17 176:9,18               S          scope 50:25 63:2           187:15,18,19,20     setting 136:22
   178:15 179:5,10     S 2:1 3:1            scrapes 78:19              189:16 192:18,18    settle 82:7
   181:10,13 183:23    safe 33:3 52:11      screen 58:18               202:12,13           settlement 82:16
   184:13 185:14,24      56:17 124:5          145:13,21 146:3        seeing 47:18 89:24    seven 121:10,10
   186:23 189:7          182:20               151:15                   133:3,7 181:21,22   sevens 148:14
   191:8 192:17,22     safely 157:20        script 85:3              seek 27:9 44:21       shackled 115:17
   194:13 197:21         164:22 183:19      sea 86:14,17 87:1,4        48:1,18 59:22       shaken 152:7,8
   202:1,18 203:3      safer 140:22           100:11 123:14,23         76:9 78:25 80:4     shape 170:2,3,13,14
 ring 17:12 66:8       safety 33:4 50:5,6,9   124:4,25 127:20          81:6                  171:11 199:22
   111:14,15             50:11,18,18,21       144:16                 seen 17:11 148:2      shaved 186:4
 rings 50:13             51:6 52:21,25      Seabulk 60:6,7             177:14 180:3        shed 152:5
 rip 109:1               53:1,7 56:21 76:4    63:13 190:1              202:24              Sheppard 1:18 2:3
 rise 121:8              161:23,25 162:11 Seadrill 159:7             seldom 19:19 41:7       2:4,4 10:19,22
 risk 37:7               162:19 164:11,14     162:15                   197:12                11:1 13:6 14:17
 Rite-Aid 85:4           175:5 201:24       seal 206:17 208:11       SELF 147:25             19:6 36:23 37:8
 River 105:15          sailboat 22:22       seaman 41:11 52:5        self-explanatory        38:20 39:13,15
 Roberts 18:19,19      salesperson 39:11      63:14                    106:24                58:21,24 59:2
   19:9,18,22 20:10    Salvato 3:10         seas 125:9 126:4,6       sell 23:10              63:16,19 72:8
 role 50:10 52:12      Sandi 1:16 3:12        127:2,5,6 140:18       send 11:16 69:25        81:1 82:10,14
   159:11                207:11 208:14        199:22                   92:13,20 180:2        95:17 101:9
 Roof 172:19           saw 108:14 130:17 seasoned 96:2               senior 34:20 90:3,5     104:16,24 110:22
 room 75:20 78:5         135:13 146:15      second 62:10 72:24         90:11,22              111:11 113:13
   85:1 89:9,12,13       176:2 178:2 184:2    130:21 132:18,25       sense 112:7 121:14      120:24 121:2
   179:7                 184:7 186:9,21       133:22 134:17            121:18 122:22         127:1,11 129:13
 rooms 179:8             188:11 190:4         147:23 163:3             123:7                 132:23 133:1,24
 rope 116:21             195:3                185:11                 sent 188:22 201:12      134:19 153:12,16
 rotation 192:13       saying 82:18         seconds 119:22           sentence 150:10         153:18 156:6
 rough 127:3 199:22      119:14 121:18      security 8:4 12:18       separate 9:19 58:4      157:21 159:16
 roughly 11:5 12:2       132:13 138:25        27:20                    58:6 89:12 188:11     167:5 173:10,11
   19:8 35:11 42:20      140:20 148:20      see 25:8,18 26:10        separated 73:23         182:17 183:9
   55:24 60:9 122:20     160:7,8 169:2        28:4 35:23 73:19       separating 72:20        193:2 208:6,7
   176:10                190:14               77:19 120:13,14        separation 73:15      shift 40:25 41:9
 route 131:3,4,11      says 49:18 146:15      124:13 130:14          serious 76:8 92:14      87:15,24
 row 24:22               152:22 155:10        132:5 133:4,9,12       serve 103:18          shifted 192:8
 RPR 1:16 3:12           177:21               134:12 136:20,21       service 15:10,21      shifts 87:10
 rudder 60:25          scared 91:8 92:7       137:24 145:11,12         17:22               shine 202:10
 rules 1:20 6:20         172:4 177:24         145:15,15,19,19        Services 62:19        ship 105:20 144:2
                         185:21

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                              Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 75 of 81

                                            Flora, Mark 2/19/2020
                                                                                               [Page 230]

   152:19,19,21         192:1 193:21         sit 14:3 18:5 24:1        36:2,15,21 37:10    southwest 17:10
   153:1 194:19       side 14:21 106:11        80:20 176:9             38:23,25 39:6       space 128:19
   195:1,15 197:1       107:16 128:23        situation 42:5 65:7       40:1,19,24 41:22    spacious 169:1
   199:18               129:1,2 138:23         92:14 93:1 107:6        42:1,6,16,20        speak 24:7 42:11
 ships 114:7            139:1,8,9 143:18       108:17 118:25           43:20 44:19 45:1      116:22 128:24
 Shipyard 2:9           144:4,5 155:15,20      122:15 128:22           46:5 48:17 49:5       150:13 179:11
   193:13,15 202:3      167:22 169:16,16       134:6 163:25            50:2,20 51:5        special 103:25
 shirt 108:23 109:1     169:18,23 185:11       182:4,7,9,12,20         52:15,23 53:7,10    specialist 175:15
 shirts 108:25          186:6,18,24 188:9    six 42:2,6,10 43:5        53:18,20 54:3,9       176:2,11,19
 shock 107:17           198:2,3 199:3,20       43:23 53:15             54:16 56:18 62:1      177:16
   136:22               199:20,25 204:8,8      105:18 114:24           62:25 67:5,18       specialty 176:13
 shocks 68:19         sides 167:23 169:6       115:4,7,7 148:14        68:9 70:10,13,16    specific 11:25 17:25
 shore-based 43:9     sideways 149:17          171:13,20               70:25 71:8,13         27:16 50:15 53:9
   92:2 99:13         sight 138:18 143:19    six-by-six 199:23         73:1,3 83:24          68:11 77:20 93:15
 short 82:25 105:6    sign 7:2 194:3         six-foot-by-six-fo...     86:13 171:12          94:8,9 125:6
   108:10               195:4                  114:17                  191:6                 145:21 187:19
 shorter 114:15       signature 4:10         six-hour 53:12          Smith's 182:25          200:6
   121:22 122:3         154:1 205:1 206:2    sixth 64:7              smooth 142:19         specifically 51:1
   123:8              significant 82:20      size 33:11 55:24        SNAPPING 130:25         119:16,17 127:13
 shorthand 1:17       similar 9:20 43:20       59:10 114:20            149:18                162:2 185:25
   207:11             simply 96:25             123:24                Social 8:4 12:17      specifics 51:18
 shortly 74:15          134:16               sized 161:17            somebody 34:20        speculation 72:8
 shot 77:18           SIMS 2:10              sizes 114:12,14           68:22 125:8           81:1 95:17 111:11
 shoulder 66:7 77:1   single 118:14          skin 108:25               160:10 177:20         121:2 156:6
   77:11 78:20,24       168:15 178:13        skinned 90:16             178:9 182:8 186:2     159:16
   79:2,5,17 80:22    sir 5:12,16 7:5,19     skipped 164:5,7         somewhat 140:21       speculative 36:24
   80:24 81:3,5,10      8:18 14:9,20 16:5    slack 117:13,15,18      sore 76:3,6 80:6        37:8
   83:23 84:7,23        16:17 18:14 21:4       119:7,14 129:10         84:13,13            speed 149:21
   108:6,23 129:7       22:17,18,19 25:17    slacked 129:20          soreness 76:7         spell 43:6 69:18
   135:11,16 136:1      25:24 39:21 55:1       136:17                sorry 26:5 34:16        165:20
   149:8 150:16         57:12 62:7 64:3      sling 117:3 168:9         38:24 46:4 47:3     spent 190:19
   154:11 171:5         65:2 66:17 74:8        168:15 169:23           55:3 70:10 72:16    split 130:20 132:18
   174:16 183:4         74:12 75:3 83:17       199:8                   77:2 78:9 84:1,3      132:25 133:22
   187:9,17 201:8       88:4 90:19 92:8      slings 106:25 107:1       87:13 99:20 153:4     134:17
   202:25               93:8,16 100:19         107:10 167:8            184:12 188:4        spoke 64:10 137:22
 shoulders 83:3         101:5 105:6,7          168:14,15 199:16        195:22 200:8          165:24
   106:20               112:13 113:16,21     slow 79:14              sort 16:4 49:20       spool 133:6
 show 96:16 152:13      125:17 126:11        slowed 49:5 55:14         76:12 95:4          spooling 130:24
 showed 75:21           135:23 147:10,19       85:16                 sorts 8:5               132:20
 showing 122:1          153:10 156:11        small 33:13 65:16       sought 60:12          Sporadic 17:25
 shows 180:10           158:2,10 160:20        143:19                sounds 64:15          spot 106:19 166:21
 shred 102:9            164:18,25 165:2      smart 15:16 17:20       south 2:11 14:21        166:22 167:13,20
 Shrugs 98:3            174:20 180:9,20      Smith 31:18,21,25         17:9 29:17 105:15     167:21 169:12,15
 sic 92:25 150:22       185:24 190:14          32:4,9,12,15,24         185:9               spray 126:9
   175:6 177:19         204:10                 33:9 34:9 35:10       Southern 1:1 207:1    springs 31:20 37:21


                                   O'Neal Probst Wells - 713-521-1314
Houston/Galveston                         Bryan/College Station                               Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 76 of 81

                                             Flora, Mark 2/19/2020
                                                                                              [Page 231]

   38:1 68:19          steps 108:4              164:19                 132:8 134:7,11,12   sweep 174:17,18,25
 square 105:18         stern 45:21 106:2      stringer 198:16          139:12 155:24       switching 160:22
 stabilize 118:7         107:19 126:6,10      strings 198:12           166:14 167:1        sworn 1:14 5:6 8:12
   144:16                126:21 136:19          199:19                 176:19 190:7,8      sworn/affirmed
 stack 8:4               139:6 143:22         strongly 186:3           202:14                207:17
 staggered 9:23        stinger 107:3 108:9    struck 130:11          sure 6:23 20:5 28:5   sync 45:23
 stand 39:23             116:11 117:25          135:8                  30:12 33:3 39:14
 standard 96:1           118:3,12,23 119:2    stuck 23:7               50:13 57:5 62:8              T
   130:19 134:6          119:15,15 120:5      stuff 33:4 51:24,25      62:11 72:17 73:2    T 4:1,12 5:7 158:16
 standing 129:2          120:21 121:17,22       95:5 104:3 192:21      75:4 81:4 87:14       173:12 193:7
   132:17 152:4,17       122:3,23,24,25       stuffing 60:25           89:11 91:15 93:13     203:17
 starboard 139:5         123:8 125:3,3        stumbled 108:2           102:8 104:8,9,19    T.D.I 62:19
   144:5 165:4,4         129:4 137:23           154:12                 114:3 122:7         tackle 155:13
   203:25 204:8          138:7 149:6,14       stupid 169:21            123:13 124:10       tag 106:22 107:5,5
 start 26:14 105:9       150:19 154:16,17     subbing 69:13            126:7,9,10,23,24      143:13,16,17
   172:15 184:18         154:24 156:2,7       Subcontract 24:10        127:9,10 138:20       144:11,14,19
   195:22                161:18 167:25        subscribed 206:14        140:5 150:5,13        154:7,7 155:8,12
 started 6:22 32:4       168:9 198:16,19      subsequent 183:16        153:17 155:14         155:16
   40:5,21 53:20         199:7,16               192:12                 170:24 172:5        take 6:12 7:19,24
   63:14 68:8 70:12    stipulations 1:20      subsiding 174:16         177:10 185:24         11:9 16:19 35:11
   73:4 94:13 108:2    stitches 76:23         successful 165:10        194:17 195:10,17      39:13 42:13 47:23
   136:22 172:11       stop 97:25 98:7        sucking 89:13,25         195:18,24 200:9       62:6 65:7,24
   189:1 196:2,8         109:5 149:10         sudden 107:19            200:23 201:9,9        71:17 78:7,8
 starts 88:22            162:4 163:25         sued 158:21 190:25     surgeries 172:7         85:23,24 95:5
 state 1:17 13:14        179:12               suffered 100:15        surgery 60:4,13,14      108:23 115:21,25
   22:6 29:13 123:14   stopped 83:22,22       suggest 88:9             60:19 76:18,22        124:1 125:7 129:6
   123:23 124:4        stopping 99:6          suggested 185:17         172:3 185:16          139:17 143:8
   127:21 206:6,21     store 193:18             185:17 186:3,5         186:1,2,5,11          147:20 148:4,12
   207:12              stories 172:7          suggestions 189:15     surgical 186:8          148:24 151:11,25
 stated 154:4 207:13   storm 98:7 162:24      Suite 1:19 2:5 3:6     surprise 19:16          152:16 153:9,13
 statement 16:12         163:2,7              summary 4:16 31:2        180:12                156:23 157:6
   147:2,16,17 153:7   story 21:21            superiors 164:5        surprised 151:24        158:13 169:22,23
   153:8 155:2,10      straight 42:3 73:2     supervise 94:22          186:9                 171:19 199:2
 states 1:1 22:7         135:10 166:24        supervisor 38:23       surrounded 107:19       201:7
   124:25 207:1        strain 116:11            38:25 56:14            107:23              taken 1:14 18:8
 stating 11:17         strand 118:14          supervisors 164:5      surrounding 113:4       48:2 79:25 95:9
 status 170:22         stranger 172:9         supplies 23:22         survival 27:14          112:24 140:16
 stay 42:6,16 173:16   Straps 69:7              159:11 199:19        suspended 13:11         143:7 208:1
   183:7 199:25        street 3:5 21:5,12     supply 55:20 56:5        31:11               talk 5:25 6:22
 staying 45:23           21:18 27:6 47:2        57:15 95:20          suspension 68:17        12:15 16:7 17:2
 steel 56:10 59:11       72:15 85:9 185:4     support 20:16,22         68:18                 22:4 24:15 27:23
   95:7 96:19 106:24     187:2 188:7            21:2 47:22 190:5     sustain 48:17,23        31:25 39:9 43:12
   107:19,21 108:25    stretch 42:9 116:16    suppose 80:25          swap 153:13             48:22 51:2 53:19
   149:20 163:5,6,7    stretching 117:2       supposed 106:14        swapped 118:3           59:20,25 61:6
   202:15              strike 99:1 163:8        125:4,23 126:3       swearing 5:3            63:25 72:9 74:10
                                                                                             74:21 77:12 78:21

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                              Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 77 of 81

                                         Flora, Mark 2/19/2020
                                                                                              [Page 232]

   87:18 99:19 100:4     126:23 127:9          202:20                 102:1,10 109:11       156:12,14 159:21
   103:8 120:18          129:19 133:18       testify 46:15 207:17     125:7 134:5 136:7     159:24 160:11
   128:21 134:4          137:19 145:24       testifying 128:8         187:19                181:24 186:20
   153:22 162:15         148:12,25 149:13    testimony 39:23        think 6:10 8:3,20       187:5,6,7 191:21
 talked 15:23 30:1       152:22 161:12         68:2 81:4 85:14        13:15 19:21 22:21   three-foot 61:1
   31:4 50:3 51:20       162:23 164:6,17       90:18 96:14,25         27:15 32:1 33:15      107:21
   100:20 109:11         179:19 182:2          97:9 99:1 100:19       46:3,3,12 47:9      three-man 192:13
   114:2 138:20          185:2,4,15 186:13     101:22 115:12          59:3,15 61:9,14     three-page 147:15
   140:7 142:11          188:6                 116:12 117:12          64:17 66:10,18        148:6
   145:7 155:3         telling 97:1 101:22     120:19 123:13          80:20 90:19 91:16   three-quarter
   185:17 201:14         123:2 126:20          124:16 126:13          96:5 98:15,20         113:24
 talking 22:14 34:25     127:20 130:1          128:1 134:3 136:6      100:2 105:9         throw 82:22
   84:25 85:14 98:21     131:9 132:16          146:17,20 149:23       106:18 107:17       thrown 136:18
   105:9 111:23          133:21 134:17         150:7 151:23           112:12 114:4,4      tied 28:12
   114:10 138:7          141:18,24 155:23      178:4 194:25           117:22 127:24       tight 106:12,18,19
   162:4,6 172:3       tells 93:5 197:8        199:13                 133:14 138:1,4,10     107:13
   186:2 191:10        TEMPORARY             Texas 1:1,17,19 2:6      140:3 142:7,18,22   tightening 60:24
   201:5                 49:25                 2:12 3:14 12:20        144:21 145:18       tighter 122:1
 tall 105:17,19        ten 57:17 75:14         13:10,14 19:21         146:16 147:22         162:11
   114:18 115:7          106:25 107:21         20:3 21:1,5 22:8       152:7,11 155:6      time 2:3,4,16 6:9
   128:17,25 165:6,7     108:4 114:18          22:11 25:19 28:21      156:12 159:17,19      7:20 14:5 15:12
   168:1,3               115:7 125:9           28:23,25 29:13         161:5 162:20,21       16:18 17:1,2 18:8
 taller 114:14           148:21,21 158:1       81:14,20 85:19         166:10 173:24         20:21 22:3 23:12
 tank 69:5 182:8,13      165:7 172:8           207:1,12 208:15        175:8 176:6           24:21,21 25:5
 tanked 64:24          tend 63:17              208:17                 177:17 185:11         27:3,23 29:2
 tanks 95:3            Tenth 2:11            text 17:3,15 18:6        188:9 190:18          32:16,20 36:12
 tap 121:12            term 50:17,22           92:20 147:2 180:2      191:16,17 200:14      37:10,11,16 38:16
 tapping 121:12        terminated 66:15      texted 97:19             202:23                39:9 42:13,19
 Taub 60:15,16           74:23,25 75:6       thank 5:12,14 7:25     thinking 54:8           43:15 44:14,18,22
 tax 25:11 49:13       terminating 75:16       37:24 74:5 87:13       163:19 165:16         45:2,4,24 46:11
 teach 52:9,11         termination 73:15       158:9,11 170:18      third 59:9 98:18,25     48:15,19 53:18,22
 team 124:22 132:10    terms 68:3 129:9,11     173:7 192:24           102:21 103:1,5,7      54:15,23 56:2
   132:14 159:22         152:15              Thanks 39:15             108:11,22 151:25      57:10 58:14,16
   197:19,20           terrible 88:23        therapy 179:14         thought 47:7 53:24      59:22 61:18 62:25
 technical 26:3          91:14 170:14        thing 16:4 49:20         85:23 98:4 111:1      63:6 65:4 66:20
 teenager 170:20         188:4                 60:21 61:25 84:6       115:18 155:7          66:22,23 67:8
 telephone 54:7        terrified 185:22        86:1 92:22 94:5        178:22 195:25         68:1,5,7,8 78:25
 television 81:15      test 183:14             95:4,14 101:19,19      202:15                80:8 81:2,6 83:8,9
 tell 8:12 9:2 25:20   testified 5:6 63:21     107:24 111:8         thousands 54:7          83:11,14,21 86:14
   26:7 30:20 43:18      69:12 93:23 102:1     114:10 122:10          64:8 202:14           86:17 87:1,4,21
   45:6,13 57:9 60:9     112:12,22 138:5       130:20 151:5,23      threatening 177:23      88:3,13 89:1 91:3
   80:17 88:15,25        142:18,22 143:12      155:1                three 6:5 24:22         91:21 93:24 94:24
   89:4 91:4 93:8        151:5 152:19        things 8:5 40:12,24      28:24 29:14 42:10     97:25 100:11
   105:11 119:12         155:7 173:24          50:2,24,24 63:17       60:8 68:9 98:21       101:23,24 106:10
   120:4 124:11          178:23 197:25         94:15 96:11 97:21      98:23 140:16          107:25 112:15


                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                             Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 78 of 81

                                            Flora, Mark 2/19/2020
                                                                                             [Page 233]

   113:10,12 114:22     186:1,16               175:24 190:16          196:1 204:3,5         57:14,23
   114:24 115:3,10    tomorrow 182:23        treating 83:22,23      TS 27:9               typically 166:11
   116:10 123:23        203:12                 184:14 188:12        TSTI 26:10,24
   124:5 125:20       ton 23:7 67:11         treatment 48:2         tug 32:23 34:25                 U
   127:15,18 128:13     95:14                  79:23 80:4 83:21     tugboat 32:11         U.S 36:14 38:6,9
   131:1,8,11,18      tool 23:6                84:9,16,22,23          42:25               Uh 160:6 179:13
   132:2 133:23       toolbox 51:6,8,22        136:8 171:22,25      tugs 33:12 43:14,18   Uh-huh 11:10 35:3
   134:17 136:12      tools 124:22             175:4 177:18,21        43:21 50:20           41:16 113:1 115:6
   137:8 142:6        tooth 85:5               185:14,19 189:1      tuned 140:23            115:23 116:15
   144:12 145:6       top 106:25 115:15      tree 58:6              turned 94:24 190:9      121:16 123:20
   148:8,11,18          116:13 120:13        tremendous 107:15        191:21 202:11         126:14,16,22
   158:10,12 162:12     128:22 167:10        tremendously           twelve 33:2 148:21      139:20 141:10
   163:13,17 165:23   tore 61:3                55:15 85:17          twenties 90:15          154:25 155:4
   170:1 173:8,21     torn 186:14 187:18     trial 82:25 204:12     twice 174:22 175:1      157:16 159:9
   174:4 177:13,18    total 44:5 63:22       triangle 132:10        Twitter 15:4            164:13 169:4
   178:11 181:10      totally 70:18          tried 119:24 191:20    two 9:22 14:10          182:24 183:5,25
   189:7,14 192:25      146:25               trim 95:23               21:22 23:25 24:1    ultimately 66:12
   195:13 196:22      tote 95:3              trip 64:7 110:7          24:19,20 31:23        70:11 73:7 86:11
   200:10 202:6       touching 133:15        trips 33:1               33:21 34:19 37:17     197:9
   203:16 204:12      tow 45:16,17 79:14     truck 23:2,16 68:8       37:20,22 41:10      unaware 18:5
   207:21 208:4,6,7   towed 45:22              68:12,15,17,17         57:18,24 58:9       unconscious 136:12
   208:8,9,10         towing 27:19 34:12       79:12,15,16            65:23 77:11 91:9      136:13
 timeline 175:18        35:5                   171:10,10              98:22 103:19        undergo 186:10
 times 37:12 44:24    Toxic 89:22            trucks 54:7              106:18 107:2        underneath 41:1,4
   64:6 83:7 90:1     trade 30:20            true 36:16 65:6          108:25 127:6          41:14 57:25 58:1
   97:13 110:1        traffic 14:23            131:24 144:20          128:4,12 131:16       58:8 118:12,18,20
   142:15 172:8       trailer 23:20 67:16      146:5,5 206:3          136:24 137:21         119:2 134:8,22
   180:3 202:8          68:12,14,15            207:14,20              139:24 140:16       understand 6:11,14
 tires 68:14          train 195:25           trust 151:18             143:15 164:20         7:7 8:6,10,11,18
 today 5:13 6:25      training 35:4 96:9     truth 8:12,13 57:9       173:20,21 174:3,9     11:3 14:2 23:9
   7:19 8:8,12,13       163:16                 57:9 207:18            177:8 180:18          36:10 54:22 65:11
   9:25 12:22,25      transcript 207:21      try 31:15 63:19          181:24 184:21         69:11 70:24 72:17
   14:1 16:15 18:5    transfer 115:25          89:19 97:25            187:5 191:16,25       81:3 83:17,18
   24:1 25:4 27:17    transferred 101:24       116:11 172:12          192:14 195:8          85:14 90:18 91:15
   37:11 40:22 49:5     156:17                 174:25,25              197:24                92:8 93:13 96:20
   59:20 61:6 78:21   transferring 106:4     trying 45:23 54:22     tying 33:2              97:16 100:18
   80:20 96:14 97:1   transfers 110:18         69:11 77:14 84:4     Tylenol 48:10,11        101:21 104:10
   161:13 176:10        112:24 157:14          98:18 101:13,21      type 30:19 37:1         115:12 117:19
   193:12             transmitted 11:22        104:12 107:11          76:15 94:19 95:9      120:3 123:13
 today's 7:13 8:25      18:8                   108:5 116:7,9          100:12 104:2          126:11 127:8
 told 37:13 42:22     Transocean 1:6           117:14 120:3           112:9 163:19          128:1 130:6
   59:19 61:5 100:8     207:6                  129:3 135:2            175:15 176:13         132:13,13 133:10
   138:1 145:20       traveling 33:24          141:11,24 145:19       201:4,15              134:3,14 135:3
   146:17 171:9       treat 171:23 190:24      160:25 180:22        types 30:3              138:20,25 141:6
   177:22 178:1,6     treated 83:5 84:6        181:23 182:14        typical 33:16 41:22     141:11,24 142:3
                                                                                            146:2 147:8

                                   O'Neal Probst Wells - 713-521-1314
Houston/Galveston                         Bryan/College Station                              Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 79 of 81

                                        Flora, Mark 2/19/2020
                                                                                        [Page 234]

  151:17,22 176:1       181:16,17 182:4     94:19 95:18,19,23   wait 144:13           119:23 129:23
  180:20,22 181:23      182:15 202:16       96:1 102:17,20,25   waiting 128:23        142:8 146:24
  185:24 188:5        unsuccessful          103:14 106:4,11     wake 172:14,20        156:10 157:22
  190:13 193:9,15       165:10              108:11 121:7        walk-in 80:18,19      162:1 167:1,4
  200:8               update 61:23          123:5 126:21        walked 64:10          169:14 174:17,19
 understanding        upgrading 28:15       127:4,5 139:21       136:23,23,24         179:14,14 180:21
  23:12 65:2 87:17    upper 143:3 154:9     140:17 141:19       WALKER 3:5            200:12
  111:16 118:25       upside-down           149:19 160:15,23    walking 106:20       watch 57:23 58:10
  120:8 122:9 123:3     199:24              164:10,24 165:12     136:20               122:8 173:22
  175:23 179:10       upstairs 108:22       169:16 173:16       walkway 106:13        195:22 196:2
  187:11 193:17       upward 149:19         174:6 191:13         168:23              watches 53:10,12
  194:17              USA 1:6 207:6         192:12 197:10,13    Walmart 85:4          87:8 89:9
 understood 7:14      use 34:5 131:11       198:10,25 199:23    want 6:20,22 7:2     watching 125:4,4
  18:3 20:8 26:23       138:12,15 197:3   vessels 16:24 33:8     10:19 17:21 23:10    132:5 134:7
  37:9 70:18,18       usual 121:5,6,7       43:18 55:16 86:2     34:14 42:6,17       water 27:14 101:17
  117:12 120:19         130:18              96:19 128:5          50:4 51:15 55:12     142:19 157:12
  136:5 146:11        usually 51:15 57:18   139:24 140:11        63:16 74:7 82:11    wave 129:25 149:7
  190:11                112:9 121:19      video 173:2            82:14,22 93:13       149:18,21,24
 underway 89:16         169:16 197:9,11   VIDEOGRAPH...          96:3 101:6 102:8     150:8,15 151:3,3
 uneasy 130:17        utility 65:16         5:1 39:16,18         104:10,20,24         151:6
 unfortunately 20:7                         62:12,14 105:1,3     108:16 109:10       waves 123:24
  162:8 202:6                   V           153:19,21 193:3,5    110:14 114:2         129:11 148:20
 unh-uh 150:1 187:3   v 1:5 207:5           204:13               118:9 123:12        way 8:17 69:21
 unhappy 179:22       vague 101:9 110:22 videotaped 1:9,12       124:10,15,18         96:3 100:1 108:1
 unhealthy 89:22        113:13 157:21       3:9 7:4              125:16 126:19,24     108:2,21 110:24
 unhook 199:11          183:9             view 125:5 157:19      128:13 130:3         125:6,18 129:20
 unhooks 198:18       vaguely 113:10        166:24               133:18,18 144:19     129:20 131:1,5,19
 uniform 165:1        valid 36:11         vintage 19:3           152:21 153:13        131:22 132:2,19
 United 1:1 22:7      varied 57:16 87:16 violations 164:11       161:10 168:22,24     132:21 133:4,9,10
  207:1               varies 34:7 41:10     164:14               168:25 171:19        133:22 141:15
 University 80:13       41:24 51:14 53:15 Virago 22:21           173:14 177:22        143:24 146:24
 unlimited 27:20        96:2 200:11,11    visibility 106:1       185:25 190:9         149:21 156:8
  35:6 102:19         vary 33:13 124:25     111:22 123:19       wanted 49:5 73:2      166:6,16 177:22
  103:23                201:18            visible 203:21         86:5 94:20,21        179:4 182:23
 unload 193:18        vehicles 22:19 23:5 visit 48:4             100:9 108:18         190:16 198:5
 unloaded 112:20      ventilation 121:8   visual 134:11          128:20 137:24        199:17 200:6,21
  165:16              verbal 91:24        vocational 26:2,25     174:14 177:25       ways 200:24
 unloading 105:16     versus 93:15 186:1 voice 99:15             178:9 184:10,15     we'll 7:23 12:15,15
  111:24 169:15       vessel 16:19 17:15  volume 1:10 98:6       199:10               16:13 24:15 25:8
  198:11                27:20 33:3,3,17   vomit 108:5           warned 102:16,20      32:6,6 66:10
 unreasonable 96:6      34:18 46:2,5 53:9                        103:19,22            109:10 204:11
 unsafe 89:5,22         55:15,20,23 56:1            W           wasn't 10:20 11:1    we're 5:1,25 6:11
  124:5,9 127:21,23     56:3,5 57:15,24   W-2 40:2 44:7          36:9,9 71:8 92:8     7:3,23 16:6,15
  128:5 163:11          58:9 65:18,19     wa 191:10              94:24 100:11         17:1 22:4 27:23
  180:16,17,18,25       76:1 86:16,17,20 Waco 27:2,3 28:21       107:9 117:2,6        28:6 31:24 33:23
                        86:25 93:21 94:13   29:1,2

                                   O'Neal Probst Wells - 713-521-1314
Houston/Galveston                         Bryan/College Station                         Dallas/Fort Worth
         Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 80 of 81

                                         Flora, Mark 2/19/2020
                                                                                           [Page 235]

  34:25 48:22 50:13    109:6 120:2           words 50:4 105:12    working 24:24,25     X 4:1,1,12,12 5:7
  50:15,25 53:15,19    136:18,25 149:7        130:3 161:13         26:15 34:13 41:1     158:16 173:12
  54:8 55:5 59:20      150:15 155:15         work 15:10 17:15      42:7 44:18 45:1      193:7 203:17
  61:6 74:10,21        157:24 162:9,10        22:12 23:6,7,11      49:2 50:14 54:13    X-ray 47:5 48:2
  77:12,12 78:20       163:1 164:21           23:13,20,21,24       54:16,18 56:1        176:23
  87:18 94:17 98:21    174:14 175:3           24:3 25:4,9 26:22    64:3 66:21 70:12    X-rayed 77:9
  100:4 102:8 103:8    176:2 177:17           31:15 32:15 33:7     79:4 87:8,9,15,22
  104:4 105:16         181:7,24 182:2         35:18 36:15,21,25    91:8 94:13 96:18              Y
  120:18 122:7         184:15,25 185:6        37:2 42:8,16 44:9    105:13 106:9        y'all 41:5 51:6
  126:12,12,15,17      188:8,17 189:14        44:22 46:16,19       109:17 110:8          104:24 120:5
  144:13,14,16         196:11                 48:19 49:5,6,8,8     118:6,15 124:7      yards 129:16,18
  186:7 190:23        weren't 45:20           49:11 50:25 53:21    125:1,2,10,11       yeah 13:21,25 15:3
  198:4 201:4          54:16 99:3,6           53:25 54:1,7 55:7    145:3 154:5 163:5     17:9,18 18:4
  202:13               131:14                 55:9,14 56:23        174:2 180:17          19:17 25:9,14,16
 we've 142:11 155:3   West 2:11 80:13         58:16 59:5,6,12      189:8 194:5,7         32:25 33:6 37:15
  193:12               105:14 109:13          59:22 60:7,18,23    Workman's 76:14        42:12 45:19 51:8
 weapon 23:4           110:20 111:13          63:3 64:5,8,9,19    works 39:7 132:10      52:20 54:19 58:5
 weather 105:25        113:18 121:25          66:15,24 67:18,22   worldwide 55:16        59:2 61:19 63:18
  123:13 125:7         122:9,21 123:3         68:9,11,11 69:12    worried 177:18         67:24 69:9,15
  126:17 128:4         125:19 128:2           69:13 70:3,7,22     worse 124:20 172:6     70:3 71:6,10,12
  148:11,17            162:15 187:3           70:24 71:18 72:2     172:8 185:22          71:25 77:23,23
 week 109:23           203:20                 72:5,10,20 73:5     worth 113:12 128:9     78:9 80:6 81:12
 weekends 29:6        whatnot 103:11          79:1 81:6 85:16     wouldn't 36:25         81:12,12,12,12,12
 weeks 68:1,9         whatsoever 35:14        85:19 86:17 88:24    37:2,7 91:7,23        81:16,23 82:3,5
  173:20,21 174:3,9    98:25 99:23 125:9      93:9 95:14 99:24     140:15 151:17,24      84:2 87:20,23
  174:23 177:15,17     200:18                 101:2 118:9 122:1    168:25 170:10,10      88:11 90:13 95:6
  192:14              wheel 33:1              145:5 168:24,25      186:9 199:9           96:13,24 98:11,13
 weight 90:17 95:21   wheelhouse 106:3        172:19,19 174:17    wreck 83:6             100:10 103:13
  107:9,15,23          108:4 138:18           177:12 180:16,25    wrench 61:1            104:11,13,13
  118:18 170:16        139:14 145:8           181:16,24 182:3     write 109:4            110:14 111:22
 welcome 37:25        Whittaker 64:16         183:11 190:7,8      writing 99:17          112:9,22 114:19
  193:1               wider 114:15            191:12 201:21        179:25 189:19         115:3,17 119:4,8
 welding 30:3,3       wife's 18:18           work-related 60:24    190:6                 121:21 122:19
 well-being 163:21    wind 126:5 140:18      worked 24:23         written 49:10          130:5 131:5,7
 well-known 102:15     148:14                 27:22 29:7,14        146:20 164:11         133:11 134:25
 WELLS 3:13           winter 171:9            31:21 32:12 33:18    201:16                137:13 138:14
  208:16              withstand 182:7         35:16,16 40:1       wrong 53:25 65:2       140:5 141:17,17
 went 10:15 24:22     witness 1:13 4:2 5:4    42:2,19 44:15        112:13 117:11         141:17 142:18
  24:23 25:18 36:21    147:1 153:7,23         46:13 58:14 62:4     123:24 134:5          143:14 144:2,13
  38:6,9 55:6,15       158:3 192:23           71:2 94:14,17        150:8,25 160:10       144:19 148:3,19
  56:23 57:8 59:5      203:15 207:15,16       101:23 102:22,23     171:23 181:8          151:19 152:20,23
  67:5 68:8 71:13     witnesses 6:19          103:24 124:20        198:2,3               152:24 153:8,16
  75:18,24 77:8       wooden 106:14           191:16 193:21       wrote 117:22           154:22 155:9,12
  79:13 80:14 85:7    word 34:5 150:22        194:3                146:12,13 161:11      155:19,21 157:4,4
  100:23 107:16,24     151:14                workers' 76:12                              159:3 160:9
                                                                          X              163:10,22 166:1

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                          Dallas/Fort Worth
          Case 4:19-cv-02328 Document 45-1 Filed on 03/16/21 in TXSD Page 81 of 81

                                             Flora, Mark 2/19/2020
                                                                                              [Page 236]

   166:18 167:4,6,17   1.800.489.2216 2:6  20-foot 114:21             173:25               50 18:25 195:14
   168:17 170:20,21    1:28 105:4           125:3                    29 20:1               500 125:25
   171:19,21 172:17    10 114:12 136:19    20-plus 77:18             29th 180:10           59 186:21,24
   173:7 174:1,14,14   10:17 5:2           200 75:22 122:2
   175:5,14 176:8,25   10:19 1:15           140:13                             3                    6
   177:2 186:23        10:53 39:16         2000 190:22               3 4:4,18 147:15,18    6-Page 4:18
   187:1 189:8         100 7:7,14          2001 94:17                  153:6,22            60 17:10
   190:22 191:12       1000 1:19 2:5       2010 22:20                3-Page 4:16           600 3:5
   192:13 198:17       11:14 39:18         2014 28:4                 3:05 173:8            60769 3:13 208:16
 year 9:13 14:10       11:44 62:12,15      2017 6:4,13 16:8,13       3:27 193:3            61 4:16
   15:12 18:20,23      1177 2:11            35:11 40:2 44:19         3:39 193:6            610 185:9
   19:5,6,8 22:13      12 87:9,9 196:4      48:16 53:19 84:10        3:53 203:16           650 44:1,2
   25:6 26:18 28:2     12-hour 53:10        87:7 105:10              3:54 204:13           69 19:7
   32:17 42:2 45:11      87:10              180:11 184:1             30 89:10 140:14
                                                                     337.291.1000 2:18              7
   55:10 58:22,25      12:00 196:5          196:5
   59:13 60:9 64:20    12:01 196:5         2018 190:22 191:3         337.291.1485 2:19     7 87:18 111:17,21
   171:17,18 172:18    12:34 105:1         2019 25:9,9 190:17        337.593.7600 3:7        195:20
   190:17,19,22        14 109:17,17,17      190:18,19,25             337.593.7601 3:7      70501 3:6
   191:9,11            147 4:18             191:10 202:24            35 170:2 171:15       70598-1129 2:18
 years 6:5 9:22        15 121:9 136:19     2020 1:10,15 5:2          350 40:6,7            7101 208:15
   14:10 18:22 21:11   150 12:4 64:23       171:16,17,21             3701 1:18 2:5         713-629.5027 2:13
   23:24 24:1,19,20    158 4:6              206:18 207:10            385 59:15             713.521.1314 3:14
   28:8,9 30:24 31:7   160 33:15            208:12                   390 17:12,14            208:17
   31:23 37:17,20,22   1600 3:6 174:18     203 4:9                     111:14              713.629.1580 2:12
   39:8 48:21 60:8     1600-ton 27:18,25   205 4:10 56:4 100:2                             713.893.8370 2:7
                                                                              4            75 33:13
   63:22,23 74:14,16     28:3 55:20        207 4:11
   75:14 77:18 78:15   17 27:7 32:4,13     22 93:9                   4 48:11               770 56:13
   79:3,6 83:16 93:9     37:11 42:20 43:16 24 75:19 87:11            4-30-22 208:15        77027-9007 2:12
   94:15,16 194:4        53:20,22,22 78:15  173:25                   4:02 2:16 208:9       77098 1:19 2:6
 Young 29:25           175 64:23           240 55:25                 4:19-cv-02328 1:5     77205 3:14 208:17
 younger 52:10         18 22:22 28:10      240-foot 57:14              207:5
                                                                     40 114:12 140:14               8
                         63:23 78:15       24th 196:8
          Z                                                            170:2               8-28 19:6
                       18-wheeler 114:5,6  25 6:4 30:24
 Zachary 20:1                                                        401K 40:16            8-28-69 19:2
                       19 1:10,15 5:2      250 55:15 59:11
 zero 27:18,19                                                       4162 21:5             8-28-70 19:3
                         207:10             65:23 189:17
 zone 125:25                                                         425 40:20             80 39:8 45:18
                       193 4:7             25th 6:13 16:8,9,13
                                                                     44-foot 23:19         800 140:12
                                            53:19 54:15
           0                     2                                   45 14:23 91:5,15,17   8088 12:19
                                            105:10 110:20
 0:00 2:3,4 208:6,7    2 4:4,16 61:10 63:4                             91:18 125:24,25     81129 2:17
                                            196:5
 0:14 2:10 208:8       2:30 1:16 153:12,19 27th 16:9                   185:12              832-767-7527 5:19
 0:16 3:4 208:10       2:43 153:21                                   4th 208:12            87 55:15
                                           28 83:16 109:17
                       2:49 158:12          192:14                                                  9
           1                                                                  5
                       20 18:22,23 21:11   28-day 109:22
 1 1:10 4:14 13:3                                                    5 4:6                 90 22:7,11,13
                         31:6 94:15 114:12  191:15
   23:7 151:12                                                       5'10 90:16            900 140:12
                         121:9             28/14 42:1 87:9,12
 1-Page 4:15                                                         5'9 90:16             92 22:22
                       20-20 125:15

                                    O'Neal Probst Wells - 713-521-1314
Houston/Galveston                          Bryan/College Station                              Dallas/Fort Worth
